 HOLIDAY INN OF SANTA MARIA 649Holiday Inn of Santa Maria and Culinary Alliance ercise of rights guaranteed in Section 7 of theand Bartenders Union, Local No. 703, Hotel & Act."Restaurant Employees and Bartenders Interna- 2. Substitute the attached notice for that of thetional Union, AF-CIO. Cases 31-CA-8817 Administrative Law Judge.and 31-CA-9593APPENDIXDecember 11, 1981NOTICE To EMPLOYEESDECISION AND ORDER NOTICE To EMPLOYEESPOSTED BY ORDER OF THEBY CHAIRMAN VAN DE WATER AND NATIONAL LABOR RELATIONS BOARDMEMBERS JENKINS AND HUNTER An Agency of the United States GovernmentOn July 28, 1981, Administrative Law JudgeJames T. Barker issued the attached Decision in WE WILL NOT, by inferring a threat to theirthis proceeding. Thereafter, the General Counsel job security, instruct our employees not tofiled an exception. contact or consult with the Union, or repre-Pursuant to the provisions of Section 3(b) of the sentatives thereof, concerning problems orNational Labor Relations Act, as amended, the Na- matters relating to ther terms and conditionstional Labor Relations Board has delegated its au- of employment, without first consulting withthority in this proceeding to a three-member panel. supervision or management with respect there-The Board has considered the record and the at- to.tached Decision in light of the exception and has WE WILL NOT constructively discharge em-decided to affirm the rulings, findings, and conclu- ployees for contacting the Union concerningsionstof the Administrative Law Judge and to overtime pay or any other matter relating toadopt his recommended Order, as modified herein.2their wages, hours, or terms and conditions ofemployment.ORDER WE WILL NOT in any like or related mannerPursuant to Section 10(c) of the National Labor interfere with, restrain, or coerce our employ-Relations Act, as amended, the National Labor Re- ees in the exercise of the rights guaranteed bylations Board adopts as its Order the recommended Section 7 of the Act.Order of the Administrative Law Judge, as modi- WE WILL offer Paul Flores, who was con-fied herein, and hereby orders that the Respondent, structively discharged on March 2, 1979, im-Holiday Inn of Santa Maria, Santa Maria, Califor- mediate and full reinstatement to his formernia, its officers, agents, successors, and assigns, position or, if such job no longer exists, to ashall take the action set forth in the said recom- substantially equivalent position, without prej-mended Order, as so modified: udice to his seniority or other rights and privi-1. Substitute the following for paragraph l(c): leges."(c) In any like or related manner interfering WE WILL make Paul Flores whole for anywith, restraining, or coercing employees in the ex- loss of earnings, plus interest, he may have suf-fered as a result of having been constructivelyThe General Counsel has excepted to the failure of the Administra- discharged.tive Law Judge to state, in his Conclusion of Law 4, that by construc-tively terminating Paul Flores on March 2, 1979, Respondent violatedSec. 8(aXl) and (3) of the Act. The evidence supports the conclusion that HOLIDAY INN OF SANTA MARIARespondent's conduct violated said section, and the analysis of the Ad-ministrative Law Judge clearly indicates that his omission was by inad- DECISIONvertence only. We hereby modify the Administrative Law Judge's Con-clusions of Law accordingly. STATEMENT OF THE CASEi In par. I(c) of his recommended Order, the Administrative LawJudge included a broad cease-and-desist order against Respondent. We JAMES T. BARKER, Administrative Law Judge: Thisfind it unnecessary to impose such a broad order against Respondent. As cae w h b m a S M i ifniathe General Counsel has not demonstrated that Respondent has a procliv- case washeard before me at anta Ma liity to violate the Act, or that Respondent has engaged in such wide- January 20, 21, 22, 28, and 29, 1981, pursuant to an orderspread or egregious misconduct as to demonstrate a general disregard for consolidating cases, consolidated amended complaint andits employees' fundamental statutory rights, a broad order is not warrant- notice of hearing issued on July 22, 1980, by the Region-ed here. Hickmott Food Inc., 242 NLRB 1357 (1979). Accordingly, we Director f the National Labor Relations Board forwill modify the Administrative Law Judge's recommended Order by sub-rectortheatonalLaelatonsoarorstituting narrow cease-and-desist language for the broad language used by Region 31. The charge in Case 31-CA-8817 was filed bythe Administrative Law Judge. There is no need to similarly modify the the Culinary Alliance and Bartenders Union, Local No.Administrative Law Judge's notice, since it already contains narrow 703, Hotel & Restaurant Employees and Bartenders In-cease-and-desist language.cease-and-desist language. ternational Union, AFL-CIO, hereinafter called theIn accordance with his dissent in Olympic Medical Corporation, 250 ternational nion AFL-CIO, hereinafter called theNLRB 146 (1980), Member Jenkins would award interest on the backpay Union, on March 13, 1979, and was duly served upondue based on the formula set forth therein. Respondent; and the charge in Case 31-CA-9593 was259 NLRB No. 89HOLIDAY INN OF SANTA MARIA 649Holiday Inn of Santa Maria and Culinary Alliance ercise of rights guaranteed in Section 7 of theand Bartenders Union, Local No. 703, Hotel & Act."Restaurant Employees and Bartenders Interna- 2. Substitute the attached notice for that of thetionarl Union, AFLCO.Cases31-CA-8817Administrative Law Judge.and 31-CA-9593^ , ,, ,00, ~~~APPENDIXDecember 11, 1981DECISION AND ORDER NOTICE To EMPLOYEESPOSTED BY ORDER OF THEBY CHAIRMAN VAN DE WATER AND NATIONAL LABOR RELATIONS BOARDMEMBERS JENKINS AND HUNTER An Agency of the United States GovernmentOn July 28, 1981, Administrative Law Judge WIL N b r t to rJames T. Barker issued the attached Decision in joWEWILLNOTs i inferring a threatee theirthis proceeding. Thereafter, the General Counsel cobntac r c nstructouremployees not tofiled an exception. contactorconsultwcththeUniong orol ps -Pursuant to the provisions of Section 3(b) of the sentatives thereof, concerning problems orNational Labor Relations Act, as amended, the Na- mattersempl e totheortermsandconditionstional Labor Relations Board has delegated its au- ofemployment, without first consulting withthority in this proceeding to a three-member panel. supervision or management with respect there-The Board has considered the record and the at- to.tached Decision in light of the exception and has WEWILLNOTconstructively discharge em-decided to affirm the rulings, findings, and conclu- ployees for contacting the Union concerningsions' of the Administrative Law Judge and to overtime pay or any other matter relating toadopt his recommended Order, as modified herein.2their wages, hours, or terms and conditions ofemployment.ORDER WE WILL NOT in any like or related mannerPursuant to Section 10(c) of the National Labor interfere with, restrain, or coerce our employ-Relations Act, as amended, the National Labor Re- ees in the exercise of the rights guaranteed bylations Board adopts as its Order the recommended Section 7 of the Act.Order of the Administrative Law Judge, as modi- WEWILLoffer Paul Flores, who was con-fied herein, and hereby orders that the Respondent, structively discharged on March 2, 1979, im-Holiday Inn of Santa Maria, Santa Maria, Califor- mediate and full reinstatement to his formernia, its officers, agents, successors, and assigns, position or, if such job no longer exists, to ashall take the action set forth in the said recom- substantially equivalent position, without prej-mended Order, as so modified: udicetohisseniority or other rights and privi-1. Substitute the following for paragraph l(c): leges."(c) In any like or related manner interfering WEWILL make Paul Flores whole for anywith, restraining, or coercing employees in the ex- lossof earnings, plus interest, he may have suf-fered as a result of having been constructively'The General Counsel has excepted to the failure of the Administra- discharged.tive Law Judge to state, in his Conclusion of Law 4, that by construc-tively terminating Paul Flores on March 2, 1979, Respondent violatedSec. 8(aXl) and (3) of the Act. The evidence supports the conclusion that HOLIDAY INN OF SANTA MARIARespondent's conduct violated said section, and the analysis of the Ad-ministrative Law Judge clearly indicates that his omission was by inad- DECISIONvertence only. We hereby modify the Administrative Law Judge's Con-clusions of Law accordingly. STATEMENT OF THE CASEI In par. l(c) of his recommended Order, the Administrative LawJudge included a broad cease-and-desist order against Respondent. We JAMES T. BARKER, Administrative Law Judge: Thisfind it unnecessary to impose such a broad order against Respondent. As case ..— i.-.^ b-«~._ _- -» c__»- if- ~ ia- —the General Counsel has not demonstrated that Respondent has a procliv- casewasheardbeforemeatSantaMara, Cliforni onity to violate the Act, or that Respondent has engaged in such wide- January 20, 21, 22, 28, and 29, 1981, pursuant to an orderspread or egregious misconduct as to demonstrate a general disregard for consolidating cases, consolidated amended complaint andits employees' fundamental statutory rights, a broad order is not warrant- notice of hearing issued On July 22, 1980, by the Region-ed here. Hickmoan Foods, Inc., 242 NLRB 1357 (1979). Accordingly, we ^ Director of the National Labor Relations Board forwill modify the Administrative Law Judge's recommended Order by sub- a Directorof theNationalLaborRelationsoard forstituting narrow cease-and-desist language for the broad language used by Region 31. The charge in Case 31-CA-8817 was filed bythe Administrative Law Judge. There is no need to similarly modify the the Culinary Alliance and Bartenders Union, Local No.Administrative Law Judge's notice, since it already contains narrow 703, Hotel & Restaurant Employees and Bartenders In-cems-and-desist language. trainlUin F-I, hriatrcle hIn accordance with his dissent in Olympic Medical Corparion, 250 ternationalUnionAFL-CIO, hereinaftercalledtheNLRB 146 (1980), Member Jenkins would award interest on the backpay Union, on March 13, 1979, and was duly Served Upondue based on the formula set forth therein. Respondent; and the charge in Case 31-CA-9593 was259 NLRB No. 89HOLIDAY INN OF SANTA MARIA 649Holiday Inn of Santa Maria and Culinary Alliance ercise of rights guaranteed in Section 7 of theand Bartenders Union, Local No. 703, Hotel & Act."Restaurant Employees and Bartenders Interna- 2. Substitute the attached notice for that of thetionarl Union, AFLCO.Cases31-CA-8817Administrative Law Judge.and 31-CA-9593^ , ,, ,00, ~~~APPENDIXDecember 11, 1981DECISION AND ORDER NOTICE To EMPLOYEESPOSTED BY ORDER OF THEBY CHAIRMAN VAN DE WATER AND NATIONAL LABOR RELATIONS BOARDMEMBERS JENKINS AND HUNTER An Agency of the United States GovernmentOn July 28, 1981, Administrative Law Judge WIL N b r t to rJames T. Barker issued the attached Decision in joWEWILLNOTs i inferring a threatee theirthis proceeding. Thereafter, the General Counsel cobntac r c nstructouremployees not tofiled an exception. contactorconsultwcththeUniong orol ps -Pursuant to the provisions of Section 3(b) of the sentatives thereof, concerning problems orNational Labor Relations Act, as amended, the Na- mattersempl e totheortermsandconditionstional Labor Relations Board has delegated its au- ofemployment, without first consulting withthority in this proceeding to a three-member panel. supervision or management with respect there-The Board has considered the record and the at- to.tached Decision in light of the exception and has WEWILLNOTconstructively discharge em-decided to affirm the rulings, findings, and conclu- ployees for contacting the Union concerningsions' of the Administrative Law Judge and to overtime pay or any other matter relating toadopt his recommended Order, as modified herein.2their wages, hours, or terms and conditions ofemployment.ORDER WE WILL NOT in any like or related mannerPursuant to Section 10(c) of the National Labor interfere with, restrain, or coerce our employ-Relations Act, as amended, the National Labor Re- ees in the exercise of the rights guaranteed bylations Board adopts as its Order the recommended Section 7 of the Act.Order of the Administrative Law Judge, as modi- WEWILLoffer Paul Flores, who was con-fied herein, and hereby orders that the Respondent, structively discharged on March 2, 1979, im-Holiday Inn of Santa Maria, Santa Maria, Califor- mediate and full reinstatement to his formernia, its officers, agents, successors, and assigns, position or, if such job no longer exists, to ashall take the action set forth in the said recom- substantially equivalent position, without prej-mended Order, as so modified: udicetohisseniority or other rights and privi-1. Substitute the following for paragraph l(c): leges."(c) In any like or related manner interfering WEWILL make Paul Flores whole for anywith, restraining, or coercing employees in the ex- lossof earnings, plus interest, he may have suf-fered as a result of having been constructively'The General Counsel has excepted to the failure of the Administra- discharged.tive Law Judge to state, in his Conclusion of Law 4, that by construc-tively terminating Paul Flores on March 2, 1979, Respondent violatedSec. 8(aXl) and (3) of the Act. The evidence supports the conclusion that HOLIDAY INN OF SANTA MARIARespondent's conduct violated said section, and the analysis of the Ad-ministrative Law Judge clearly indicates that his omission was by inad- DECISIONvertence only. We hereby modify the Administrative Law Judge's Con-clusions of Law accordingly. STATEMENT OF THE CASEI In par. l(c) of his recommended Order, the Administrative LawJudge included a broad cease-and-desist order against Respondent. We JAMES T. BARKER, Administrative Law Judge: Thisfind it unnecessary to impose such a broad order against Respondent. As case ..— i.-.^ b-«~._ _- -» c__»- if- ~ ia- —the General Counsel has not demonstrated that Respondent has a procliv- casewasheardbeforemeatSantaMara, Cliforni onity to violate the Act, or that Respondent has engaged in such wide- January 20, 21, 22, 28, and 29, 1981, pursuant to an orderspread or egregious misconduct as to demonstrate a general disregard for consolidating cases, consolidated amended complaint andits employees' fundamental statutory rights, a broad order is not warrant- notice of hearing issued On July 22, 1980, by the Region-ed here. Hickmoan Foods, Inc., 242 NLRB 1357 (1979). Accordingly, we ^ Director of the National Labor Relations Board forwill modify the Administrative Law Judge's recommended Order by sub- a Directorof theNationalLaborRelationsoard forstituting narrow cease-and-desist language for the broad language used by Region 31. The charge in Case 31-CA-8817 was filed bythe Administrative Law Judge. There is no need to similarly modify the the Culinary Alliance and Bartenders Union, Local No.Administrative Law Judge's notice, since it already contains narrow 703, Hotel & Restaurant Employees and Bartenders In-cems-and-desist language. trainlUin F-I, hriatrcle hIn accordance with his dissent in Olympic Medical Corparion, 250 ternationalUnionAFL-CIO, hereinaftercalledtheNLRB 146 (1980), Member Jenkins would award interest on the backpay Union, on March 13, 1979, and was duly Served Upondue based on the formula set forth therein. Respondent; and the charge in Case 31-CA-9593 was259 NLRB No. 89HOLIDAY INN OF SANTA MARIA 649Holiday Inn of Santa Maria and Culinary Alliance ercise of rights guaranteed in Section 7 of theand Bartenders Union, Local No. 703, Hotel & Act."Restaurant Employees and Bartenders Interna- 2. Substitute the attached notice for that of thetionarl Union, AFLCO.Cases31-CA-8817Administrative Law Judge.and 31-CA-9593^ , ,, ,00, ~~~APPENDIXDecember 11, 1981DECISION AND ORDER NOTICE To EMPLOYEESPOSTED BY ORDER OF THEBY CHAIRMAN VAN DE WATER AND NATIONAL LABOR RELATIONS BOARDMEMBERS JENKINS AND HUNTER An Agency of the United States GovernmentOn July 28, 1981, Administrative Law Judge WIL N b r t to rJames T. Barker issued the attached Decision in joWEWILLNOTs i inferring a threatee theirthis proceeding. Thereafter, the General Counsel cobntac r c nstructouremployees not tofiled an exception. contactorconsultwcththeUniong orol ps -Pursuant to the provisions of Section 3(b) of the sentatives thereof, concerning problems orNational Labor Relations Act, as amended, the Na- mattersempl e totheortermsandconditionstional Labor Relations Board has delegated its au- ofemployment, without first consulting withthority in this proceeding to a three-member panel. supervision or management with respect there-The Board has considered the record and the at- to.tached Decision in light of the exception and has WEWILLNOTconstructively discharge em-decided to affirm the rulings, findings, and conclu- ployees for contacting the Union concerningsions' of the Administrative Law Judge and to overtime pay or any other matter relating toadopt his recommended Order, as modified herein.2their wages, hours, or terms and conditions ofemployment.ORDER WE WILL NOT in any like or related mannerPursuant to Section 10(c) of the National Labor interfere with, restrain, or coerce our employ-Relations Act, as amended, the National Labor Re- ees in the exercise of the rights guaranteed bylations Board adopts as its Order the recommended Section 7 of the Act.Order of the Administrative Law Judge, as modi- WEWILLoffer Paul Flores, who was con-fied herein, and hereby orders that the Respondent, structively discharged on March 2, 1979, im-Holiday Inn of Santa Maria, Santa Maria, Califor- mediate and full reinstatement to his formernia, its officers, agents, successors, and assigns, position or, if such job no longer exists, to ashall take the action set forth in the said recom- substantially equivalent position, without prej-mended Order, as so modified: udicetohisseniority or other rights and privi-1. Substitute the following for paragraph l(c): leges."(c) In any like or related manner interfering WEWILL make Paul Flores whole for anywith, restraining, or coercing employees in the ex- lossof earnings, plus interest, he may have suf-fered as a result of having been constructively'The General Counsel has excepted to the failure of the Administra- discharged.tive Law Judge to state, in his Conclusion of Law 4, that by construc-tively terminating Paul Flores on March 2, 1979, Respondent violatedSec. 8(aXl) and (3) of the Act. The evidence supports the conclusion that HOLIDAY INN OF SANTA MARIARespondent's conduct violated said section, and the analysis of the Ad-ministrative Law Judge clearly indicates that his omission was by inad- DECISIONvertence only. We hereby modify the Administrative Law Judge's Con-clusions of Law accordingly. STATEMENT OF THE CASEI In par. l(c) of his recommended Order, the Administrative LawJudge included a broad cease-and-desist order against Respondent. We JAMES T. BARKER, Administrative Law Judge: Thisfind it unnecessary to impose such a broad order against Respondent. As case ..— i.-.^ b-«~._ _- -» c__»- if- ~ ia- —the General Counsel has not demonstrated that Respondent has a procliv- casewasheardbeforemeatSantaMara, Cliforni onity to violate the Act, or that Respondent has engaged in such wide- January 20, 21, 22, 28, and 29, 1981, pursuant to an orderspread or egregious misconduct as to demonstrate a general disregard for consolidating cases, consolidated amended complaint andits employees' fundamental statutory rights, a broad order is not warrant- notice of hearing issued On July 22, 1980, by the Region-ed here. Hickmoan Foods, Inc., 242 NLRB 1357 (1979). Accordingly, we ^ Director of the National Labor Relations Board forwill modify the Administrative Law Judge's recommended Order by sub- a Directorof theNationalLaborRelationsoard forstituting narrow cease-and-desist language for the broad language used by Region 31. The charge in Case 31-CA-8817 was filed bythe Administrative Law Judge. There is no need to similarly modify the the Culinary Alliance and Bartenders Union, Local No.Administrative Law Judge's notice, since it already contains narrow 703, Hotel & Restaurant Employees and Bartenders In-cems-and-desist language. trainlUin F-I, hriatrcle hIn accordance with his dissent in Olympic Medical Corparion, 250 ternationalUnionAFL-CIO, hereinaftercalledtheNLRB 146 (1980), Member Jenkins would award interest on the backpay Union, on March 13, 1979, and was duly Served Upondue based on the formula set forth therein. Respondent; and the charge in Case 31-CA-9593 was259 NLRB No. 89 650 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled by the Union on December 4, 1979, and service on by separately instructing an employee to bypass theRespondent was duly accomplished. The parties were Union and take complaints directly to management.represented by counsel at the hearing and were provided Respondent denies the commission of any unfair laborfull opportunity to make opening and closing statements, practices and affirmatively contends, in substance, thatto examine and cross-examine witnesses, to introduce rel- Flores' termination was voluntary and not constructivelyevant evidence, and to file briefs with me. Counsel for caused. Further, Respondent asserts that Mastriano wasthe General Counsel and counsel for Respondent filed terminated because she was grossly insubordinate and, inbriefs with me. any event, the General Counsel failed in this proceedingUpon the basis of the entire record, the briefs filed in to establish a prima facie showing that Mastriano's pro-this matter, and my observation of the witnesses, I make tected concerted activity was a substantial or motivatingthe following: factor in her termination.FINDINGS OF FACT B. Pertinent FactsI. THE BUSINESS OF RESPONDENT 1. Background factsAt all material times Respondent has been a corpora- Stock ownership of Respondent is vested in sevention duly organized under the laws of the State of Cali- stockholders, none of whom has professional training orfornia, with an office and principal place of business lo- experience in the operation of a hotel or restaurant enter-cated in Santa Maria, California, where it is engaged in prise. Prior to 1978 management of the Santa Maria fa-the operation of a hotel providing food and lodging to cility was vested in a professional manager, with over-guests. sight and ultimate operational authority residing in theIn the course and conduct of its business operations, seven-member board of directors. In November 1978 theRespondent annually purchases and receives goods or professional manager resigned following disclosures ofservices in excess of $2,000 from sellers or suppliers lo- improprieties in the operation of the hotel, including itscated within the State of California, which sellers or sup- restaurant and bar facility. In close conjunction with thispliers receive such goods in substantially the same form event three of the stockholders, representing a 64-percentdirectly from outside the State of California. Additional- ownership of the total outstanding shares, formed an ex-ly, in the course and conduct of its business operations, ecutive committee to assume control of the enterprise.Respondent annually derives gross revenues in excess of Roger Ikola, a medical doctor specializing in the practice$500,000. of pediatrics, became one of the members of the execu-Upon the foregoing facts, which are not in dispute, I tive committee. Dr. Ikola's stock ownership was slightlyfind that at all times material herein Holiday Inn of Santa in excess of 20 percent of the outstanding shares. For aMaria has been an employer engaged in commerce transitional period of approximately 5 days, the day-to-within the meaning of Section 2(2), (6), and (7) of the day management of the hotel was vested in an interimAct. manager. Key personnel had left following the departureof the prior manager and other personnel resigned in theaftermath. Then, the interim manager resigned for rea-Respondent concedes, and I find, that at all times ma- sons of ill health. To conduce to the orderly conduct ofterial herein the Union has been a labor organization business, Dr. Ikola identified the key personnel remainingwithin the meaning of Section 2(5) of the Act. in the various phases of the hotel operation and met withthem. Deborah Mastriano was one of the individualsIII. THE ALLEGED UNFAIR LABOR PRACTICES who attended this meeting at which Dr. Ikola outlinedthe problems confronting the hotel. He instructed the in-A. The Issues dividuals present to report directly to the executive com-The consolidated complaint gives rise to the following mittee on matters pertaining to the operation of theirbasic issues: area of responsibility and to take direction from the ex-1. Whether Respondent violated Section 8(a)(1) and ecutive committee. After the meeting, Dr. Ikola met sep-(3) of the Act by reducing the pay of Paul Flores on or arately with Mastriano who had been identified to him asabout February 1, and by constructively discharging a senior employee assigned to the bar operation. Dr.Flores on or about March 2. Ikola charged Mastriano with the responsibility of elimi-2. Whether Respondent unlawfully terminated Deb- nating the theft of liquor and other impermissible prac-orah Mastriano on or about November 28, in violation of tices in the bar which had come to Dr. Ikola's attention.Section 8(aXl) and/or (3) of the Act. It was in this framework that Bruno Fava was employed3. Whether Respondent violated Section 8(a)(1) of the to become manager of the Santa Maria facility.Act by threatening to terminate Flores if he took com- At the time he was selected by the executive commit-plaints to the Union; by instructing employees in a meet- tee to become manager of the Santa Maria hotel oper-ing to bypass the Union and register any complaints di- ation, Fava had completed approximately 18 years ofrectly with management upon threat of termination; and professional training in all phases of hotel management.Prior to assuming managership of Respondent's oper-'Unless otherwise specified, all dates herein refer to the calendar year ations in December 1978, Fava had served approximately1979. 10 years as general manager of the Vandenberg Inn, a650 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled by the Union on December 4, 1979, and service on by separately instructing an employee to bypass theRespondent was duly accomplished.' The parties were Union and take complaints directly to management.represented by counsel at the hearing and were provided Respondent denies the commission of any unfair laborfull opportunity to make opening and closing statements, practices and affirmatively contends, in substance, thatto examine and cross-examine witnesses, to introduce rel- Flores' termination was voluntary and not constructivelyevant evidence, and to file briefs with me. Counsel for caused. Further, Respondent asserts that Mastriano wasthe General Counsel and counsel for Respondent filed terminated because she was grossly insubordinate and, inbriefs with me. any event, the General Counsel failed in this proceedingUpon the basis of the entire record, the briefs filed in to establish a prima facie showing that Mastriano's pro-this matter, and my observation of the witnesses, I make tected concerted activity was a substantial or motivatingthe following: factor in her termination.FINDINGS OF FACT B. Pertinent FactsI. THE BUSINESS OF RESPONDENT 1. Background factsAt all material times Respondent has been a corpora- Stock ownership of Respondent is vested in sevention duly organized under the laws of the State of Cali- stockholders, none of whom has professional training orfornia, with an office and principal place of business lo- experience in the operation of a hotel or restaurant enter-cated in Santa Maria, California, where it is engaged in prise. Prior to 1978 management of the Santa Maria fa-the operation of a hotel providing food and lodging to cility was vested in a professional manager, with over-guests. sight and ultimate operational authority residing in theIn the course and conduct of its business operations, seven-member board of directors. In November 1978 theRespondent annually purchases and receives goods or professional manager resigned following disclosures ofservices in excess of $2,000 from sellers or suppliers lo- improprieties in the operation of the hotel, including itscated within the State of California, which sellers or sup- restaurant and bar facility. In close conjunction with thispliers receive such goods in substantially the same form event three of the stockholders, representing a 64-percentdirectly from outside the State of California. Additional- ownership of the total outstanding shares, formed an ex-ly, in the course and conduct of its business operations, ecutive committee to assume control of the enterprise.Respondent annually derives gross revenues in excess of Roger Ikola, a medical doctor specializing in the practice$500,000. of pediatrics, became one of the members of the execu-Upon the foregoing facts, which are not in dispute, I tive committee. Dr. Ikola's stock ownership was slightlyfind that at all times material herein Holiday Inn of Santa in excess of 20 percent of the outstanding shares. For aMaria has been an employer engaged in commerce transitional period of approximately 5 days, the day-to-within the meaning of Section 2(2), (6), and (7) of the day management of the hotel was vested in an interimAct.manager. Key personnel had left following the departureII. THE LABOR ORGANIZATION INVOLVED oftheprior manager andotherpersonnelresignedintheaftermath. Then, the interim manager resigned for rea-Respondent concedes, and I find, that at all times ma- sons of ill health. To conduce to the orderly conduct ofterial herein the Union has been a labor organization business, Dr. Ikola identified the key personnel remainingwithin the meaning of Section 2(5) of the Act. in the various phases of the hotel operation and met withthem. Deborah Mastriano was one of the individualsIII. THE ALLEGED UNFAIR LABOR PRACTICES who attended this meeting at which Dr. Ikola outlinedthe problems confronting the hotel. He instructed the in-A. The Issues dividuals present to report directly to the executive com-The consolidated complaint gives rise to the following mittee on matters pertaining to the operation of theirbasic issues: area of responsibility and to take direction from the ex-1. Whether Respondent violated Section 8(a)(l) and ecutive committee. After the meeting, Dr. Ikola met sep-(3) of the Act by reducing the pay of Paul Flores on or arately with Mastriano who had been identified to him asabout February 1, and by constructively discharging a senior employee assigned to the bar operation. Dr.Flores on or about March 2. Ikola charged Mastriano with the responsibility of elimi-2. Whether Respondent unlawfully terminated Deb- "ating thetheftofliquor andotherimpermissible prac-orah Mastriano on or about November 28, in violation of ticesinthebar which had come to Dr. Ikola's attention.Section 8(aXl) and/or (3) of the Act. It wasin thisframework that Bruno Fava was employed3. Whether Respondent violated Section 8(a)(l) of the tobecome manager of the Santa Maria facility.Act by threatening to terminate Flores if he took com- At thetime he was selected by the executive commit-plaints to the Union; by instructing employees in a meet- teetobecome manager of the Santa Maria hotel oper-ing to bypass the Union and register any complaints di- ation, Fava had completed approximately 18 years ofrectly with management upon threat of termination; and professional training in all phases of hotel management.Prior to assuming managership of Respondent's oper-'Unless otherwise specified, all dates herein refer to the calendar year ations in December 1978, Fava had served approximately1979. 10 years as general manager of the Vandenberg Inn, a650 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled by the Union on December 4, 1979, and service on by separately instructing an employee to bypass theRespondent was duly accomplished.' The parties were Union and take complaints directly to management.represented by counsel at the hearing and were provided Respondent denies the commission of any unfair laborfull opportunity to make opening and closing statements, practices and affirmatively contends, in substance, thatto examine and cross-examine witnesses, to introduce rel- Flores' termination was voluntary and not constructivelyevant evidence, and to file briefs with me. Counsel for caused. Further, Respondent asserts that Mastriano wasthe General Counsel and counsel for Respondent filed terminated because she was grossly insubordinate and, inbriefs with me. any event, the General Counsel failed in this proceedingUpon the basis of the entire record, the briefs filed in to establish a prima facie showing that Mastriano's pro-this matter, and my observation of the witnesses, I make tected concerted activity was a substantial or motivatingthe following: factor in her termination.FINDINGS OF FACT B. Pertinent FactsI. THE BUSINESS OF RESPONDENT 1. Background factsAt all material times Respondent has been a corpora- Stock ownership of Respondent is vested in sevention duly organized under the laws of the State of Cali- stockholders, none of whom has professional training orfornia, with an office and principal place of business lo- experience in the operation of a hotel or restaurant enter-cated in Santa Maria, California, where it is engaged in prise. Prior to 1978 management of the Santa Maria fa-the operation of a hotel providing food and lodging to cility was vested in a professional manager, with over-guests. sight and ultimate operational authority residing in theIn the course and conduct of its business operations, seven-member board of directors. In November 1978 theRespondent annually purchases and receives goods or professional manager resigned following disclosures ofservices in excess of $2,000 from sellers or suppliers lo- improprieties in the operation of the hotel, including itscated within the State of California, which sellers or sup- restaurant and bar facility. In close conjunction with thispliers receive such goods in substantially the same form event three of the stockholders, representing a 64-percentdirectly from outside the State of California. Additional- ownership of the total outstanding shares, formed an ex-ly, in the course and conduct of its business operations, ecutive committee to assume control of the enterprise.Respondent annually derives gross revenues in excess of Roger Ikola, a medical doctor specializing in the practice$500,000. of pediatrics, became one of the members of the execu-Upon the foregoing facts, which are not in dispute, I tive committee. Dr. Ikola's stock ownership was slightlyfind that at all times material herein Holiday Inn of Santa in excess of 20 percent of the outstanding shares. For aMaria has been an employer engaged in commerce transitional period of approximately 5 days, the day-to-within the meaning of Section 2(2), (6), and (7) of the day management of the hotel was vested in an interimAct.manager. Key personnel had left following the departureII. THE LABOR ORGANIZATION INVOLVED oftheprior manager andotherpersonnelresignedintheaftermath. Then, the interim manager resigned for rea-Respondent concedes, and I find, that at all times ma- sons of ill health. To conduce to the orderly conduct ofterial herein the Union has been a labor organization business, Dr. Ikola identified the key personnel remainingwithin the meaning of Section 2(5) of the Act. in the various phases of the hotel operation and met withthem. Deborah Mastriano was one of the individualsIII. THE ALLEGED UNFAIR LABOR PRACTICES who attended this meeting at which Dr. Ikola outlinedthe problems confronting the hotel. He instructed the in-A. The Issues dividuals present to report directly to the executive com-The consolidated complaint gives rise to the following mittee on matters pertaining to the operation of theirbasic issues: area of responsibility and to take direction from the ex-1. Whether Respondent violated Section 8(a)(l) and ecutive committee. After the meeting, Dr. Ikola met sep-(3) of the Act by reducing the pay of Paul Flores on or arately with Mastriano who had been identified to him asabout February 1, and by constructively discharging a senior employee assigned to the bar operation. Dr.Flores on or about March 2. Ikola charged Mastriano with the responsibility of elimi-2. Whether Respondent unlawfully terminated Deb- "ating the theft of liquor and other impermissible prac-orah Mastriano on or about November 28, in violation of ticesinthebar which had come to Dr. Ikola's attention.Section 8(aXl) and/or (3) of the Act. It wasin this framework that Bruno Fava was employed3. Whether Respondent violated Section 8(a)(l) of the tobecome manager of the Santa Maria facility.Act by threatening to terminate Flores if he took com- At thetime he was selected by the executive commit-plaints to the Union; by instructing employees in a meet- teetobecome manager of the Santa Maria hotel oper-ing to bypass the Union and register any complaints di- ation, Fava had completed approximately 18 years ofrectly with management upon threat of termination; and professional training in all phases of hotel management.Prior to assuming managership of Respondent's oper-'Unless otherwise specified, all dates herein refer to the calendar year ations in December 1978, Fava had served approximately1979. 10 years as general manager of the Vandenberg Inn, a650 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled by the Union on December 4, 1979, and service on by separately instructing an employee to bypass theRespondent was duly accomplished.' The parties were Union and take complaints directly to management.represented by counsel at the hearing and were provided Respondent denies the commission of any unfair laborfull opportunity to make opening and closing statements, practices and affirmatively contends, in substance, thatto examine and cross-examine witnesses, to introduce rel- Flores' termination was voluntary and not constructivelyevant evidence, and to file briefs with me. Counsel for caused. Further, Respondent asserts that Mastriano wasthe General Counsel and counsel for Respondent filed terminated because she was grossly insubordinate and, inbriefs with me. any event, the General Counsel failed in this proceedingUpon the basis of the entire record, the briefs filed in to establish a prima facie showing that Mastriano's pro-this matter, and my observation of the witnesses, I make tected concerted activity was a substantial or motivatingthe following: factor in her termination.FINDINGS OF FACT B. Pertinent FactsI. THE BUSINESS OF RESPONDENT 1. Background factsAt all material times Respondent has been a corpora- Stock ownership of Respondent is vested in sevention duly organized under the laws of the State of Cali- stockholders, none of whom has professional training orfornia, with an office and principal place of business lo- experience in the operation of a hotel or restaurant enter-cated in Santa Maria, California, where it is engaged in prise. Prior to 1978 management of the Santa Maria fa-the operation of a hotel providing food and lodging to cility was vested in a professional manager, with over-guests. sight and ultimate operational authority residing in theIn the course and conduct of its business operations, seven-member board of directors. In November 1978 theRespondent annually purchases and receives goods or professional manager resigned following disclosures ofservices in excess of $2,000 from sellers or suppliers lo- improprieties in the operation of the hotel, including itscated within the State of California, which sellers or sup- restaurant and bar facility. In close conjunction with thispliers receive such goods in substantially the same form event three of the stockholders, representing a 64-percentdirectly from outside the State of California. Additional- ownership of the total outstanding shares, formed an ex-ly, in the course and conduct of its business operations, ecutive committee to assume control of the enterprise.Respondent annually derives gross revenues in excess of Roger Ikola, a medical doctor specializing in the practice$500,000. of pediatrics, became one of the members of the execu-Upon the foregoing facts, which are not in dispute, I tive committee. Dr. Ikola's stock ownership was slightlyfind that at all times material herein Holiday Inn of Santa in excess of 20 percent of the outstanding shares. For aMaria has been an employer engaged in commerce transitional period of approximately 5 days, the day-to-within the meaning of Section 2(2), (6), and (7) of the day management of the hotel was vested in an interimAct.manager. Key personnel had left following the departureII. THE LABOR ORGANIZATION INVOLVED oftheprior manager andotherpersonnelresignedintheaftermath. Then, the interim manager resigned for rea-Respondent concedes, and I find, that at all times ma- sons of ill health. To conduce to the orderly conduct ofterial herein the Union has been a labor organization business, Dr. Ikola identified the key personnel remainingwithin the meaning of Section 2(5) of the Act. in the various phases of the hotel operation and met withthem. Deborah Mastriano was one of the individualsIII. THE ALLEGED UNFAIR LABOR PRACTICES who attended this meeting at which Dr. Ikola outlinedthe problems confronting the hotel. He instructed the in-A. The Issues dividuals present to report directly to the executive com-The consolidated complaint gives rise to the following mittee on matters pertaining to the operation of theirbasic issues: area of responsibility and to take direction from the ex-1. Whether Respondent violated Section 8(a)(l) and ecutive committee. After the meeting, Dr. Ikola met sep-(3) of the Act by reducing the pay of Paul Flores on or arately with Mastriano who had been identified to him asabout February 1, and by constructively discharging a senior employee assigned to the bar operation. Dr.Flores on or about March 2. Ikola charged Mastriano with the responsibility of elimi-2. Whether Respondent unlawfully terminated Deb- "ating the theft of liquor and other impermissible prac-orah Mastriano on or about November 28, in violation of ticesinthebar which had come to Dr. Ikola's attention.Section 8(aXl) and/or (3) of the Act. It wasin this framework that Bruno Fava was employed3. Whether Respondent violated Section 8(aX1) of the tobecome manager of the Santa Maria facility.Act by threatening to terminate Flores if he took com- At thetime he was selected by the executive commit-plaints to the Union; by instructing employees in a meet- teetobecome manager of the Santa Maria hotel oper-ing to bypass the Union and register any complaints di- ation, Fava had completed approximately 18 years ofrectly with management upon threat of termination; and professional training in all phases of hotel management.Prior to assuming managership of Respondent's oper-'Unless otherwise specified, all dates herein refer to the calendar year ations in December 1978, Fava had served approximately1979. 10 years as general manager of the Vandenberg Inn, a HOLIDAY INN OF SANTA MARIA 651principal hotel operation situated in Santa Maria. For ap- During the initial days of his managership at Respond-proximately 6 months in 1977-78, Deborah Mastriano ent's Santa Maria facility, Fava looked for departmentalhad worked as a waitress at the Vandenberg Inn. leadership to the department heads and senior employeesThe members of the executive committee hired Fava who remained after the transition in management. Thus,with knowledge of his track record of successful man- Deborah Mastriano served as bar manager, Richard Cas-agement at the Vandenberg Inn. At the outset, the board taneda as chef, and until October 1979 Constance Antoi-of directors instructed Fava to bring the operation under gue remained as sales and catering director.2Antoiguecontrol by developing a chain of command, coordinating possessed responsibility for booking and catering of allclosely with the owners as a management team, employ- banquets, for hiring banquet personnel and schedulinging good personnel, and running a "tight ship" in order their work, and for overseeing their performance in serv-to avoid the breakdown of discipline and proper supervi- ing banquets. Castaneda relinquished his responsibilitiession, which had contributed to the thefts of supplies and as head of the kitchen operation when Frank Fava as-other breaches leading to citations and warnings by sumed his duties as executive chef.health authorities and the Holiday Inns of America, Inc., In the spring of 1979 Antoigue, Phyllis Slaughter, andas well as to a substantial diminution in revenues. Union Lisa Ziemba conversed together concerning the advan-considerations played no part in either the decision of tages or disadvantages of continued union representationmanagement to employ Fava as manager or in the for- of the employees. As a result of their conversation, theymulation of instructions to him. agreed to speak with employees to determine their reac-At pertinent times, Respondent and the Union were tion. At the time in question Slaughter was serving as theparties to a collective-bargaining agreement effective head waitress on the night shift in the dining room andfrom April 1, 1975, until March 31, 1980. The agreement Ziemba was the dining room hostess. She is the daughtercontained a union-security provision. The relationship of one of the stockholders of Respondent. Antoiguebetween the Union and Respondent was a generally har- spoke with approximately 10 employees and inquiredmonious one. The Vandenberg Inn was a party to the whether they were satisfied with the Union and whethercollective-bargaining agreement during the period of they desired to continue to be union members. She hadtime Bruno Fava served as manager there and in that ca- received no instruction from Bruno Fava to undertakepacity Fava had contacts with Ted Zenich, who served this endeavor but she did tell him of her activity. Favaas secretary/treasurer of the Union. Bruno Fava assisted neither encouraged nor discouraged the process.3in negotiating the collective-bargaining agreement whichbecame effective in 1975 for a term of 5 years, and he 2. The alleged proscribed conductbecame co-chairman together with Ted Zenich of theHealth and Welfare Trust Funds created and maintained a. The employee meetingpursuant to the collective-bargaining agreement.During the first week of December 1978, Bruno FavaFava assumed management of Respondent's hotel op- Dur the first weekof December 1978, Bruno Favacalled a meeting of employees. The meeting was held ineration with a commitment to a concept of systems man- calleda meeting of employees The meetingwas held inagement calculated to assist management in carefully one of the banquet rooms and was attended by diningcontrolling the purchase and depensing of food and bev- room, ktchen, and bar personnel Department headserages; the utilization of overtime or premium hours; and such as Constance Antoigue, Richard Castaneda, anderages; th tliainofoetmeo reimDeborah Mastriano attended the meeting. Prior to call-the acquisition and disposition of physical property. In ebhMtrnoded teeen oto-the initial weeks of his tenure, Fava devoted his principal ing the meeting, Fava had received information indicat-efforts to correcting the most pressing the most pressing problems consti- ing e s ntacting the investors directlytuting a threat to the retention of the franchise. He re- concerning matters taking place in the transition, and hecruited his uncle, Frank Fava, an experienced chef with had received information indicating a quantum of em-approximately 50 years of experience in the restaurant in- loyee resistance to his hire as manager and a ear ofdustry, to serve as executive chef and to assume direct losing their jobs-responsibility over the operation of the kitchen and res- At the outset of the meeting, Fava introduced himselftaurant facility. Fava had served in the capacity of ex- as the new manager of the establishment and informedecutive chef under Bruno Fava at the Vandenberg Inn. the employees, in substance, that the operation was in aSoon thereafter Bruno Fava removed the timeclocks state of transition and that effort was being devoted towhich had been in use under previous management and remedying problems and conditions which had accumu-instituted the use of daily timesheets requiring employees lated under the previous management. Fava assured theto sign in and out and to receive independent verification employees that he was making no major changes but as-from supervision of hours claimed as overtime. More- serted that it was necessary for the employees to work asover, Fava instituted a system of ticket control in the a team. Fava introduced the department heads and statedcocktail lounge and dining room. Fava had a reputationin the community for running a "tight ship" and some of I The parties stipulated that at relevant times Antoigue was a supervi-sor within the meaning of the Act. Prior to becoming sales and cateringthe personnel at Respondent's facility had worked under director in October 1978, she had served as a waitress in the dining room.him at previous times at the Vandenberg Inn. A quantum ' The foregoing is based on a composite of the testimony of Diane An-of job-related apprehension concerning the future course toigue, Linda Stout, and Cheryl Barr. The thrust of Antoigue's testimonyof events existed among Respondent's employee comple- is to the effect that this undertaking was a voluntary one and not at thedirective of management. The testimony of Linda Stout provides an mind-ment during the early days of Fava's tenure as manager, equate basis to support a finding that the activity was undertaken pursu-and Fava was aware of this. ant to instructions from Bruno Fava.HOLIDAY INN OF SANTA MARIA 651principal hotel operation situated in Santa Maria. For ap- During the initial days of his managership at Respond-proximately 6 months in 1977-78, Deborah Mastriano ent's Santa Maria facility, Fava looked for departmentalhad worked as a waitress at the Vandenberg Inn. leadership to the department heads and senior employeesThe members of the executive committee hired Fava who remained after the transition in management. Thus,with knowledge of his track record of successful man- Deborah Mastriano served as bar manager, Richard Cas-agement at the Vandenberg Inn. At the outset, the board taneda as chef, and until October 1979 Constance Antoi-of directors instructed Fava to bring the operation under gue remained as sales and catering director.' Antoiguecontrol by developing a chain of command, coordinating possessed responsibility for booking and catering of allclosely with the owners as a management team, employ- banquets, for hiring banquet personnel and schedulinging good personnel, and running a "tight ship" in order their work, and for overseeing their performance in serv-to avoid the breakdown of discipline and proper supervi- ing banquets. Castaneda relinquished his responsibilitiession, which had contributed to the thefts of supplies and as head of the kitchen operation when Frank Fava as-other breaches leading to citations and warnings by sumed his duties as executive chef.health authorities and the Holiday Inns of America, Inc., In the spring of 1979 Antoigue, Phyllis Slaughter, andas well as to a substantial diminution in revenues. Union Lisa Ziemba conversed together concerning the advan-considerations played no part in either the decision of tages or disadvantages of continued union representationmanagement to employ Fava as manager or in the for- of the employees. As a result of their conversation, theymulation of instructions to him. agreed to speak with employees to determine their reac-At pertinent times, Respondent and the Union were tion. At the time in question Slaughter was serving as theparties to a collective-bargaining agreement effective head waitress on the night shift in the dining room andfrom April 1, 1975, until March 31, 1980. The agreement Ziemba was the dining room hostess. She is the daughtercontained a union-security provision. The relationship of one of the stockholders of Respondent. Antoiguebetween the Union and Respondent was a generally har- spoke with approximately 10 employees and inquiredmonious one. The Vandenberg Inn was a party to the whether they were satisfied with the Union and whethercollective-bargaining agreement during the period of they desired to continue to be union members. She hadtime Bruno Fava served as manager there and in that ca- received no instruction from Bruno Fava to undertakepacity Fava had contacts with Ted Zenich, who served this endeavor but she did tell him of her activity. Favaas secretary/treasurer of the Union. Bruno Fava assisted neither encouraged nor discouraged the process.3in negotiating the collective-bargaining agreement whichbecame effective in 1975 for a term of 5 years, and he 2. The alleged proscribed conductbecame co-chairman together with Ted Zenich of theHealth and Welfare Trust Funds created and maintained a. The employee meetingpursuant to the collective-bargaining agreement. .,. ,,, , ,,_— —pursant o th colectie-bagainng areemnt.During the first week of December 1978, Bruno FavaFava assumed management of Respondent's hotel op- ^"Stefrtweoeebr17,BuoFvFavaassued anagmen of espnden's otelop- called a meeting of employees. The meeting was held ineration with a commitment to a concept of systems man- oneofet ployes and was heldinagement calculated to assist management in carefully of the an d wp s atmed headscontrolling the purchase and depensing of food and bev- rscha Cntane AnPo nne, R ecartentdheaderages; the utilization of overtime or premium hours; and DeborahConstane Attended thard to allthe acquisition and disposition of physical property. In ing theMasttiag, attededdthecei etdng.formato cat-the initial weeks of his tenure, Fava devoted his principal ing themeetmnge Fava had received information mdicat-efforts to correcting the most pressing problems consti- coei thatemployees were contacting the investors directlytuting a threat to the retention of the franchise. He re-hconcerning matters taking place in the transition, and hecruited his uncle, Frank Fava, an experienced chef with hadp ecervedinformation indicating a quantum of em_approximately 50 years of experience in the restaurant in-Ployee resistance to his hire as manager and a fear ofdustry, to serve as executive chef and to assume direct loslng"eir Jobs.responsibility over the operation of the kitchen and res- Atthe outset of the meeting, Fava introduced himselftaurant facility. Fava had served in the capacity of ex- asthe new manager of the establishment and informedecutive chef under Bruno Fava at the Vandenberg Inn. theemployees, in substance, that the operation was in aSoon thereafter Bruno Fava removed the timeclocks stateof transition and that effort was being devoted towhich had been in use under previous management and remedying problems and conditions which had accumu-instituted the use of daily timesheets requiring employees latedunder the previous management. Fava assured theto sign in and out and to receive independent verification employees that he was making no major changes but as-from supervision of hours claimed as overtime. More- serted that it was necessary for the employees to work asover, Fava instituted a system of ticket control in the ateam.Favaintroduced the department heads and statedcocktail lounge and dining room. Fava had a reputation----in the community for running aroom. Fava ha a reputation The parties stipulated that at relevant times Antoigue was a supervi-in thecommuity fr runnng a tightship" nd soe of or within the meaning of the Act. Prior to becoming sales and cateringthe personnel at Respondent's facility had worked under director in October 1978, she had served as a waitress in the dining room.him at previous times at the Vandenberg Inn. A quantum IThe foregoing is based on a composite of the testimony of Diane An-of job-related apprehension concerning the future course 't'gue, Linda Stout, and Cheryl Barr. The thrust of Antoigue's testimonyof events existed among Respondent's employee comple- is to the effect that this undertaking was a voluntary one and not at thedirective of management. The testimony of Linda Stout provides an inad-ment during the early days Of Fava's tenure as manager, equate basis to support a finding that the activity was undertaken pursu-and Fava was aware of this. ant to instructions from Bruno Fava.HOLIDAY INN OF SANTA MARIA 651principal hotel operation situated in Santa Maria. For ap- During the initial days of his managership at Respond-proximately 6 months in 1977-78, Deborah Mastriano ent's Santa Maria facility, Fava looked for departmentalhad worked as a waitress at the Vandenberg Inn. leadership to the department heads and senior employeesThe members of the executive committee hired Fava who remained after the transition in management. Thus,with knowledge of his track record of successful man- Deborah Mastriano served as bar manager, Richard Cas-agement at the Vandenberg Inn. At the outset, the board taneda as chef, and until October 1979 Constance Antoi-of directors instructed Fava to bring the operation under gue remained as sales and catering director.' Antoiguecontrol by developing a chain of command, coordinating possessed responsibility for booking and catering of allclosely with the owners as a management team, employ- banquets, for hiring banquet personnel and schedulinging good personnel, and running a "tight ship" in order their work, and for overseeing their performance in serv-to avoid the breakdown of discipline and proper supervi- ing banquets. Castaneda relinquished his responsibilitiession, which had contributed to the thefts of supplies and as head of the kitchen operation when Frank Fava as-other breaches leading to citations and warnings by sumed his duties as executive chef.health authorities and the Holiday Inns of America, Inc., In the spring of 1979 Antoigue, Phyllis Slaughter, andas well as to a substantial diminution in revenues. Union Lisa Ziemba conversed together concerning the advan-considerations played no part in either the decision of tages or disadvantages of continued union representationmanagement to employ Fava as manager or in the for- of the employees. As a result of their conversation, theymulation of instructions to him. agreed to speak with employees to determine their reac-At pertinent times, Respondent and the Union were tion. At the time in question Slaughter was serving as theparties to a collective-bargaining agreement effective head waitress on the night shift in the dining room andfrom April 1, 1975, until March 31, 1980. The agreement Ziemba was the dining room hostess. She is the daughtercontained a union-security provision. The relationship of one of the stockholders of Respondent. Antoiguebetween the Union and Respondent was a generally har- spoke with approximately 10 employees and inquiredmonious one. The Vandenberg Inn was a party to the whether they were satisfied with the Union and whethercollective-bargaining agreement during the period of they desired to continue to be union members. She hadtime Bruno Fava served as manager there and in that ca- received no instruction from Bruno Fava to undertakepacity Fava had contacts with Ted Zenich, who served this endeavor but she did tell him of her activity. Favaas secretary/treasurer of the Union. Bruno Fava assisted neither encouraged nor discouraged the process.3in negotiating the collective-bargaining agreement whichbecame effective in 1975 for a term of 5 years, and he 2. The alleged proscribed conductbecame co-chairman together with Ted Zenich of theHealth and Welfare Trust Funds created and maintained a. The employee meetingpursuant to the collective-bargaining agreement. .,. ,,, , ,,_— —pursant o th colectie-bagainng areemnt.During the first week of December 1978, Bruno FavaFava assumed management of Respondent's hotel op- ^"Stefrtweoeebr17,BuoFvFavaassued anagmen of espnden's otelop- called a meeting of employees. The meeting was held ineration with a commitment to a concept of systems man- oneofet ployes and was heldinagement calculated to assist management in carefully of the an d wp s atmed headscontrolling the purchase and depensing of food and bev- rscha Cntane AnPo nne, R ecartentdheaderages; the utilization of overtime or premium hours; and DeborahConstane Attended thard to allthe acquisition and disposition of physical property. In ing theMasttiag, attededdthecei etdng.formato cat-the initial weeks of his tenure, Fava devoted his principal ing themeetmnge Fava had received information mdicat-efforts to correcting the most pressing problems consti- coei thatemployees were contacting the investors directlytuting a threat to the retention of the franchise. He re-hconcerning matters taking place in the transition, and hecruited his uncle, Frank Fava, an experienced chef with hadp ecervedinformation indicating a quantum of em_approximately 50 years of experience in the restaurant in-Ployee resistance to his hire as manager and a fear ofdustry, to serve as executive chef and to assume direct loslng"eir Jobs.responsibility over the operation of the kitchen and res- Atthe outset of the meeting, Fava introduced himselftaurant facility. Fava had served in the capacity of ex- asthe new manager of the establishment and informedecutive chef under Bruno Fava at the Vandenberg Inn. theemployees, in substance, that the operation was in aSoon thereafter Bruno Fava removed the timeclocks stateof transition and that effort was being devoted towhich had been in use under previous management and remedying problems and conditions which had accumu-instituted the use of daily timesheets requiring employees latedunder the previous management. Fava assured theto sign in and out and to receive independent verification employees that he was making no major changes but as-from supervision of hours claimed as overtime. More- serted that it was necessary for the employees to work asover, Fava instituted a system of ticket control in the ateam.Favaintroduced the department heads and statedcocktail lounge and dining room. Fava had a reputation----in the community for running aroom. Fava ha a reputation The parties stipulated that at relevant times Antoigue was a supervi-in thecommuity fr runnng a tightship" nd soe of or within the meaning of the Act. Prior to becoming sales and cateringthe personnel at Respondent's facility had worked under director in October 1978, she had served as a waitress in the dining room.him at previous times at the Vandenberg Inn. A quantum IThe foregoing is based on a composite of the testimony of Diane An-of job-related apprehension concerning the future course 't'gue, Linda Stout, and Cheryl Barr. The thrust of Antoigue's testimonyof events existed among Respondent's employee comple- is to the effect that this undertaking was a voluntary one and not at thedirective of management. The testimony of Linda Stout provides an inad-ment during the early days Of Fava's tenure as manager, equate basis to support a rinding that the activity was undertaken pursu-and Fava was aware of this. ant to instructions from Bruno Fava.HOLIDAY INN OF SANTA MARIA 651principal hotel operation situated in Santa Maria. For ap- During the initial days of his managership at Respond-proximately 6 months in 1977-78, Deborah Mastriano ent's Santa Maria facility, Fava looked for departmentalhad worked as a waitress at the Vandenberg Inn. leadership to the department heads and senior employeesThe members of the executive committee hired Fava who remained after the transition in management. Thus,with knowledge of his track record of successful man- Deborah Mastriano served as bar manager, Richard Cas-agement at the Vandenberg Inn. At the outset, the board taneda as chef, and until October 1979 Constance Antoi-of directors instructed Fava to bring the operation under gue remained as sales and catering director.' Antoiguecontrol by developing a chain of command, coordinating possessed responsibility for booking and catering of allclosely with the owners as a management team, employ- banquets, for hiring banquet personnel and schedulinging good personnel, and running a "tight ship" in order their work, and for overseeing their performance in serv-to avoid the breakdown of discipline and proper supervi- ing banquets. Castaneda relinquished his responsibilitiession, which had contributed to the thefts of supplies and as head of the kitchen operation when Frank Fava as-other breaches leading to citations and warnings by sumed his duties as executive chef.health authorities and the Holiday Inns of America, Inc., In the spring of 1979 Antoigue, Phyllis Slaughter, andas well as to a substantial diminution in revenues. Union Lisa Ziemba conversed together concerning the advan-considerations played no part in either the decision of tages or disadvantages of continued union representationmanagement to employ Fava as manager or in the for- of the employees. As a result of their conversation, theymulation of instructions to him. agreed to speak with employees to determine their reac-At pertinent times, Respondent and the Union were tion. At the time in question Slaughter was serving as theparties to a collective-bargaining agreement effective head waitress on the night shift in the dining room andfrom April 1, 1975, until March 31, 1980. The agreement Ziemba was the dining room hostess. She is the daughtercontained a union-security provision. The relationship of one of the stockholders of Respondent. Antoiguebetween the Union and Respondent was a generally har- spoke with approximately 10 employees and inquiredmonious one. The Vandenberg Inn was a party to the whether they were satisfied with the Union and whethercollective-bargaining agreement during the period of they desired to continue to be union members. She hadtime Bruno Fava served as manager there and in that ca- received no instruction from Bruno Fava to undertakepacity Fava had contacts with Ted Zenich, who served this endeavor but she did tell him of her activity. Favaas secretary/treasurer of the Union. Bruno Fava assisted neither encouraged nor discouraged the process.3in negotiating the collective-bargaining agreement whichbecame effective in 1975 for a term of 5 years, and he 2. The alleged proscribed conductbecame co-chairman together with Ted Zenich of theHealth and Welfare Trust Funds created and maintained a. The employee meetingpursuant to the collective-bargaining agreement. .,. ,,, , ,,_— —pursant o th colectie-bagainng areemnt.During the first week of December 1978, Bruno FavaFava assumed management of Respondent's hotel op- ^"Stefrtweoeebr17,BuoFvFavaassued anagmen of espnden's otelop- called a meeting of employees. The meeting was held ineration with a commitment to a concept of systems man- oneofet ployes and was heldinagement calculated to assist management in carefully of the an d wp s atmed headscontrolling the purchase and depensing of food and bev- such ane AnPo nne, R ecartentdheaderages; the utilization of overtime or premium hours; and DeborahConstane Attended thard to allthe acquisition and disposition of physical property. In ing theMasttiag, attededdthecei etdng.fPr orto cat-the initial weeks of his tenure, Fava devoted his principal ing themeetmnge Fava had received information mdicat-efforts to correcting the most pressing problems consti- coei thatemployees were contacting the investors directlytuting a threat to the retention of the franchise. He re-hconcerning matters taking place in the transition, and hecruited his uncle, Frank Fava, an experienced chef with hadp ecervedinformation indicating a quantum of em_approximately 50 years of experience in the restaurant in-Ployee resistance to his hire as manager and a fear ofdustry, to serve as executive chef and to assume direct loslng"eir Jobs.responsibility over the operation of the kitchen and res- Atthe outset of the meeting, Fava introduced himselftaurant facility. Fava had served in the capacity of ex- asthe new manager of the establishment and informedecutive chef under Bruno Fava at the Vandenberg Inn. theemployees, in substance, that the operation was in aSoon thereafter Bruno Fava removed the timeclocks stateof transition and that effort was being devoted towhich had been in use under previous management and remedying problems and conditions which had accumu-instituted the use of daily timesheets requiring employees lated under the previous management. Fava assured theto sign in and out and to receive independent verification employees that he was making no major changes but as-from supervision of hours claimed as overtime. More- serted that it was necessary for the employees to work asover, Fava instituted a system of ticket control in the ateam.Favaintroduced the department heads and statedcocktail lounge and dining room. Fava had a reputation----in the community for running aroom. Fava ha a reputation The parties stipulated that at relevant times Antoigue was a supervi-in thecommuity fr runnng a tightship" nd soe of or within the meaning of the Act. Prior to becoming sales and cateringthe personnel at Respondent's facility had worked under director in October 1978, she had served as a waitress in the dining room.him at previous times at the Vandenberg Inn. A quantum IThe foregoing is based on a composite of the testimony of Diane An-of job-related apprehension concerning the future course 't'gue, Linda Stout, and Cheryl Barr. The thrust of Antoigue's testimonyof events existed among Respondent's employee comple- is to the effect that this undertaking was a voluntary one and not at thedirective of management. The testimony of Linda Stout provides an inad-ment during the early days Of Fava's tenure as manager, equate basis to support a finding that the activity was undertaken pursu-and Fava was aware of this. ant to instructions from Bruno Fava. 652 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he was organizing the operation on a chain-of-com- c. Flores contacts the Unionmand concept which should be followed both in makingmand concept which should be followed both in making Paul Flores was employed in the capacity of a cook insuggestions for improving the operation and for lodginge s opeaion o e util Maccomplaints. Fava admonished the employees to follow Respondent's operation from June 1977 until March 2,the chain of command by communicating first with the 1979, with an interruption of service between Novemberthe chain of command by communicating first with thedepartment heads. He added that his door was open to 1977 and April 1978. Flores was compensated on anemployees for discussion and that, if they could not re- hourly basis until May 1978 when he was placed onceive satisfaction from their department heads, they were salary and informed by the then chef that he would earnfree to consult with him. Fava added that the employees $700 per month. In the fall of 1978, Flores' salary wasshould follow the chain-of-command concept in seeking raised to $750 per month. Prior to December 1978,to resolve their work-related problems and should con- Flores occasionally worked overtime, and he was com-suit first with him before going to the Union. Fava stated pensated for his overtime work. Flores was a member ofthat if the employees did not follow his instructions, the Union.their job would be in jeopardy.4In this context he stated Incident to Frank Fava becoming executive chef,that he had known and dealt with Ted Zenich for a Flores commenced working a longer workweek than thenumber of years. Fava added that Richard McGuinness 5-day week which had previously prevailed. This intensi-would be limited to 2 days a month in which to collect fled schedule of work lasted through December and intodues on the premises. The employees posed questions to January and motivated Flores to approach Frank FavaFava during the course of the meeting, and he gave an- seeking both a reduction in his total hours and Sundaysswers. The comments made by Fava in the early portion off for religious observance. Flores also informed Frankof the meeting followed a format he had used on previ- Fava that his paychecks had not included overtime com-ous occasions in prior years at other facilities.5pensation. Fava told Flores he would look into thematter, but suggested that Flores speak directly to Brunob. Castaneda seeks time off Fava. Flores did not do so.During the months of December 1978 and January On or about January 20 Flores received his paycheck1979, Castaneda was working long hours. He communi- and approached Brenda Guisinger, one of three book-cated his desire for time off to Frank Fava who, in keepers then employed.7He informed Guisinger that hiseffect, requested Castaneda's forebearance. Finally, in check did not contain overtime compensation which waslate January Castaneda spoke with Mrs. Roger Ikola, the due him. Guisinger said that she would look into thewife of one of the principal stockholders, and stated his matter and she informed Bruno Fava of Flores' com-desire to take some time off. Mrs. Ikola stated that she plaint. Fava examined Flores' personnel file, and Favawould speak with Bruno Fava concerning the matter. noted that Flores was a salaried employee. He assertedThe following day Bruno Fava approached Castaneda that it was not the policy to pay overtime to salaried em-and told him that he had the following day off and to ployees but instructed Guisinger to check with Frankhave a "nice day." A few days later Bruno Fava ap- Fava. Guisinger did so, and Frank Fava confirmed thatproached Castaneda and told him not to speak with Mrs. Flores had worked overtime. Guisinger transmitted thisIkola about time off but to talk with Frank Fava. Subse- information to Bruno Fava and Fava instructed her toquently, Castaneda observed Frank and Bruno Fava pay Flores. Guisinger went to her office and calculatedspeaking together in Frank Fava's office. Thereafter, the amount which she believed was due Flores andFrank informed Castaneda not to talk to Mrs. Ikola but spoke with Flores informing him of the amount to whichto speak with him.6she believed he was entitled. Flores became upset andspoke to Guisinger in a loud voioe. He claimed that the'Fava had met earlier with department heads and had issued essential- amount was quite insufficient and that the Union wasly the same instructions to them."going to hear about it." Guisinger responded that she' The foregoing is based upon a composite of the testimony of Bruno "going to hear about it." G uisinger responded that sheFava, Constance Antoigue, Richard Castaneda, Cheryl Barr, Steven had perhaps miscalculated the amount and noted that sheOclaray, Elinor Bewlay, and Linda Stout. I have also considered the tes- was in the process of learning her job. Guisinger report-timony of Deborah Mastriano. I credit the testimony of Fava and Antoi- ed to Bruno Fava the fact that Flores was upset and thatgue denying the testimony of Mastriano, Bewlay, and Stout to the effectthat Fava stated, in terms that employee resorand Stout to the effectUnion would she had apparently miscalculated the amount due Flores.that Fava stated, in terms, that employee resort to the Union wouldresult in their termination. The testimony of Castaneda and Barr supports, Bruno became visibly upset and alluded to the fact thatby implication, Fava's denial of any statement so explicit in terms or salaried employees were not paid overtime. However, hemeaning, for their testimony, like that of Oclaray, reveals that Fava ap- instructed Guisinger to pay Flores. Guisinger took thepealed to the employees to come first to him with their problems beforegoing to the Union. Nothing in his remarks per se foreclosed resort to theto one of the more experienced payroll bookkeep-Union.' The following is based upon the credited testimony of Richard Cas- ly and credibly denied his admonishing Castaneda about union contacts,taneda. I have also considered the testimony of both Bruno and Frank and Bruno Fava impliedly denied having issued such an instruction. I amFava with respect to the series of conversations which they had concern- convinced upon my observation of Castaneda as he testified before me ating Castaneda's time off. I do not credit the testimony of Castaneda to the hearing that he rationalized that portion of his testimony relating tothe effect that in separate conversations both Frank Fava and Bruno warnings issued by the Favas against union contacts, and I do not creditFava instructed him not to go to the Union concerning time off. In the it.first instance, I discern no predicate for the instruction which Castaneda Paychecks were normally received on the 5th and 20th of eachasserts was issued to him by Frank and Bruno Fava. Castaneda had not month.sought to invoke union aid nor had the Union on the terms of the collec- ' Guisinger had previously handled accounts receivable and was in thetive-bargaining agreement been alluded to in the conversations between process of learning payroll at the time in question. She also worked at theCastaneda and Bruno and Frank Fava. Moreover, Frank Fava specifical- front desk.652 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he was organizing the operation on a chain-of-com- c. Flores contacts the Unionmand concept which should be followed both in making Paul Flores was employed in the capacity of a cook insuggestions for improving the operation and for lodgingdent's operation from June 1977 until March 2,complaints. Fava admonished the employees to follow 1979 with an interruption of service between Novemberthe chain of command by communicating first with the 1 a rof sv bedepartment heads. He added that his door was open to 1977andApril 1978.Floreswascompensated on anemployees for discussion and that, if they could not re- hourly basis until May 1978 when he was placed onceive satisfaction from their department heads, they were salary andinformedby thethenchefthathewouldearnfree to consult with him. Fava added that the employees $700 per month. In the fall of 1978. Flores' salary wasshould follow the chain-of-command concept in seeking raised to$750 per month. Prior to December 1978,to resolve their work-related problems and should con- Flores occasionally worked overtime, and he was com-suit first with him before going to the Union. Fava stated pensated for his overtime work. Flores was a member ofthat if the employees did not follow his instructions, theUnion.their job would be in jeopardy.4In this context he stated Incident to Frank Fava becoming executive chef,that he had known and dealt with Ted Zenich for a Flores commenced working a longer workweek than thenumber of years. Fava added that Richard McGuinness 5-day week which had previously prevailed. This intensi-would be limited to 2 days a month in which to collect fied schedule of work lasted through December and intodues on the premises. The employees posed questions to January and motivated Flores to approach Frank FavaFava during the course of the meeting, and he gave an- seeking both a reduction in his total hours and Sundaysswers. The comments made by Fava in the early portion off for religious observance. Flores also informed Frankof the meeting followed a format he had used on previ- Fava that his paychecks had not included overtime com-ous occasions in prior years at other facilities.5pensation. Fava told Flores he would look into thematter, but suggested that Flores speak directly to Brunob. Castaneda seeks time offFava. Flores did not do so.During the months of December 1978 and January On or about January 20 Flores received his paycheck1979, Castaneda was working long hours. He communi- and approached Brenda Guisinger, one of three book-cated his desire for time off to Frank Fava who, in keepers then employed.' He informed Guisinger that hiseffect, requested Castaneda's forebearance. Finally, in check did not contain overtime compensation which waslate January Castaneda spoke with Mrs. Roger Ikola, the due him. Guisinger said that she would look into thewife of one of the principal stockholders, and stated his matter and she informed Bruno Fava of Flores' com-desire to take some time off. Mrs. Ikola stated that she plaint. Fava examined Flores' personnel file, and Favawould speak with Bruno Fava concerning the matter. noted that Flores was a salaried employee. He assertedThe following day Bruno Fava approached Castaneda that it was not the policy to pay overtime to salaried em-and told him that he had the following day off and to ployees but instructed Guisinger to check with Frankhave a "nice day." A few days later Bruno Fava ap- Fava. Guisinger did so, and Frank Fava confirmed thatpreached Castaneda and told him not to speak with Mrs. Flores had worked overtime. Guisinger transmitted thisIkola about time off but to talk with Frank Fava. Subse- information to Bruno Fava and Fava instructed her toquently, Castaneda observed Frank and Bruno Fava pay Flores. Guisinger went to her office and calculatedspeaking together in Frank Fava's office. Thereafter, the amount which she believed was due Flores andFrank informed Castaneda not to talk to Mrs. Ikola but spoke with Flores informing him of the amount to whichto speak with him. 6she believed he was entitled. Flores became upset andspoke to Guisinger in a loud voioe. He claimed that the4Fava had met earlier with department heads and had issued essential- amount was quite insufficient and that the Union wasly the same instructions to them. "going to hear about it." Guisinger responded that sheI The foregoing is based upon a composite of the testimony of Bruno 11 1 * i icjui. ^ j ^ -i aI s LFava, Constance Antoigue, Richard Castaneda, Cheryl Barr, Steven had perhaps miscalculated the amount and noted that sheOclaray, Elinor Bewlay, and Linda Stout. I have also considered the tes- was in the process of learning her job.' Guisinger report-timony of Deborah Mastriano. I credit the testimony of Fava and Antoi- ed to Bruno Fava the fact that Flores was Upset and thatgue denying the testimony of Mastriano, Bewlay, and Stout to the effect apparently miscalculated the amount due Flores.that Fava stated, in terms, that employee resort to the Union would s had a m 11 a u du Flores.result in their termination. The testimony of Castaneda and Barr supports, Bruno became Visibly Upset and alluded to the fact thatby implication, Fava's denial of any statement so explicit in terms or salaried employees were not paid overtime. However, hemeaning, for their testimony, like that of Oclaray, reveals that Fava ap- instructed Guisinger to pay Flores. Guisinger took thepealed to the employees to come first to him with their problems before ^ ^ ^ ^ g experienced payroll ookkeep-going to the Union. Nothing in his remarks per se foreclosed resort to the m e p -Union.* The following is based upon the credited testimony of Richard Cas- ly and credibly denied his admonishing Castaneda about union contacts,taneda. I have also considered the testimony of both Bruno and Frank and Bruno Fava impliedly denied having issued such an instruction. I amFava with respect to the series of conversations which they had concern- convinced upon my observation of Castaneda as he testified before me ating Castaneda's time off. I do not credit the testimony of Castaneda to the hearing that he rationalized that portion of his testimony relating tothe effect that in separate conversations both Frank Fava and Bruno warnings issued by the Favas against union contacts, and I do not creditFava instructed him not to go to the Union concerning time off. In the it.first instance, I discern no predicate for the instruction which Castaneda I Paychecks were normally received on the 5th and 20th of eachasserts was issued to him by Frank and Bruno Fava. Castaneda had not month.sought to invoke union aid nor had the Union on the terms of the collec- IOuisinger had previously handled accounts receivable and was in thetive-bargaining agreement been alluded to in the conversations between process of learning payroll at the time in question. She also worked at theCastaneda and Bruno and Frank Fava. Moreover, Frank Fava specifical- front desk.652 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he was organizing the operation on a chain-of-com- c. Flores contacts the Unionmand concept which should be followed both in making Paul Flores was employed in the capacity of a cook insuggestions for improving the operation and for lodgingdent's operation from June 1977 until March 2,complaints. Fava admonished the employees to follow 1979 with an interruption of service between Novemberthe chain of command by communicating first with the 1 a rof sv bedepartment heads. He added that his door was open to 1977andApril 1978.Floreswascompensated on anemployees for discussion and that, if they could not re- hourly basis until May 1978 when he was placed onceive satisfaction from their department heads, they were salary andinformedby thethenchefthathewouldearnfree to consult with him. Fava added that the employees $700 per month. In the fall of 1978. Flores' salary wasshould follow the chain-of-command concept in seeking raised to $750 per month. Prior to December 1978,to resolve their work-related problems and should con- Flores occasionally worked overtime, and he was com-suit first with him before going to the Union. Fava stated pensated for his overtime work. Flores was a member ofthat if the employees did not follow his instructions, theUnion.their job would be in jeopardy.4In this context he stated Incident to Frank Fava becoming executive chef,that he had known and dealt with Ted Zenich for a Flores commenced working a longer workweek than thenumber of years. Fava added that Richard McGuinness 5-day week which had previously prevailed. This intensi-would be limited to 2 days a month in which to collect fied schedule of work lasted through December and intodues on the premises. The employees posed questions to January and motivated Flores to approach Frank FavaFava during the course of the meeting, and he gave an- seeking both a reduction in his total hours and Sundaysswers. The comments made by Fava in the early portion off for religious observance. Flores also informed Frankof the meeting followed a format he had used on previ- Fava that his paychecks had not included overtime com-ous occasions in prior years at other facilities.5pensation. Fava told Flores he would look into thematter, but suggested that Flores speak directly to Brunob. Castaneda seeks time offFava. Flores did not do so.During the months of December 1978 and January On or about January 20 Flores received his paycheck1979, Castaneda was working long hours. He communi- and approached Brenda Guisinger, one of three book-cated his desire for time off to Frank Fava who, in keepers then employed.' He informed Guisinger that hiseffect, requested Castaneda's forebearance. Finally, in check did not contain overtime compensation which waslate January Castaneda spoke with Mrs. Roger Ikola, the due him. Guisinger said that she would look into thewife of one of the principal stockholders, and stated his matter and she informed Bruno Fava of Flores' com-desire to take some time off. Mrs. Ikola stated that she plaint. Fava examined Flores' personnel file, and Favawould speak with Bruno Fava concerning the matter. noted that Flores was a salaried employee. He assertedThe following day Bruno Fava approached Castaneda that it was not the policy to pay overtime to salaried em-and told him that he had the following day off and to ployees but instructed Guisinger to check with Frankhave a "nice day." A few days later Bruno Fava ap- Fava. Guisinger did so, and Frank Fava confirmed thatpreached Castaneda and told him not to speak with Mrs. Flores had worked overtime. Guisinger transmitted thisIkola about time off but to talk with Frank Fava. Subse- information to Bruno Fava and Fava instructed her toquently, Castaneda observed Frank and Bruno Fava pay Flores. Guisinger went to her office and calculatedspeaking together in Frank Fava's office. Thereafter, the amount which she believed was due Flores andFrank informed Castaneda not to talk to Mrs. Ikola but spoke with Flores informing him of the amount to whichto speak with him. 6she believed he was entitled. Flores became upset andspoke to Guisinger in a loud voioe. He claimed that the4Fava had met earlier with department heads and had issued essential- amount was quite insufficient and that the Union wasly the same instructions to them. "going to hear about it." Guisinger responded that sheI The foregoing is based upon a composite of the testimony of Bruno 11 1 * i icjui. ^ j ^ -i aI s LFava, Constance Antoigue, Richard Castaneda, Cheryl Barr, Steven had perhaps miscalculated the amount and noted that sheOclaray, Elinor Bewlay, and Linda Stout. I have also considered the tes- was in the process of learning her job.' Guisinger report-timony of Deborah Mastriano. I credit the testimony of Fava and Antoi- ed to Bruno Fava the fact that Flores was Upset and thatgue denying the testimony of Mastriano, Bewlay, and Stout to the effect apparently miscalculated the amount due Flores.that Fava stated, in terms, that employee resort to the Union would s had a m 11 a u du Flores.result in their termination. The testimony of Castaneda and Barr supports, Bruno became Visibly Upset and alluded to the fact thatby implication, Fava's denial of any statement so explicit in terms or salaried employees were not paid overtime. However, hemeaning, for their testimony, like that of Oclaray, reveals that Fava ap- instructed Guisinger to pay Flores. Guisinger took thepealed to the employees to come first to him with their problems before ^ ^ ^ ^ g experienced payroll ookkeep-going to the Union. Nothing in his remarks per se foreclosed resort to the m e p -Union.* The following is based upon the credited testimony of Richard Cas- ly and credibly denied his admonishing Castaneda about union contacts,taneda. I have also considered the testimony of both Bruno and Frank and Bruno Fava impliedly denied having issued such an instruction. I amFava with respect to the series of conversations which they had concern- convinced upon my observation of Castaneda as he testified before me ating Castaneda's time off. I do not credit the testimony of Castaneda to the hearing that he rationalized that portion of his testimony relating tothe effect that in separate conversations both Frank Fava and Bruno warnings issued by the Favas against union contacts, and I do not creditFava instructed him not to go to the Union concerning time off. In the it.first instance, I discern no predicate for the instruction which Castaneda I Paychecks were normally received on the 5th and 20th of eachasserts was issued to him by Frank and Bruno Fava. Castaneda had not month.sought to invoke union aid nor had the Union on the terms of the collec- IOuisinger had previously handled accounts receivable and was in thetive-bargaining agreement been alluded to in the conversations between process of learning payroll at the time in question. She also worked at theCastaneda and Bruno and Frank Fava. Moreover, Frank Fava specifical- front desk.652 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he was organizing the operation on a chain-of-com- c. Flores contacts the Unionmand concept which should be followed both in making Paul Flores was employed in the capacity of a cook insuggestions for improving the operation and for lodgingdent's operation from June 1977 until March 2,complaints. Fava admonished the employees to follow 1979 with an interruption of service between Novemberthe chain of command by communicating first with the 1 a rof sv bedepartment heads. He added that his door was open to 1977andApril 1978.Floreswascompensated on anemployees for discussion and that, if they could not re- hourly basis until May 1978 when he was placed onceive satisfaction from their department heads, they were salary andinformedby thethenchef that he would earnfree to consult with him. Fava added that the employees $700 per month. In the fall of 1978. Flores' salary wasshould follow the chain-of-command concept in seeking raised to $750 per month. Prior to December 1978,to resolve their work-related problems and should con- Flores occasionally worked overtime, and he was com-suit first with him before going to the Union. Fava stated pensated for his overtime work. Flores was a member ofthat if the employees did not follow his instructions, the Union.their job would be in jeopardy.4In this context he stated Incident to Frank Fava becoming executive chef,that he had known and dealt with Ted Zenich for a Flores commenced working a longer workweek than thenumber of years. Fava added that Richard McGuinness 5-day week which had previously prevailed. This intensi-would be limited to 2 days a month in which to collect fied schedule of work lasted through December and intodues on the premises. The employees posed questions to January and motivated Flores to approach Frank FavaFava during the course of the meeting, and he gave an- seeking both a reduction in his total hours and Sundaysswers. The comments made by Fava in the early portion off for religious observance. Flores also informed Frankof the meeting followed a format he had used on previ- Fava that his paychecks had not included overtime com-ous occasions in prior years at other facilities.5pensation. Fava told Flores he would look into thematter, but suggested that Flores speak directly to Brunob. Castaneda seeks time offFava. Flores did not do so.During the months of December 1978 and January On or about January 20 Flores received his paycheck1979, Castaneda was working long hours. He communi- and approached Brenda Guisinger, one of three book-cated his desire for time off to Frank Fava who, in keepers then employed.' He informed Guisinger that hiseffect, requested Castaneda's forebearance. Finally, in check did not contain overtime compensation which waslate January Castaneda spoke with Mrs. Roger Ikola, the due him. Guisinger said that she would look into thewife of one of the principal stockholders, and stated his matter and she informed Bruno Fava of Flores' com-desire to take some time off. Mrs. Ikola stated that she plaint. Fava examined Flores' personnel file, and Favawould speak with Bruno Fava concerning the matter. noted that Flores was a salaried employee. He assertedThe following day Bruno Fava approached Castaneda that it was not the policy to pay overtime to salaried em-and told him that he had the following day off and to ployees but instructed Guisinger to check with Frankhave a "nice day." A few days later Bruno Fava ap- Fava. Guisinger did so, and Frank Fava confirmed thatpreached Castaneda and told him not to speak with Mrs. Flores had worked overtime. Guisinger transmitted thisIkola about time off but to talk with Frank Fava. Subse- information to Bruno Fava and Fava instructed her toquently, Castaneda observed Frank and Bruno Fava pay Flores. Guisinger went to her office and calculatedspeaking together in Frank Fava's office. Thereafter, the amount which she believed was due Flores andFrank informed Castaneda not to talk to Mrs. Ikola but spoke with Flores informing him of the amount to whichto speak with him. 6she believed he was entitled. Flores became upset andspoke to Guisinger in a loud voioe. He claimed that the4Fava had met earlier with department heads and had issued essential- amount was quite insufficient and that the Union wasly the same instructions to them. "going to hear about it." Guisinger responded that sheI The foregoing is based upon a composite of the testimony of Bruno 11 1 * i icjui. ^ j ^ -i aI s LFava, Constance Antoigue, Richard Castaneda, Cheryl Barr, Steven had perhaps miscalculated the amount and noted that sheOclaray, Elinor Bewlay, and Linda Stout. I have also considered the tes- was in the process of learning her job.' Guisinger report-timony of Deborah Mastriano. I credit the testimony of Fava and Antoi- ed to Bruno Fava the fact that Flores was Upset and thatgue denying the testimony of Mastriano, Bewlay, and Stout to the effect apparently miscalculated the amount due Flores.that Fava stated, in terms, that employee resort to the Union would s had a m 11 a u du Flores.result in their termination. The testimony of Castaneda and Barr supports, Bruno became Visibly Upset and alluded to the fact thatby implication, Fava's denial of any statement so explicit in terms or salaried employees were not paid overtime. However, hemeaning, for their testimony, like that of Oclaray, reveals that Fava ap- instructed Guisinger to pay Flores. Guisinger took thepealed to the employees to come first to him with their problems before ^ ^ ^ ^ g experienced payroll ookkeep-going to the Union. Nothing in his remarks per se foreclosed resort to the m e p -Union.* The following is based upon the credited testimony of Richard Cas- ly and credibly denied his admonishing Castaneda about union contacts,taneda. I have also considered the testimony of both Bruno and Frank and Bruno Fava impliedly denied having issued such an instruction. I amFava with respect to the series of conversations which they had concern- convinced upon my observation of Castaneda as he testified before me ating Castaneda's time off. I do not credit the testimony of Castaneda to the hearing that he rationalized that portion of his testimony relating tothe effect that in separate conversations both Frank Fava and Bruno warnings issued by the Favas against union contacts, and I do not creditFava instructed him not to go to the Union concerning time off. In the it.first instance, I discern no predicate for the instruction which Castaneda I Paychecks were normally received on the 5th and 20th of eachasserts was issued to him by Frank and Bruno Fava. Castaneda had not month.sought to invoke union aid nor had the Union on the terms of the collec- IOuisinger had previously handled accounts receivable and was in thetive-bargaining agreement been alluded to in the conversations between process of learning payroll at the time in question. She also worked at theCastaneda and Bruno and Frank Fava. Moreover, Frank Fava specifical- front desk. HOLIDAY INN OF SANTA MARIA 653ers who calculated the sum due Flores, and Guisinger Fava's decision. As Fava and Flores conversed togetherlearned that she had, in fact, erred in her earlier calcula- they were observed by Castaneda from across the kitch-tions. 9en."Subsequently, during the height of the lunch hour, be-tween 12:15 p.m. and 1:15 p.m., Bruno Fava went intothe kitchen as part of his normal daily routine. As he en-tered the kitchen, he observed order tickets placed at the " The foregoing is based primarily upon the credited testimony ofcook's station by waitresses awaiting Flares' attention. Bruno Fava. I have considered the testimony of Paul Flores and RichardCastaneda only to the extent that it is consistent with the foregoing find-At the same time, he observed Flores speaking on the ings. I have also considered the testimony of Frank Fava insofar as ittelephone and heard him ask for Ted Zenich. The phone serves to fix the time of the directive given Flores by Bruno Fava relat-at which Flores was speaking was located proximate to ing to his use of the telephone. In this latter connection, I specificallythe kitchen entrance which Fava had used and, upon reject the testimony of Flores and of Castaneda to the effect that the di-rective and confrontation transpired prior to the lunch period. With re-hearing Flores speaking, Fava told Flores to put the spect to this facet of the case, Castaneda impressed me as a witness en-phone down and go to his work station. Fava added that deavoring diligently to assist Flores and the Union in the prosecution ofthe kitchen was busy, and he should make his phone the instant case. As against Flores' recollection of the time sequence, thecalls on his own time. Nothing further was said. Subse- convincing testimony of Bruno Fava finds credible and persuasive sup-port in that of Frank Fava, and I am convinced that their testimony wasquently, at approximately 2 p.m. or soon thereafter, Fava not fabricated. With respect to the substanoe of Fava's remarks, I creditreturned to the kitchen and spoke with Flores. He apolo- his version for I am unable to conclude that a manager of his experience,gized for shouting at him earlier and explained that he sophistication, and long-term involvement in dealing with collective-bar-had done so because the phone call had taken place gaining representatives would have articulated the direct threat whichthe testimony of Flores describes. I find that Flores embellished his testi-during a busy period. Fava asserted that Flares should mony to serve his own pecuniary interest and that Fava's admonition tohave waited until the proper time to inform the Union of him was communicated in the terms which Fava testified it was. Con-any problems, rather than ceiling during the peak lun- trary to the General Counsel, nothing in Fava's pretrial affidavit or hischeon period. Fava then asked Flores if he was satisfied witness stand testimony with respect thereto lends credence to the con-with the overtime compensation reflected in the revised tention that Favays eavesdropped on the conversation before pouncing onFlores with malice of forethought, so to speak. Fava's testimony estab-check. Flores stated that he was. "o At this point in the lishes that his statement to Flores was direct and brief, and Flores' testi-conversation, Fava told Flores that he was going to have mony supports this. Moreover, nothing in Flores' testimony suggests thatto put him "back on to a contractual wage." Fava stated he first dialed information for the number of the "Culinary Union" priorthat he was doing this because it was his understanding, to placing his phone call wherein he requested to speak to Zenich. Uponthis record, I am unable to indulge the assumption which the Generalin substance, that the hours of salaried employees tended Counsel requests. Nor do I indulge the General Counsel's interpretationto offset and balance out and therefore they were not of the reference "reaffirmed" contained in Bruno Fava's pretrial affidavit.compensated for overtime on those occasions when they The interpretation warranted by the record as a whole, and the oneworked extra hours. Flores indicated his acquiescence in which I apply, is that the reaffirmation alluded to was of his earlier deci-sion and instruction to Guisinger and had no reference to any earliercomment to Flores. In sum, taking into consideration the state of mind ofThe foregoing is based on a composite of the testimony of Paul both Fava and Flores at the time the telephone conversation transpired,Flores, Frank Fava, Bruno Fava, and Brenda Guisinger. To the extent and evaluating the experience and insight into the areas of permissiblethat the testimony of Flores departs from that of the other witnesses, par- dialogue which Fava undoubtedly brought to the instant occasion, I con-ticularly Guisinger and Frank Fava, as to chronology of events surround- elude that the testimony of Bruno Fava is a more reliable gauge of theing his protest to Guisinger over the amount of overtime pay initially cal- content of the exchange than is that of Flores'.culated, I reject Flores' testimony. Moreover, I specifically credit the tes- Moreover, the testimony of Castaneda attributing to Frank Fava atimony of Frank Fava to the effect that he advised Flores to speak di- combination of adverse comments concerning Flores' call to the Unionrectly with Bruno Fava concerning his overtime claim, and I do so upon and admonitions to Castaneda not to contact the Union is rejected. Favamy conviction that Frank Fava testified accurately and credibly that it credibly denied these attributions, and my observations of Fava's person-was not his practice to become involved in matters of pay and compensa- ality and nature convinces me that, contrary to Castaneda, Fava did nottion but routinely left those to front office resolution. Additionally, I allude to Flores as "a little bastard" and state that Flores had called thecredit Guisinger's testimony that, in speaking with Bruno Fava, she did Union.not tell Fava that Flores had threatened to contact the Union over the In crediting the testimony of Bruno Fava with respect to his reap-overtime issue. I found Guisinger to have been a credible and reliable proachment to Flores at approximately 2 o'clock on the afternoon inwitness who manifested no bias by endeavoring to shape her testimony or question, I have evaluated the evidence establishing that Flores was bonashade the truth. I am convinced that when she reported to Bruno Fava fidely convinced that he was entitled to overtime and, in that context,that Flores was upset over the amount of overtime pay proffered she was have weighed the acquiescence of Bruno Fava in directing the paymentconcerned not with Flores threat to contact the Union but with the accu- of any proper amount due Flores. In this connection, however, the evi-racy or inaccuracy of her own computation of the pay figure. She was dence preponderates in favor of a finding, which I make, that prior toinexperienced in payroll work and her reaction to Flores' remarks were January 20 Bruno Fava had not theretofore been aware of Flores' statusentirely self-oriented. I conclude that, consistent with Guisinger's testimo- as a salaried employee and, as a matter of management predilection,ny, her accounting of her discussion with Flores on the matter was as reached a conclusion before the telephone episode that Flores, as a sala-terse and abbreviated as her testimony would suggest, and that Fava's re- ried employee, was required either to honor flexibility in the work sched-sponse was as direct and as instructive as his testimony and that of Gui- ule without resort to overtime or, on the other hand, be treated as ansinger indicate. Contrary to the General Counsel, Bruno Fava's testimony hourly employee and be accorded overtime. In a related sense, I creditis not devoid of any support for the finding that he instructed Guisinger Guisinger and the inferences drawn from the testimony of Bruno Favato place Flores on "union scale." He testified quite directly that when he that Fava spontaneously evinced surprise and dissatisfaction of the con-learned that Flores was on salary he felt a precedent he had established cept of compensating on a salaried basis a cook in Flores' job category.with respect to Castenada was being ignored and decided it was time to In concluding that Fava spoke to Flores in a conciliatory tone on theput Flores on the contractual rate. While Fava's testimony was some- afternoon of the day in question and on that occasion advised Flores thattimes imprecise and conceptual in nature, it is a fair inference, which I he was being placed on hourly compensation, I credit Bruno Fava. I basehave indulged, that, as Guisinger testified, he translated his reaction into this credibility resolution upon a further finding supported by the cred-a specific directive. ited testimony of Bruno Fava and Brenda Guisinger that before the tele-10 I am convinced that Flores so stated because he felt disinclined to phone incident and prior to speaking with Flores in the afternoon Favachallenge Fava on the issue at that time. had reached the decision to place Flores on hourly wages.HOLIDAY INN OF SANTA MARIA 653ers who calculated the sum due Flores, and Guisinger Fava's decision. As Fava and Flores conversed togetherlearned that she had, in fact, erred in her earlier calcula- they were observed by Castaneda from across the kitch-tions.9en."Subsequently, during the height of the lunch hour, be-tween 12:15 p.m. and 1:15 p.m., Bruno Fava went intothe kitchen as part of his normal daily routine. As he en-tered the kitchen, he observed order tickets placed at the " Theforegoing is based primarily upon the credited testimony ofi i ... station *» wait..sses awaiting Flores' atten. i. » Bruno Fava. I have considered the testimony of Paul Flores and Richardcook's station by waitresses awaiting Flores' attention. Castaneda only to the extent that it is consistent with the foregoing find-At the Same time, he Observed Flores Speaking On the ings. I have also considered the testimony of Frank Fava insofar as ittelephone and heard him ask for Ted Zenich. The phone serves to fix the time of the directive given Flores by Bruno Fava relat-at which Flores was Speaking was located proximate to in" to his use of the telephone. In this latter connection, I specificallythe kitchen entrance which Fava had used and, upon reject the testimony of Flores and of Castaneda to the effect that the di-rective and confrontation transpired prior to the lunch period. With re-hearing Flores Speaking, Fava told Flores to put the spect to this facet of the case, Castaneda impressed me as a witness en-phone down and go to his work Station. Fava added that deavoring diligently to assist Flores and the Union in the prosecution ofthe kitchen was busy, and he should make his phone theinstant case. As against Flores' recollection of the time sequence, thecalls on his own time. Nothing further was said. Subse- convincing testimony of Bruno Fava rinds credible and persuasive sup-port in that of Frank Fava, and I am convinced that their testimony wasquently, at approximately 2 p.m. or soon thereafter, Fava ,no fabricated. With respect to the substance of Fava's remarks, I creditreturned to the kitchen and Spoke With Flores. He apolo- his version for I am unable to conclude that a manager of his experience,gized for Shouting at him earlier and explained that he sophistication, and long-term involvement in dealing with collective-bar-had done so because the phone Call had taken place gaining representatives would have articulated the direct threat whichA.,^ng ,, busy « eriod. ^^a v asserted t t » .A ««ld \A thetestimony of Flores describes. I find that Flores embellished his testi-during a busy period. Fava asserted that Flores should mony to serve his own pecuniary interest and that Fava's admonition tohave waited until the proper time to inform the Union of him was communicated in the terms which Fava testified it was. Con-any problems, rather than ceiling during the peak lun- trary to the General Counsel, nothing in Fava's pretrial affidavit or hischeon period. Fava then asked Flores if he was satisfied witness stand testimony with respect thereto lends credence to the con-with the overtime compensation reflected in the revised tention that Fava eavesdropped on the conversation before pouncing onwith te ovetime ompenation efleced inthe rvised Flores with malice of forethought, so to speak. Fava's testimoniy estab-Check. Flores Stated that he was. *" At this point in the lishes that his statement to Flores was direct and brief, and Flores' testi-conversation, Fava told Flores that he was going to have mony supports this. Moreover, nothing in Flores' testimony suggests thatto put him "back on to a contractual wage." Fava Stated hefirstdialed information for the number of the "Culinary Union" priorthat he was doing this because it was his understanding, to placing his phone call wherein he requested to speak to Zenich. Uponthat he was doing this because it was his understanding, this record, I am unable to indulge the assumption which the Generalin Substance, that the hours Of salaried employees tended Counsel requests. Nor do I indulge the General Counsel's interpretationto offset and balance out and therefore they were not of the reference "reaffirmed" contained in Bruno Fava's pretrial affidavit.compensated for overtime on those Occasions when they Theinterpretation warranted by the record as a whole, and the oneworked extra hours. Flores indicated his acquiescence in^which I apply, is that the reffirmation alluded to was of his earlier deci-worke extr hour. Flres idicatd hi acquescene in sion and instruction to Guisinger and had no reference to any earliercomment to Flores. In sum, taking into consideration the state of mind ofThe foregoing is based on a composite of the testimony of Paul both Fava and Flores at the time the telephone conversation transpired,Flores, Frank Fava, Bruno Fava, and Brenda Guisinger. To the extent and evaluating the experience and insight into the areas of permissiblethat the testimony of Flores departs from that of the other witnesses, par- dialogue which Fava undoubtedly brought to the instant occasion, 1 con-ticularly Guisinger and Frank Fava, as to chronology of events surround- elude that the testimony of Bruno Fava is a more reliable gauge of theing his protest to Guisinger over the amount of overtime pay initially cal- content of the exchange than is that of Flores'.culated, I reject Flores' testimony. Moreover, I specifically credit the tes- Moreover, the testimony of Castaneda attributing to Frank Fava atimony of Frank Fava to the effect that he advised Flores to speak di- combination of adverse comments concerning Flores' call to the Unionrectly with Bruno Fava concerning his overtime claim, and I do so upon and admonitions to Castaneda not to contact the Union is rejected. Favamy conviction that Frank Fava testified accurately and credibly that it credibly denied these attributions, and my observations of Fava's person-was not his practice to become involved in matters of pay and compensa- ality and nature convinces me that, contrary to Castaneda, Fava did nottion but routinely left those to front office resolution. Additionally, I allude to Flores as "a little bastard" and state that Flores had called thecredit Guisinger's testimony that, in speaking with Bruno Fava, she did Union.not tell Fava that Flores had threatened to contact the Union over the In crediting the testimony of Bruno Fava with respect to his reap-overtime issue. I found Guisinger to have been a credible and reliable proachment to Flores at approximately 2 o'clock on the afternoon inwitness who manifested no bias by endeavoring to shape her testimony or question, I have evaluated the evidence establishing that Flores was bonashade the truth. I am convinced that when she reported to Bruno Fava fidely convinced that he was entitled to overtime and, in that context,that Flores was upset over the amount of overtime pay proffered she was have weighed the acquiescence of Bruno Fava in directing the paymentconcerned not with Flores threat to contact the Union but with the accu- of any proper amount due Flores. In this connection, however, the evi-racy or inaccuracy of her own computation of the pay figure. She was dence preponderates in favor of a finding, which I make, that prior toinexperienced in payroll work and her reaction to Flores' remarks were January 20 Bruno Fava had not theretofore been aware of Flores' statusentirely self-oriented. I conclude that, consistent with Guisinger's testimo-. as a salaried employee and, as a matter of management predilection,ny, her accounting of her discussion with Flores on the matter was as reached a conclusion before the telephone episode that Flores, as a Wsl-terse and abbreviated as her testimony would suggest, and that Fava's re- ried employee, was required either to honor flexibility in the work sched-sponse was as direct and as instructive as his testimony and that of Gui- ule without resort to overtime or, on the other hand, be treated as ansinger indicate. Contrary to the General Counsel, Bruno Fava's testimony hourly employee and be accorded overtime. In a related sense, I creditis not devoid of any support for the finding that he instructed Guisinger Guisinger and the inferences drawn from the testimony of Bruno Favato place Flores on "union scale." He testified quite directly that when he that Fava spontaneously evinced surprise and dissatisfaction of the con-learned that Flores was on salary he felt a precedent he had established cept of compensating on a salaried basis a cook in Flores' job category.with respect to Castenada was being ignored and decided it was time to In concluding that Fava spoke to Flores in a conciliatory tone on theput Flores on the contractual rate. While Fava's testimony was some- afternoon of the day in question and on that occasion advised Flores thattimes imprecise and conceptual in nature, it is a fair inference, which I he was being placed on hourly compensation, I credit Bruno Fava. I basehave indulged, that, as Guisinger testified, he translated his reaction into this credibility resolution upon a further finding supported by the cred-a specific directive. ited testimony of Bruno Fava and Brenda Guisinger that before the tele-10I am convinced that Flores so stated because he felt disinclined to phone incident and prior to speaking with Flores in the afternoon Favachallenge Fava on the issue at that time. had reached the decision to place Flores on hourly wages.HOLIDAY INN OF SANTA MARIA 653ers who calculated the sum due Flores, and Guisinger Fava's decision. As Fava and Flores conversed togetherlearned that she had, in fact, erred in her earlier calcula- they were observed by Castaneda from across the kitch-tions.9en."Subsequently, during the height of the lunch hour, be-tween 12:15 p.m. and 1:15 p.m., Bruno Fava went intothe kitchen as part of his normal daily routine. As he en-tered the kitchen, he observed order tickets placed at the " Theforegoing is based primarily upon the credited testimony ofi i ... station *» wait..sses awaiting Flores' atten. i. » Bruno Fava. I have considered the testimony of Paul Flores and Richardcook's station by waitresses awaiting Flores' attention. Castaneda only to the extent that it is consistent with the foregoing find-At the Same time, he Observed Flores Speaking On the ings. I have also considered the testimony of Frank Fava insofar as ittelephone and heard him ask for Ted Zenich. The phone serves to fix the time of the directive given Flores by Bruno Fava relat-at which Flores was Speaking was located proximate to i"g to his use of the telephone. In this latter connection, I specificallythe kitchen entrance which Fava had used and, upon reject the testimony of Flores and of Castaneda to the effect that the di-rective and confrontation transpired prior to the lunch period. With re-hearing Flores Speaking, Fava told Flores to put the spect to this facet of the case, Castaneda impressed me as a witness en-phone down and go to his work Station. Fava added that deavoring diligently to assist Flores and the Union in the prosecution ofthe kitchen was busy, and he should make his phone theinstant case. As against Flores' recollection of the time sequence, thecalls on his own time. Nothing further was said. Subse- convincing testimony of Bruno Fava rinds credible and persuasive sup-port in that of Frank Fava, and I am convinced that their testimony wasquently, at approximately 2 p.m. or soon thereafter, Fava ,no fabricated. With respect to the substance of Fava's remarks, I creditreturned to the kitchen and Spoke With Flores. He apolo- his version for I am unable to conclude that a manager of his experience,gized for Shouting at him earlier and explained that he sophistication, and long-term involvement in dealing with collective-bar-had done so because the phone Call had taken place gaining representatives would have articulated the direct threat whichA.,^ng ,, busy « eriod. ^^a v asserted t t » .A ««ld \A thetestimony of Flores describes. I find that Flores embellished his testi-during a busy period. Fava asserted that Flores should mony to serve his own pecuniary interest and that Fava's admonition tohave waited until the proper time to inform the Union of him was communicated in the terms which Fava testified it was. Con-any problems, rather than ceiling during the peak lun- trary to the General Counsel, nothing in Fava's pretrial affidavit or hischeon period. Fava then asked Flores if he was satisfied witness stand testimony with respect thereto lends credence to the con-with the overtime compensation reflected in the revised tention that Fava eavesdropped on the conversation before pouncing onwith te ovetime ompenation efleced inthe rvised Flores with malice of forethought, so to speak. Fava's testimoniy estab-Check. Flores Stated that he was. *" At this point in the lishes that his statement to Flores was direct and brief, and Flores' testi-conversation, Fava told Flores that he was going to have mony supports this. Moreover, nothing in Flores' testimony suggests thatto put him "back on to a contractual wage." Fava Stated hefirstdialed information for the number of the "Culinary Union" priorthat he was doing this because it was his understanding, to placing his phone call wherein he requested to speak to Zenich. Uponthat he was doing this because it was his understanding, this record, I am unable to indulge the assumption which the Generalin Substance, that the hours Of salaried employees tended Counsel requests. Nor do I indulge the General Counsel's interpretationto offset and balance out and therefore they were not of the reference "reaffirmed" contained in Bruno Fava's pretrial affidavit.compensated for overtime on those Occasions when they Theinterpretation warranted by the record as a whole, and the oneworked extra hours. Flores indicated his acquiescence in^which I apply, is that the reffirmation alluded to was of his earlier deci-worke extr hour. Flres idicatd hi acquescene in sion and instruction to Guisinger and had no reference to any earliercomment to Flores. In sum, taking into consideration the state of mind ofThe foregoing is based on a composite of the testimony of Paul both Fava and Flores at the time the telephone conversation transpired,Flores, Frank Fava, Bruno Fava, and Brenda Guisinger. To the extent and evaluating the experience and insight into the areas of permissiblethat the testimony of Flores departs from that of the other witnesses, par- dialogue which Fava undoubtedly brought to the instant occasion, 1 con-ticularly Guisinger and Frank Fava, as to chronology of events surround- elude that the testimony of Bruno Fava is a more reliable gauge of theing his protest to Guisinger over the amount of overtime pay initially cal- content of the exchange than is that of Flores'.culated, I reject Flores' testimony. Moreover, I specifically credit the tes- Moreover, the testimony of Castaneda attributing to Frank Fava atimony of Frank Fava to the effect that he advised Flores to speak di- combination of adverse comments concerning Flores' call to the Unionrectly with Bruno Fava concerning his overtime claim, and I do so upon and admonitions to Castaneda not to contact the Union is rejected. Favamy conviction that Frank Fava testified accurately and credibly that it credibly denied these attributions, and my observations of Fava's person-was not his practice to become involved in matters of pay and compensa- ality and nature convinces me that, contrary to Castaneda, Fava did nottion but routinely left those to front office resolution. Additionally, I allude to Flores as "a little bastard" and state that Flores had called thecredit Guisinger's testimony that, in speaking with Bruno Fava, she did Union.not tell Fava that Flores had threatened to contact the Union over the In crediting the testimony of Bruno Fava with respect to his reap-overtime issue. I found Guisinger to have been a credible and reliable proachment to Flores at approximately 2 o'clock on the afternoon inwitness who manifested no bias by endeavoring to shape her testimony or question, I have evaluated the evidence establishing that Flores was bonashade the truth. I am convinced that when she reported to Bruno Fava fidely convinced that he was entitled to overtime and, in that context,that Flores was upset over the amount of overtime pay proffered she was have weighed the acquiescence of Bruno Fava in directing the paymentconcerned not with Flores threat to contact the Union but with the accu- of any proper amount due Flores. In this connection, however, the evi-racy or inaccuracy of her own computation of the pay figure. She was dence preponderates in favor of a finding, which I make, that prior toinexperienced in payroll work and her reaction to Flores' remarks were January 20 Bruno Fava had not theretofore been aware of Flores' statusentirely self-oriented. I conclude that, consistent with Guisinger's testimo-. as a salaried employee and, as a matter of management predilection,ny, her accounting of her discussion with Flores on the matter was as reached a conclusion before the telephone episode that Flores, as a Wsl-terse and abbreviated as her testimony would suggest, and that Fava's re- ried employee, was required either to honor flexibility in the work sched-sponse was as direct and as instructive as his testimony and that of Gui- ule without resort to overtime or, on the other hand, be treated as ansinger indicate. Contrary to the General Counsel, Bruno Fava's testimony hourly employee and be accorded overtime. In a related sense, I creditis not devoid of any support for the finding that he instructed Guisinger Guisinger and the inferences drawn from the testimony of Bruno Favato place Flores on "union scale." He testified quite directly that when he that Fava spontaneously evinced surprise and dissatisfaction of the con-learned that Flores was on salary he felt a precedent he had established cept of compensating on a salaried basis a cook in Flores' job category.with respect to Castenada was being ignored and decided it was time to In concluding that Fava spoke to Flores in a conciliatory tone on theput Flores on the contractual rate. While Fava's testimony was some- afternoon of the day in question and on that occasion advised Flores thattimes imprecise and conceptual in nature, it is a fair inference, which I he was being placed on hourly compensation, I credit Bruno Fava. I basehave indulged, that, as Guisinger testified, he translated his reaction into this credibility resolution upon a further finding supported by the cred-a specific directive. ited testimony of Bruno Fava and Brenda Guisinger that before the tele-10I am convinced that Flores so stated because he felt disinclined to phone incident and prior to speaking with Flores in the afternoon Favachallenge Fava on the issue at that time. had reached the decision to place Flores on hourly wages.HOLIDAY INN OF SANTA MARIA 653ers who calculated the sum due Flores, and Guisinger Fava's decision. As Fava and Flores conversed togetherlearned that she had, in fact, erred in her earlier calcula- they were observed by Castaneda from across the kitch-tions.9en."Subsequently, during the height of the lunch hour, be-tween 12:15 p.m. and 1:15 p.m., Bruno Fava went intothe kitchen as part of his normal daily routine. As he en-tered the kitchen, he observed order tickets placed at the " Theforegoing is based primarily upon the credited testimony ofi i ... station *» wait..sses awaiting Flores' atten. i. » Bruno Fava. I have considered the testimony of Paul Flores and Richardcook's station by waitresses awaiting Flores' attention. Castaneda only to the extent that it is consistent with the foregoing find-At the Same time, he Observed Flores Speaking On the ings. I have also considered the testimony of Frank Fava insofar as ittelephone and heard him ask for Ted Zenich. The phone serves to fix the time of the directive given Flores by Bruno Fava relat-at which Flores was Speaking was located proximate to i"g to his use of the telephone. In this latter connection, I specificallythe kitchen entrance which Fava had used and, upon reject the testimony of Flores and of Castaneda to the effect that the di-rective and confrontation transpired prior to the lunch period. With re-hearing Flores Speaking, Fava told Flores to put the spect to this facet of the case, Castaneda impressed me as a witness en-phone down and go to his work Station. Fava added that deavoring diligently to assist Flores and the Union in the prosecution ofthe kitchen was busy, and he should make his phone theinstant case. As against Flores' recollection of the time sequence, thecalls on his own time. Nothing further was said. Subse- convincing testimony of Bruno Fava rinds credible and persuasive sup-port in that of Frank Fava, and I am convinced that their testimony wasquently, at approximately 2 p.m. or soon thereafter, Fava ,no fabricated. With respect to the substance of Fava's remarks, I creditreturned to the kitchen and Spoke With Flores. He apolo- his version for I am unable to conclude that a manager of his experience,gized for Shouting at him earlier and explained that he sophistication, and long-term involvement in dealing with collective-bar-had done so because the phone Call had taken place gaining representatives would have articulated the direct threat whichA.,^ng ,, busy « eriod. ^^a v asserted t t » .A ««ld \A thetestimony of Flores describes. I find that Flores embellished his testi-during a busy period. Fava asserted that Flores should mony to serve his own pecuniary interest and that Fava's admonition tohave waited until the proper time to inform the Union of him was communicated in the terms which Fava testified it was. Con-any problems, rather than ceiling during the peak lun- trary to the General Counsel, nothing in Fava's pretrial affidavit or hischeon period. Fava then asked Flores if he was satisfied witness stand testimony with respect thereto lends credence to the con-with the overtime compensation reflected in the revised tention that Fava eavesdropped on the conversation before pouncing onwith te ovetime ompenation efleced inthe rvised Flores with malice of forethought, so to speak. Fava's testimoniy estab-Check. Flores Stated that he was. *" At this point in the lishes that his statement to Flores was direct and brief, and Flores' testi-conversation, Fava told Flores that he was going to have mony supports this. Moreover, nothing in Flores' testimony suggests thatto put him "back on to a contractual wage." Fava Stated hefirstdialed information for the number of the "Culinary Union" priorthat he was doing this because it was his understanding, to placing his phone call wherein he requested to speak to Zenich. Uponthat he was doing this because it was his understanding, this record, I am unable to indulge the assumption which the Generalin Substance, that the hours Of salaried employees tended Counsel requests. Nor do I indulge the General Counsel's interpretationto offset and balance out and therefore they were not of the reference "reaffirmed" contained in Bruno Fava's pretrial affidavit.compensated for overtime on those Occasions when they Theinterpretation warranted by the record as a whole, and the oneworked extra hours. Flores indicated his acquiescence in^which I apply, is that the reffirmation alluded to was of his earlier deci-worke extr hour. Flres idicatd hi acquescene in sion and instruction to Guisinger and had no reference to any earliercomment to Flores. In sum, taking into consideration the state of mind ofThe foregoing is based on a composite of the testimony of Paul both Fava and Flores at the time the telephone conversation transpired,Flores, Frank Fava, Bruno Fava, and Brenda Guisinger. To the extent and evaluating the experience and insight into the areas of permissiblethat the testimony of Flores departs from that of the other witnesses, par- dialogue which Fava undoubtedly brought to the instant occasion, 1 con-ticularly Guisinger and Frank Fava, as to chronology of events surround- elude that the testimony of Bruno Fava is a more reliable gauge of theing his protest to Guisinger over the amount of overtime pay initially cal- content of the exchange than is that of Flores'.culated, I reject Flores' testimony. Moreover, I specifically credit the tes- Moreover, the testimony of Castaneda attributing to Frank Fava atimony of Frank Fava to the effect that he advised Flores to speak di- combination of adverse comments concerning Flores' call to the Unionrectly with Bruno Fava concerning his overtime claim, and I do so upon and admonitions to Castaneda not to contact the Union is rejected. Favamy conviction that Frank Fava testified accurately and credibly that it credibly denied these attributions, and my observations of Fava's person-was not his practice to become involved in matters of pay and compensa- ality and nature convinces me that, contrary to Castaneda, Fava did nottion but routinely left those to front office resolution. Additionally, I allude to Flores as "a little bastard" and state that Flores had called thecredit Guisinger's testimony that, in speaking with Bruno Fava, she did Union.not tell Fava that Flores had threatened to contact the Union over the In crediting the testimony of Bruno Fava with respect to his reap-overtime issue. I found Guisinger to have been a credible and reliable proachment to Flores at approximately 2 o'clock on the afternoon inwitness who manifested no bias by endeavoring to shape her testimony or question, I have evaluated the evidence establishing that Flores was bonashade the truth. I am convinced that when she reported to Bruno Fava fidely convinced that he was entitled to overtime and, in that context,that Flores was upset over the amount of overtime pay proffered she was have weighed the acquiescence of Bruno Fava in directing the paymentconcerned not with Flores threat to contact the Union but with the accu- of any proper amount due Flores. In this connection, however, the evi-racy or inaccuracy of her own computation of the pay figure. She was dence preponderates in favor of a finding, which I make, that prior toinexperienced in payroll work and her reaction to Flores' remarks were January 20 Bruno Fava had not theretofore been aware of Flores' statusentirely self-oriented. I conclude that, consistent with Guisinger's testimo-. as a salaried employee and, as a matter of management predilection,ny, her accounting of her discussion with Flores on the matter was as reached a conclusion before the telephone episode that Flores, as a Wsl-terse and abbreviated as her testimony would suggest, and that Fava's re- ried employee, was required either to honor flexibility in the work sched-sponse was as direct and as instructive as his testimony and that of Gui- ule without resort to overtime or, on the other hand, be treated as ansinger indicate. Contrary to the General Counsel, Bruno Fava's testimony hourly employee and be accorded overtime. In a related sense, I creditis not devoid of any support for the finding that he instructed Guisinger Guisinger and the inferences drawn from the testimony of Bruno Favato place Flores on "union scale." He testified quite directly that when he that Fava spontaneously evinced surprise and dissatisfaction of the con-learned that Flores was on salary he felt a precedent he had established cept of compensating on a salaried basis a cook in Flores' job category.with respect to Castenada was being ignored and decided it was time to In concluding that Fava spoke to Flores in a conciliatory tone on theput Flores on the contractual rate. While Fava's testimony was some- afternoon of the day in question and on that occasion advised Flores thattimes imprecise and conceptual in nature, it is a fair inference, which I he was being placed on hourly compensation, I credit Bruno Fava. I basehave indulged, that, as Guisinger testified, he translated his reaction into this credibility resolution upon a further finding supported by the cred-a specific directive. ited testimony of Bruno Fava and Brenda Guisinger that before the tele-10I am convinced that Flores so stated because he felt disinclined to phone incident and prior to speaking with Flores in the afternoon Favachallenge Fava on the issue at that time. had reached the decision to place Flores on hourly wages. 654 DECISIONS OF NATIONAL LABOR RELATIONS BOARDd. The alleged termination of Flores dibly testified that he hired a replacement for Floreswhen a qualified applicant presented himself becauseThe contractual wage rates in effect in January and when a ed resented himself becauseFebruary 1979 provided for compensation of the follow- qualified help was in short supply. When Flores prof-ing classifications at the hourly rates shown: fered his resignation, he had not secured employmentelsewhere, nor had he secured another job on March 2Dinner cook-$4.25.5 when he left Respondent's employ.Second cook-S4.04 As found, the three paychecks received by Flores onBroiler cook-$3.82 February 2, 20, and 28, respectively, reflected hourlyFry cook-$3.60 wage rates of $4.25, $3.60, and $3.75. Upon learning ofthese variations in hourly pay rates, Bruno Fava verballyWhen the telephone incident occurred Flores was receiv chastised the staff, comprised of one experienced payrolling a salary of $750 per month, or $4.37 per hour based clerk and two relatively inexperienced clerks."on a workweek of 40 hours. The paycheck which Floresreceived on February 5 representing his compensation e. Mastriano terminatedfor the pay period January 16 through January 31 repre-sented compensation at $4.25 per hour. This rate was (I) Employment historyused by Guisinger in an effort to comply with Fava's in-struction to pay Flores at union scale. In checking the Deborah Mastriano was employed by Respondentpayroll on payday Fava noted the rate and called the from May 1978 until November 28, 1979, when she wasthree payroll clerks into his office and admonished them terminated. She was employed as a bartender on the daythat he had directed Flores be put on union scale. Ac- shift and, as found, Mastriano served as bar manager.cordingly, Guisinger applied the contractual wage appli-cable to the fry cook classification in preparing Flores' " The foregoing is based on a composite of the credited testimony of,p r 20 Fla .res re- cFrank Fava, Paul Flores, Brenda Guisinger, and documentary evidencenext paycheck. Subsequently, on February 20 Flores re- of record. In crediting the testimony of Paul Flores regarding his motiva-ceived his paycheck covering the 2-week period Febru- tion in giving his 2 weeks' notice, I have evaluated the suggestive natureary 1 through February 15, and it reflected an amount of a key question leading to Flores' specification of his rate of pay as arepresenting an hourly rate of $3.60 per hour. Upon a re- force in his decision. Nonetheless, being convinced that the total contextceipt of his paycheck on Febr y 20, he t of Flores' testimony is such as to establish his wage rate as a factor in hisceipt of his paycheck on February 20, he protested to decision, I have reached the findings of fact above made. However, in allBruno Fava who instructed him to speak to Frank Fava. other respects I credit Flores' testimony only to the extent that it is con-He did so and Frank Fava showed him the contractual sistent with the foregoing findings. Initially, I became convinced as I ob-rate schedule. Flores protested that he was being given served Paul Flores testify at the proceeding before me that Flores wasthe "bottom figure" which he characterized as ".dicu- ,lacing his testimony liberally with rationalizations and extenuations whichthe "bottom figure" which he characterized as dicu- he knew to be harmful to the defenses being interposed by Respondentlous" in light of his experience. Frank Fava agreed to and fully supportive not only of his own pecuniary interest in this matterpay him $3.75 per hour. Flores walked away. but also of the rationale of antiunion propensities on the part of BrunoSoon thereafter Flores, spoke with Frank Fava in Fava so foundational to the General Counsel's case. Flores' attributionsFava's office and told him that he was giving him 2 to Bruno Fava and Frank Fava of direct, undisguised, and blatant expres-sions of hostility toward the Union and union-based motivation for theweeks' notice. Flores stated that he was working too removal of Flores from salary and a reduction of his equivalent hourlyhard, that too much work was expected of him, and that wage rate exemplify the excesses of Flores' testimony, and this testimonythe pay he was receiving as a result of the adjustment re- is rejected. Moreover, my separate evaluations of Frank Fava and ofsuited in his "not making enough money." Fava respond- Bruno Fao as I obee them tetify before me, provides insufficientfoundation for the conclusion that either of them harbored resentment ored by noting, in substance, that improvements had been hostilities toward the Union, or toward the concept of collective repre-made in the operation and staffing of the kitchen oper- sentation. Nor does this evaluation of them and their sworn testimonyation and that an employee had been hired to make support the conclusion that either of them was so naive and lacking insalads and cold sandwiches, thus easing the work burden judgment or self-control as to have articulated in specific terms the im-proper, union-related motivation for their wage actions, as Flores' testi-for Flores. Fava did not endeavor further to dissuade mony suggests. Particularly is this so here where Flores has manifestedFlores but advised him that, if a qualified employee by his own actions a disposition or willingness to seek the assistance ofbecame available in the next 2 weeks, he would employ the Union in matters pertaining to his own employment. In crediting thehim. He added that if this occurred, he would have to testimony of Frank Fava with respect to the exchange between him andFlores signifying Flores' severance, I do so for the reason that I considerterminate Flores. Fava's account both of the conversation wherein Flores gave notice ofOn February 27 Frank Fava hired a breakfast cook his intention to quit, and of the severance interview, to be intrinsicallywhom he considered fully qualified. Fava instructed the credible. Moreover, Fava's accounts comport with the logical realitiesnew employee to commence work the following day, that then pertained. Fava had worked diligently to improve the operationof the kitchen, and had made demands on himself and other kitchen per-and he told the payroll department to prepare Flores' sonnel to achieve the objective of bringing the kitchen into compliancechecks. Flores was compensated at the rate of $3.75 per with health codes and the demands of the Holiday Inn International. Fur-hour for his work through February 28, and anothther he, he had assisted Flores in improving his cooking techniques. More-check was issued dated March 2, 1979, compensating over, qualified help was in short supply. I reject Flores' testimony to theeffect that, when he proffered his resignation, Frank Fava was virtuallyFlores for 16 additional hours of work at the rate of unresponsive and merely acquiescent. I further reject the inferences of$3.75 per hour. Flores' testimony that his relationship with Fava became strained due toFlores credibly testified that he gave notice of his in- the fact that Frank Fava had learned that he, Flores, had endeavored totention to resign because he felt that in so doing he could contact the Union concerning his wages. Rather, I credit the testimonyof Frank Fava to the effect that Flores advised him of his intentions to"jar" Fava into raising his wages to an hourly rate more resign, that he endeavored to dissuade him and warned him that he,akin to that represented by his previous salary. Fava re- Fava, would hire a qualified applicant if one became available.654 DECISIONS OF NATIONAL LABOR RELATIONS BOARDd. The alleged termination of Flores dibly testified that he hired a replacement for FloresThe contractual wage rates in effect in January and whenaquledapplican Presented himself becauseFebruary 1979 provided for compensation of the follow- qualifiedhelp wasinshortsupply. WhenFloresprof-ing classifications at the hourly rates shown: feredhisresignation, he had not secured employmentelsewhere, nor had he secured another job on March 2Dinner cook-$4.25.5 when he left Respondent's employ.Second cook-$4.04 As found, the three paychecks received by Flores onBroiler cook-$3.82 February 2, 20, and 28, respectively, reflected hourlyFry cook-$3.60 wage rates of $4.25, $3.60, and $3.75. Upon learning ofthese variations in hourly pay rates, Bruno Fava verballyWhen the telephone incident occurred Flores was receiv- chastised the staff, comprised of one experienced payrolling a salary of $750 per month, or $4.37 per hour based clerk and two relatively inexperienced clerks."on a workweek of 40 hours. The paycheck which Floresreceived on February 5 representing his compensation e. Mastrnano terminatedfor the pay period January 16 through January 31 repre-sented compensation at $4.25 per hour. This rate was (1) Employment historyused by Guisinger in an effort to comply with Fava's in-struction to pay Flores at union scale. In checking the Deborah Mastriano was employed by Respondentpayroll on payday Fava noted the rate and called the fromMay 1978until November 28, 1979, when she wasthree payroll clerks into his office and admonished them terminated. She was employed as a bartender on the daythat he had directed Flores be put on union scale. Ac- shift and, as found, Mastriano served as bar manager.cordingly, Guisinger applied the contractual wage appli-cable to the fry cook classification in preparing Flores'I " Theforegoing is based on a composite of the credited testimony of,ext paycheck. , ubsequently, —n .ebruary ,, cores u- iFrank Fava, Paul Flores, Brenda Guisinger, and documentary evidencenext paycheck. Subsequently, on February 20 Flores re- of record. In crediting the testimony of Paul Flores regarding his motiva-ceived his paycheck covering the 2-week period Febru- tion in giving his 2 weeks' notice, I have evaluated the suggestive natureary 1 through February 15, and it reflected an amount of a key question leading to Flores' specification of his rate of pay as arepresenting an hourly rate of $3.60 per hour. Upon a re- forceinhisdecision. Nonetheless, being convinced that the total context..,,. ,f ,is T-.I-eck -w» i-bruary 20, he proteite to of Flores' testimony is such as to establish his wage rate as a factor in hisceipt of his paycheck on February 20, he protested to^decision, I have reached the findings of fact above made. However, in allBruno Fava who instructed him to speak to Frank Fava. other respects I credit Flores' testimony only to the extent that it is con-He did so and Frank Fava showed him the contractual sistent with the foregoing findings. Initially, I became convinced as I ob-rate schedule. Flores protested that he was being given servedPaulFlorestestify at the proceeding before me that Flores was., ,,,.. —bottom —igure" ..ich , e , haracterized ,s ..,lacing his testimony liberally with rationalizations and extenuations whichthe "bottom figure" which he characterized as "ridicu- he knew to be harmful to the defenses being interposed by Respondentlous" in light of his experience. Frank Pava agreed to and fully supportive not only of his own pecuniary interest in this matterpay him $3.75 per hour. Flores walked away. but also of the rationale of antiunion propensities on the part of BrunoSoon thereafter Flores, Spoke with Frank Fava in Favasofoundational to the General Counsel's case. Flores' attributionsFava's office and told him that he was giving him 2 toBruno Fava and Frank Fava of direct, undisguised, and blatant expres-sions of hostility toward the Union and union-based motivation for theweeks' notice. Flores Stated that he was working too removal of Flores from salary and a reduction of his equivalent hourlyhard, that too much work was expected of him, and that wage rate exemplify the excesses of Flores' testimony, and this testimonythe pay he was receiving as a result of the adjustment re- isrejected. Moreover, my separate evaluations of Frank Fava and ofsuited in his "not making enough money." Fava respond-ZBruno Fava as I observed them testify before me, provides insufficientsultedin his"not mking eough mney." ava repond- foundation for the conclusion that either of them harbored resentment ored by noting, in substance, that improvements had been hostilities toward the Union, or toward the concept of collective repre-made in the Operation and Staffing of the kitchen oper- sentation. Nor does this evaluation of them and their sworn testimonyation and that an employee had been hired to make support the conclusion that either of them was so naive and lacking insalads and cold sandwiches, thus easing the work burden^judgment or self-control as to have articulated in specific terms the im-saladsand cod sandichesthus esing te workburden proper, union-related motivation for their wage actions, as Flores' testi-for Flores. Fava did not endeavor further to dissuade mony suggests. Particularly is this so here where Flores has manifestedFlores but advised him that, if a qualified employee by his own actions a disposition or willingness to seek the assistance ofbecame available in the next 2 weeks, he would employ thCUnio" i" matter pertaining to his own employment. In crediting thehim. He added that if this occurred, he would have to testimony of Frank Fava with respect to the exchange between him andhim. Headded tat if tis occrred, h would ave to Flores signifying Flores' severance, I do so for the reason that I considerterminate Flores. Fava's account both of the conversation wherein Flores gave notice ofOn February 27 Frank Fava hired a breakfast cook his intention to quit, and of the severance interview, to be intrinsicallywhom he considered fully qualified. Pava instructed the credible. Moreover, Fava's accounts comport with the logical realitiesnew employee to commence work the following day' that then pertained. Fava had worked diligently to improve the operationof the kitchen, and had made demands on himself and other kitchen per-and he told the payroll department to prepare Flores sonnel to achieve the objective of bringing the kitchen into compliancechecks. Flores was compensated at the rate of $3.75 per with health codes and the demands of the Holiday Inn International. Fur-hour for his work through February 28, and another 'her, he had assisted Flores in improving his cooking techniques. More-check was issued dated March 2, 1979, compensating over, qualified help was in short supply. I reject Flores' testimony to thee a ea ,t that, when he proffered his resignation, Frank Pava was virtuallyFlores for 16 additional hours Of work at the rate of unresponsive and merely acquiescent. I further reject the inferences of$3.75 per hour. Flores' testimony that his relationship with Fava became strained due toFlores credibly testified that he gave notice of his in- the fact that Frank Fava had learned that he, Flores, had endeavored totention to resign because he felt that in so doing he could contact the Union concerning his wages. Rather, I credit the testimonyof Frank Fava to the effect that Flores advised him of his intentions to"jar" Fava into raising his wages to an hourly rate more resign, that he endeavored to dissuade him and warned him that he,akin to that represented by his previous salary. Fava cre- Fava, would hire a qualified applicant if one became available.654 DECISIONS OF NATIONAL LABOR RELATIONS BOARDd. The alleged termination of Flores dibly testified that he hired a replacement for FloresThe contractual wage rates in effect in January and whenaquledapplican Presented himself becauseFebruary 1979 provided for compensation of the follow- qualifiedhelp wasinshortsupply. WhenFloresprof-ing classifications at the hourly rates shown: feredhisresignation, he had not secured employmentelsewhere, nor had he secured another job on March 2Dinner cook-$4.25.5 when he left Respondent's employ.Second cook-$4.04 As found, the three paychecks received by Flores onBroiler cook-$3.82 February 2, 20, and 28, respectively, reflected hourlyFry cook-$3.60 wage rates of $4.25, $3.60, and $3.75. Upon learning ofthese variations in hourly pay rates, Bruno Fava verballyWhen the telephone incident occurred Flores was receiv- chastised the staff, comprised of one experienced payrolling a salary of $750 per month, or $4.37 per hour based clerk and two relatively inexperienced clerks."on a workweek of 40 hours. The paycheck which Floresreceived on February 5 representing his compensation e. Mastrnano terminatedfor the pay period January 16 through January 31 repre-sented compensation at $4.25 per hour. This rate was (1) Employment historyused by Guisinger in an effort to comply with Fava's in-struction to pay Flores at union scale. In checking the Deborah Mastriano was employed by Respondentpayroll on payday Fava noted the rate and called the fromMay 1978until November 28, 1979, when she wasthree payroll clerks into his office and admonished them terminated. She was employed as a bartender on the daythat he had directed Flores be put on union scale. Ac- shift and, as found, Mastriano served as bar manager.cordingly, Guisinger applied the contractual wage appli-cable to the fry cook classification in preparing Flores'I " Theforegoing is based on a composite of the credited testimony of,ext paycheck. , ubsequently, —n .ebruary ., cors u- inFrank Fava, Paul Flores, Brenda Guisinger, and documentary evidencenext paycheck. Subsequently, on February 20 Flores re- of record. In crediting the testimony of Paul Flores regarding his motiva-ceived his paycheck covering the 2-week period Febru- tion in giving his 2 weeks' notice, I have evaluated the suggestive natureary 1 through February 15, and it reflected an amount of a key question leading to Flores' specification of his rate of pay as arepresenting an hourly rate of $3.60 per hour. Upon a re- forceinhisdecision. Nonetheless, being convinced that the total context..,,. ,f ,is T-.I-eck -w» i-bruary 20, he proteite to of Flores' testimony is such as to establish his wage rate as a factor in hisceipt of his paycheck on February 20, he protested to^decision, I have reached the findings of fact above made. However, in allBruno Fava who instructed him to speak to Frank Fava. other respects I credit Flores' testimony only to the extent that it is con-He did so and Frank Fava showed him the contractual sistent with the foregoing findings. Initially, I became convinced as I ob-rate schedule. Flores protested that he was being given servedPaulFlores testify at the proceeding before me that Flores was., ,,,.. —bottom —igure" ..ich , e , haracterized ,s ..,lacing his testimony liberally with rationalizations and extenuations whichthe "bottom figure" which he characterized as "ridicu- he knew to be harmful to the defenses being interposed by Respondentlous" in light of his experience. Frank Pava agreed to and fully supportive not only of his own pecuniary interest in this matterpay him $3.75 per hour. Flores walked away. but also of the rationale of antiunion propensities on the part of BrunoSoon thereafter Flores, Spoke with Frank Fava in Favasofoundational to the General Counsel's case. Flores' attributionsFava's office and told him that he was giving him 2 toBruno Fava and Frank Fava of direct, undisguised, and blatant expres-sions of hostility toward the Union and union-based motivation for theweeks' notice. Flores Stated that he was working too removal of ores from salary and a reduction of his equivalent hourlyhard, that too much work was expected of him, and that wage rate exemplify the excesses of Flores' testimony, and this testimonythe pay he was receiving as a result of the adjustment re- isrejected. Moreover, my separate evaluations of Frank Fava and ofsuited in his "not making enough money." Fava respond-^Bruno Fava as I observed them testify before me, provides insufficientsultedin his"not mking eough mney." ava repond- foundation for the conclusion that either of them harbored resentment ored by noting, in substance, that improvements had been hostilities toward the Union, or toward the concept of collective repre-made in the Operation and Staffing of the kitchen oper- sentation. Nor does this evaluation of them and their sworn testimonyation and that an employee had been hired to make support the conclusion that either of them was so naive and lacking insalads and cold sandwiches, thus easing the work burden;judgment or self-control as to have articulated in specific terms the im-saladsand cod sandichesthus esing te workburden proper, union-related motivation for their wage actions, as Flores' testi-for Flores. Fava did not endeavor further to dissuade mony suggests. Particularly is this so here where Flores has manifestedFlores but advised him that, if a qualified employee by his own actions a disposition or willingness to seek the assistance ofbecame available in the next 2 Weeks, he would employ 'he Union in matters pertaining to his own employment. In crediting thehim. He added that if this occurred, he would have to testimony of Frank Fava with respect to the exchange between him andhim. Headded tat if tis occrred, h would ave to Flores signifying Flores' severance, I do so for the reason that I considerterminate Flores. Fava's account both of the conversation wherein Flores gave notice ofOn February 27 Frank Fava hired a breakfast cook his intention to quit, and of the severance interview, to be intrinsicallywhom he considered fully qualified. Pava instructed the credible. Moreover, Fava's accounts comport with the logical realitiesnew employee to commence work the following day' that then pertained. Fava had worked diligently to improve the operationof the kitchen, and had made demands on himself and other kitchen per-and he told the payroll department to prepare Flores sonnel to achieve the objective of bringing the kitchen into compliancechecks. Flores was compensated at the rate of $3.75 per with health codes and the demands of the Holiday Inn International. Fur-hour for his work through February 28, and another 'her, he had assisted Flores in improving his cooking techniques. More-check was issued dated March 2, 1979, compensating over, qualified help was in short supply. I reject Flores' testimony to thee a ea ,t that, when he proffered his resignation, Frank Pava was virtuallyFlores for 16 additional hours Of work at the rate of unresponsive and merely acquiescent. I further reject the inferences of$3.75 per hour. Flores' testimony that his relationship with Fava became strained due toFlores credibly testified that he gave notice of his in- the fact that Frank Fava had learned that he, Flores, had endeavored totention to resign because he felt that in so doing he could contact the Union concerning his wages. Rather, I credit the testimonyof Frank Fava to the effect that Flores advised him of his intentions to"jar" Fava into raising his wages to an hourly rate more resign, that he endeavored to dissuade him and warned him that he,akin to that represented by his previous salary. Fava cre- Fava, would hire a qualified applicant if one became available.654 DECISIONS OF NATIONAL LABOR RELATIONS BOARDd. The alleged termination of Flores dibly testified that he hired a replacement for FloresThe contractual wage rates in effect in January and whenaquledapplican Presented himself becauseFebruary 1979 provided for compensation of the follow- qualifiedhelp wasinshortsupply. WhenFloresprof-ing classifications at the hourly rates shown: feredhisresignation, he had not secured employmentelsewhere, nor had he secured another job on March 2Dinner cook-$4.25.5 when he left Respondent's employ.Second cook-$4.04 As found, the three paychecks received by Flores onBroiler cook-$3.82 February 2, 20, and 28, respectively, reflected hourlyFry cook-$3.60 wage rates of $4.25, $3.60, and $3.75. Upon learning ofthese variations in hourly pay rates, Bruno Fava verballyWhen the telephone incident occurred Flores was receiv- chastised the staff, comprised of one experienced payrolling a salary of $750 per month, or $4.37 per hour based clerk and two relatively inexperienced clerks."on a workweek of 40 hours. The paycheck which Floresreceived on February 5 representing his compensation e. Mastrnano terminatedfor the pay period January 16 through January 31 repre-sented compensation at $4.25 per hour. This rate was (1) Employment historyused by Guisinger in an effort to comply with Fava's in-struction to pay Flores at union scale. In checking the Deborah Mastriano was employed by Respondentpayroll on payday Fava noted the rate and called the fromMay 1978until November 28, 1979, when she wasthree payroll clerks into his office and admonished them terminated. She was employed as a bartender on the daythat he had directed Flores be put on union scale. Ac- shift and, as found, Mastriano served as bar manager.cordingly, Guisinger applied the contractual wage appli-cable to the fry cook classification in preparing Flores'I " The foregoing is based on a composite of the credited testimony of,ext paycheck. , ubsequently, —n .ebruary ., cors u- inFrank Fava, Paul Flores, Brenda Guisinger, and documentary evidencenext paycheck. Subsequently, on February 20 Flores re- of record. In crediting the testimony of Paul Flores regarding his motiva-ceived his paycheck covering the 2-week period Febru- tion in giving his 2 weeks' notice, I have evaluated the suggestive natureary 1 through February 15, and it reflected an amount of a key question leading to Flores' specification of his rate of pay as arepresenting an hourly rate of $3.60 per hour. Upon a re- lfoceinhisdecision. Nonetheless, being convinced that the total context..,,. ,f ,is T-.I-eck -w» i-bruary 20, he proteite to of Flores' testimony is such as to establish his wage rate as a factor in hisceipt of his paycheck on February 20, he protested to^decision, I have reached the findings of fact above made. However, in allBruno Fava who instructed him to speak to Frank Fava. other respects I credit Flores' testimony only to the extent that it is con-He did so and Frank Fava showed him the contractual sistent with the foregoing findings. Initially, I became convinced as I ob-rate schedule. Flores protested that he was being given servedPaulFlores testify at the proceeding before me that Flores was., ,,,.. —bottom —igure" ..ich , e , haracterized ,s ..,lacing his testimony liberally with rationalizations and extenuations whichthe "bottom figure" which he characterized as "ridicu- he knew to be harmful to the defenses being interposed by Respondentlous" in light of his experience. Frank Pava agreed to and fully supportive not only of his own pecuniary interest in this matterpay him $3.75 per hour. Flores walked away. but also of the rationale of antiunion propensities on the part of BrunoSoon thereafter Flores, Spoke with Frank Fava in Favasofoundational to the General Counsel's case. Flores' attributionsFava's office and told him that he was giving him 2 toBruno Fava and Frank Fava of direct, undisguised, and blatant expres-sions of hostility toward the Union and union-based motivation for theweeks' notice. Flores Stated that he was working too removal of ores from salary and a reduction of his equivalent hourlyhard, that too much work was expected of him, and that wage rate exemplify the excesses of Flores' testimony, and this testimonythe pay he was receiving as a result of the adjustment re- isrejected. Moreover, my separate evaluations of Frank Fava and ofsuited in his "not making enough money." Fava respond-^Bruno Fava as I observed them testify before me, provides insufficientsultedin his"not mking eough mney." ava repond- foundation for the conclusion that either of them harbored resentment ored by noting, in substance, that improvements had been hostilities toward the Union, or toward the concept of collective repre-made in the Operation and Staffing of the kitchen oper- sentation. Nor does this evaluation of them and their sworn testimonyation and that an employee had been hired to make support the conclusion that either of them was so naive and lacking insalads and cold sandwiches, thus easing the work burden;judgment or self-control as to have articulated in specific terms the im-saladsand cod sandichesthus esing te workburden proper, union-related motivation for their wage actions, as Flores' testi-for Flores. Fava did not endeavor further to dissuade mony suggests. Particularly is this so here where Flores has manifestedFlores but advised him that, if a qualified employee by his own actions a disposition or willingness to seek the assistance ofbecame available in the next 2 Weeks, he would employ 'he Union in matters pertaining to his own employment. In crediting thehim. He added that if this occurred, he would have to testimony of Frank Fava with respect to the exchange between him andhim. Headded tat if tis occrred, h would ave to Flores signifying Flores' severance, I do so for the reason that I considerterminate Flores. Fava's account both of the conversation wherein Flores gave notice ofOn February 27 Frank Fava hired a breakfast cook his intention to quit, and of the severance interview, to be intrinsicallywhom he considered fully qualified. Pava instructed the credible. Moreover, Fava's accounts comport with the logical realitiesnew employee to commence work the following day' that then pertained. Fava had worked diligently to improve the operationof the kitchen, and had made demands on himself and other kitchen per-and he told the payroll department to prepare Flores sonnel to achieve the objective of bringing the kitchen into compliancechecks. Flores was compensated at the rate of $3.75 per with health codes and the demands of the Holiday Inn International. Fur-hour for his work through February 28, and another 'her, he had assisted Flores in improving his cooking techniques. More-check was issued dated March 2, 1979, compensating over, qualified help was in short supply. I reject Flores' testimony to thee a ea ,t that, when he proffered his resignation, Frank Pava was virtuallyFlores for 16 additional hours Of work at the rate of unresponsive and merely acquiescent. I further reject the inferences of$3.75 per hour. Flores' testimony that his relationship with Fava became strained due toFlores credibly testified that he gave notice of his in- the fact that Frank Fava had learned that he, Flores, had endeavored totention to resign because he felt that in so doing he could contact the Union concerning his wages. Rather, I credit the testimonyof Frank Fava to the effect that Flores advised him of his intentions to"jar" Fava into raising his wages to an hourly rate more resign, that he endeavored to dissuade him and warned him that he,akin to that represented by his previous salary. Fava cre- Fava, would hire a qualified applicant if one became available. HOLIDAY INN OF SANTA MARIA 655This position, which she held from November 1978 until Approximately 6 weeks after Fava assumed manage-approximately November 19, 1979, required her to ment of Respondent's operation, he had occasion to corn-schedule hours of other bartenders, order liquor for bar plete a verification of employment form on behalf ofuse, and inventory liquor stocks. During her term of Mastriano. The form was submitted to Fava by a bankservice as bar manager, she had occasion to hire one bar- where Mastriano was seeking a loan. In completing thetender without clearance from her superior. Her duties form, which Fava signed, the following remark was en-as a bartender required her to pour drinks and wait on tered: "A very dedicated and responsible person. Thecustomers, to cut citrus fruits, and to maintain the clean- remark was written on the face of the form by Brunoliness of the tables and bar. When Bruno Fava assumed Fava.managership of the hotel facility in early December During the early part of 1979, Fava complimented1978, he assumed responsibilites for scheduling the hours Mastriano with respect to the ease with which she hadof work of all bar personnel and rescinded the right of gained proficiency as a bartender and the good relation-Mastriano to hire. At the outset of her employment in ships that she had established with customers. In August1978, Mastriano was compensated at a rate of approxi- 1979 Mastriano verbally informed Fava of her intentionmately $4.78 per hour and was increased in her hourly to leave her job and to move from the Santa Maria area.pay when she assumed her responsibilities as bar man- Fava attempted to dissuade her from this course ofager. When Fava became manager of the motel facility, action, advising her that it would be a mistake for her tohe reduced Mastriano's rate of pay to that provided for leave her friends. Fava added that she was doing a verybartenders in the collective-bargaining agreement. Mas- good job as a bartender and there were many opportuni-triano learned of this reduction in her hourly rate on De- ties available to her in Santa Maria. Fava advised her tocember 20, the first payday following Fava's assumption stay on. Mastriano took some time off commencingof management of the hotel facility. Fava explained that August 10 and went to San Diego for approximately 4her previous compensation had been above union scale days during which time she looked for a job. She re-and that she had been relieved of her responsibilities to turned to Santa Maria on August 14 to attend the funeralschedule work. Fava added that he would wait and see of a very close male friend. Following the funeral, shehow she performed her duties as a bartender. Mastriano's went to the Holiday Inn and spoke with Fava who ad-hourly rate of pay was raised in May 1979 pursuant to vised her to stay in her current position and to report toher request when she learned that the night bartender work the following day. Mastriano followed Fava'swas being paid at a rate above her wage rate. 3adviseDuring the period of her employment at the Vanden-berg Inn in 1977 and 1978, as found, Mastriano worked (2) The prelude eventsfirst on the night shift as a waitress and then transferredto the day shift in the same capacity. Marlene Perez was In the summer of 1979 Bruno Fava presented to theserving in the capacity of coffeeshop manager, and executive committee a plan to expend S60,000 in refur-Bruno Fava maintained overall supervision of the coffee- bishing the bar and cocktail lounge with the essential ob-shop and restaurant operation. In the spring of 1978, at a jective of improving its ambiance and seating capacity.time when Mastriano was working on the day shift in In addition, Fava recommended that a stage and dancethe coffeeshop, Perez was made supervisor of the coffee- floor be constructed so that entertainment could be fea-shop and this distressed Mastriano. Moreover, Perez and tured. The executive committee approved Fava's recom-Mastriano carried on a dialog for a period of days con- mendation, and construction activities incident to remod-cerning the timely completion of side work prior to the eling and refurbishing the existing area commenced inend of the scheduled shift. For her part, Mastriano com- early August. Incident to this a decision was alsomunicated her opposition to the installation of Perez as reached to install a computer bar system which meteredsupervisor of the day shift. Perez had worked at the the pour of liquor and beverages and conduced to theVandenberg Inn for a longer period than Mastriano. careful control of drink content and ratio of liquor costsOn an occasion in May 1978, just prior to the com- to revenues. This concept was adopted by the executivemencement of the lunch shift, Mastriano, Perez, and committee and the remodeling effort continued until theBruno Fava sat together at a table in the dining area to end of October. In the interim, a banquet room adjacentdiscuss the matter. During the discussion, Mastriano to the dining room was set up as a temporary lounge.became suddenly excited and exclaimed that she wanted The grand opening of the new bar and cocktail loungeto quit. Bruno Fava invited her to do so and she arose occurred on November 2, at which time all constructionand threw a set of keys across the table. Her termination activity had ceased and only the installation of thosewas effectuated that day, and other personnel, including connections and fittings to the computer bar remained toFava, handled the luncheon shift." be accomplished. This involved work in a backroom sep-arated from the bar by a common wall." The foregoing is based on the credited and undisputed testimony ofDeborah Mestriano. tude and directives were the precursor to her own emotional outburst" The foregoing is based on a combination of the testimony of Marlene and severance of employment, I reject it.Perez and Deborah Mastriano. In those instances wherein the testimony " The foregoing is based on the credited and undisputed testimony ofof Mastriano differs from that of Perez, I have credited Perez. In this Deborah Mastriano. While I am convinced that Mastriano overstated theaspect of her testimony, as in others, Mastriano impressed me as tending effusiveness with which Fava complimented her in her capacity as a bar-to embellish and extend her account in a manner which would redound tender, Fava did not testify in contradiction of Mastriano and I am con-strongly to her advantage and to portray Bruno Fava in an unfavorable vinced that the essential thrusts of Mastriano's testimony in this regard islight. To the extent that Mastriano's testimony suggests that Fava's atti- accurate.HOLIDAY INN OF SANTA MARIA 655This position, which she held from November 1978 until Approximately 6 weeks after Fava assumed manage-approximately November 19, 1979, required her to ment of Respondent's operation, he had occasion to com-schedule hours of other bartenders, order liquor for bar plete a verification of employment form on behalf ofuse, and inventory liquor stocks. During her term of Mastriano. The form was submitted to Fava by a bankservice as bar manager, she had occasion to hire one bar- where Mastriano was seeking a loan. In completing thetender without clearance from her superior. Her duties form, which Fava signed, the following remark was en-as a bartender required her to pour drinks and wait on tered: "A very dedicated and responsible person. Thecustomers, to cut citrus fruits, and to maintain the clean- remark was written on the face of the form by Brunoliness of the tables and bar. When Bruno Fava assumed Fava.managership of the hotel facility in early December During the early part of 1979, Fava complimented1978, he assumed responsibilites for scheduling the hours Mastriano with respect to the ease with which she hadof work of all bar personnel and rescinded the right of gained proficiency as a bartender and the good relation-Mastriano to hire. At the outset of her employment in ships that she had established with customers. In August1978, Mastriano was compensated at a rate of approxi- 1979 Mastriano verbally informed Fava of her intentionmately $4.78 per hour and was increased in her hourly to leave her job and to move from the Santa Maria area.pay when she assumed her responsibilities as bar man- Fava attempted to dissuade her from this course ofager. When Fava became manager of the motel facility, action, advising her that it would be a mistake for her tohe reduced Mastriano's rate of pay to that provided for leave her friends. Fava added that she was doing a verybartenders in the collective-bargaining agreement. Mas- good job as a bartender and there were many opportuni-triano learned of this reduction in her hourly rate on De- ties available to her in Santa Maria. Fava advised her tocember 20, the first payday following Fava's assumption stay on. Mastriano took some time off commencingof management of the hotel facility. Fava explained that August 10 and went to San Diego for approximately 4her previous compensation had been above union scale days during which time she looked for a job. She re-and that she had been relieved of her responsibilities to tued to Santa Maria on August 14 to attend the funeralschedule work. Fava added that he would wait and see of a very close male friend. Following the funeral, shehow she performed her duties as a bartender. Mastriano's went to the Holiday Inn and spoke with Fava who ad-hourly rate of pay was raised in May 1979 pursuant to vised her to stay in her current position and to report toher request when she learned that the night bartender work the following day. Mastriano followed Fava'swas being paid at a rate above her wage rate. "Iadvise."During the period of her employment at the Vanden-berg Inn in 1977 and 1978, as found, Mastriano worked (2) The prelude eventsfirst on the night shift as a waitress and then transferredto the day shift in the same capacity. Marlene Perez was Inthe summerof 1979 Bruno Fava presented to theserving in the capacity of coffeeshop manager, and executive committee a plan to expend $60,000 in refur-Bruno Fava maintained overall supervision of the coffee- bishing thebarand cocktail lounge with the essential ob-shop and restaurant operation. In the spring of 1978, at a jective of improving its ambiance and seating capacity.time when Mastriano was working on the day shift in Inaddition, Pava recommended that a stage and dancethe coffeeshop, Perez was made supervisor of the coffee- floorbeconstructed so that entertainment could be fea-shop and this distressed Mastriano. Moreover, Perez and tured. The executive committee approved Fava's recom-Mastriano carried on a dialog for a period of days con- mendation, and construction activities incident to remod-cerning the timely completion of side work prior to the eling and refurbishing the existing area commenced inend of the scheduled shift. For her part, Mastriano com- early August. Incident to this a decision was alsomunicated her opposition to the installation of Perez as reached to install a computer bar system which meteredsupervisor of the day shift. Perez had worked at the the pour of liquor and beverages and conduced to theVandenberg Inn for a longer period than Mastriano. careful control of drink content and ratio of liquor costsOn an occasion in May 1978, just prior to the com- to revenues. This concept was adopted by the executivemencement of the lunch shift, Mastriano, Perez, and committee and the remodeling effort continued until theBruno Fava sat together at a table in the dining area to end of October. In the interim, a banquet room adjacentdiscuss the matter. During the discussion, Mastriano to the dining room was set up as a temporary lounge.became suddenly excited and exclaimed that she wanted Thegrand opening of the new bar and cocktail loungeto quit. Bruno Fava invited her to do so and she arose occurred on November 2, at which time all constructionand threw a set of keys across the table. Her termination activity had ceased and only the installation of thosewas effectuated that day, and other personnel, including connections and fittings to the computer bar remained toFava, handled the luncheon shift." beaccomplished. This involved work in a backroom sep-arated from the bar by a common wall." The foregoing is based on the credited and undisputed testimony ofDeborah Mestriano. tude and directives were the precursor to her own emotional outburst" The foregoing is based on a combination of the testimony of Marlene and severance of employment, I reject it.Perez and Deborah Mastriano. In those instances wherein the testimony " The foregoing is based on the credited and undisputed testimony ofof Mastriano differs from that of Perez, I have credited Perez. In this Deborah Mastriano. While I am convinced that Mastriano overstated theaspect of her testimony, as in others, Mastriano impressed me as lending effusiveness with which Fava complimented her in her capacity as a bar-to embellish and extend her account in a manner which would redound tender, Fava did not testify in contradiction of Mastriano and I am con-strongly to her advantage and to portray Bruno Fava in an unfavorable vinced that the essential thrusts of Mastriano's testimony in this regard islight. To the extent that Mastriano's testimony suggests that Fava's atti- accurate.HOLIDAY INN OF SANTA MARIA 655This position, which she held from November 1978 until Approximately 6 weeks after Fava assumed manage-approximately November 19, 1979, required her to ment of Respondent's operation, he had occasion to com-schedule hours of other bartenders, order liquor for bar plete a verification of employment form on behalf ofuse, and inventory liquor stocks. During her term of Mastriano. The form was submitted to Fava by a bankservice as bar manager, she had occasion to hire one bar- where Mastriano was seeking a loan. In completing thetender without clearance from her superior. Her duties form, which Fava signed, the following remark was en-as a bartender required her to pour drinks and wait on tered: "A very dedicated and responsible person. Thecustomers, to cut citrus fruits, and to maintain the clean- remark was written on the face of the form by Brunoliness of the tables and bar. When Bruno Fava assumed Fava.managership of the hotel facility in early December During the early part of 1979, Fava complimented1978, he assumed responsibilites for scheduling the hours Mastriano with respect to the ease with which she hadof work of all bar personnel and rescinded the right of gained proficiency as a bartender and the good relation-Mastriano to hire. At the outset of her employment in ships that she had established with customers. In August1978, Mastriano was compensated at a rate of approxi- 1979 Mastriano verbally informed Fava of her intentionmately $4.78 per hour and was increased in her hourly to leave her job and to move from the Santa Maria area.pay when she assumed her responsibilities as bar man- Fava attempted to dissuade her from this course ofager. When Fava became manager of the motel facility, action, advising her that it would be a mistake for her tohe reduced Mastriano's rate of pay to that provided for leave her friends. Fava added that she was doing a verybartenders in the collective-bargaining agreement. Mas- good job as a bartender and there were many opportuni-triano learned of this reduction in her hourly rate on De- ties available to her in Santa Maria. Fava advised her tocember 20, the first payday following Fava's assumption stay on. Mastriano took some time off commencingof management of the hotel facility. Fava explained that August 10 and went to San Diego for approximately 4her previous compensation had been above union scale days during which time she looked for a job. She re-and that she had been relieved of her responsibilities to turned to Santa Maria on August 14 to attend the funeralschedule work. Fava added that he would wait and see of a very close male friend. Following the funeral, shehow she performed her duties as a bartender. Mastriano's went to the Holiday Inn and spoke with Fava who ad-hourly rate of pay was raised in May 1979 pursuant to vised her to stay in her current position and to report toher request when she learned that the night bartender work the following day. Mastriano followed Fava'swas being paid at a rate above her wage rate. "Iadvise."During the period of her employment at the Vanden-berg Inn in 1977 and 1978, as found, Mastriano worked (2) The prelude eventsfirst on the night shift as a waitress and then transferredto the day shift in the same capacity. Marlene Perez was Inthe summerof 1979 Bruno Fava presented to theserving in the capacity of coffeeshop manager, and executive committee a plan to expend $60,000 in refur-Bruno Fava maintained overall supervision of the coffee- bishing thebarand cocktail lounge with the essential ob-shop and restaurant operation. In the spring of 1978, at a jective of improving its ambiance and seating capacity.time when Mastriano was working on the day shift in Inaddition, Pava recommended that a stage and dancethe coffeeshop, Perez was made supervisor of the coffee- floorbeconstructed so that entertainment could be fea-shop and this distressed Mastriano. Moreover, Perez and tured. The executive committee approved Fava's recom-Mastriano carried on a dialog for a period of days con- mendation, and construction activities incident to remod-cerning the timely completion of side work prior to the eling and refurbishing the existing area commenced inend of the scheduled shift. For her part, Mastriano com- early August. Incident to this a decision was alsomunicated her opposition to the installation of Perez as reached to install a computer bar system which meteredsupervisor of the day shift. Perez had worked at the the pour of liquor and beverages and conduced to theVandenberg Inn for a longer period than Mastriano. careful control of drink content and ratio of liquor costsOn an occasion in May 1978, just prior to the com- to revenues. This concept was adopted by the executivemencement of the lunch shift, Mastriano, Perez, and committee and the remodeling effort continued until theBruno Fava sat together at a table in the dining area to end of October. In the interim, a banquet room adjacentdiscuss the matter. During the discussion, Mastriano to the dining room was set up as a temporary lounge.became suddenly excited and exclaimed that she wanted Thegrand opening of the new bar and cocktail loungeto quit. Bruno Fava invited her to do so and she arose occurred on November 2, at which time all constructionand threw a set of keys across the table. Her termination activity had ceased and only the installation of thosewas effectuated that day, and other personnel, including connections and fittings to the computer bar remained toFava, handled the luncheon shift." beaccomplished. This involved work in a backroom sep-arated from the bar by a common wall." The foregoing is based on the credited and undisputed testimony ofDeborah Mestriano. tude and directives were the precursor to her own emotional outburst" The foregoing is based on a combination of the testimony of Marlene and severance of employment, I reject it.Perez and Deborah Mastriano. In those instances wherein the testimony " The foregoing is based on the credited and undisputed testimony ofof Mastriano differs from that of Perez, I have credited Perez. In this Deborah Mastriano. While I am convinced that Mastriano overstated theaspect of her testimony, as in others, Mastriano impressed me as lending effusiveness with which Fava complimented her in her capacity as a bar-to embellish and extend her account in a manner which would redound tender, Fava did not testify in contradiction of Mastriano and I am con-strongly to her advantage and to portray Bruno Fava in an unfavorable vinced that the essential thrusts of Mastriano's testimony in this regard islight. To the extent that Mastriano's testimony suggests that Fava's atti- accurate.HOLIDAY INN OF SANTA MARIA 655This position, which she held from November 1978 until Approximately 6 weeks after Fava assumed manage-approximately November 19, 1979, required her to ment of Respondent's operation, he had occasion to com-schedule hours of other bartenders, order liquor for bar plete a verification of employment form on behalf ofuse, and inventory liquor stocks. During her term of Mastriano. The form was submitted to Fava by a bankservice as bar manager, she had occasion to hire one bar- where Mastriano was seeking a loan. In completing thetender without clearance from her superior. Her duties form, which Fava signed, the following remark was en-as a bartender required her to pour drinks and wait on tered: "A very dedicated and responsible person. Thecustomers, to cut citrus fruits, and to maintain the clean- remark was written on the face of the form by Brunoliness of the tables and bar. When Bruno Fava assumed Fava.managership of the hotel facility in early December During the early part of 1979, Fava complimented1978, he assumed responsibilites for scheduling the hours Mastriano with respect to the ease with which she hadof work of all bar personnel and rescinded the right of gained proficiency as a bartender and the good relation-Mastriano to hire. At the outset of her employment in ships that she had established with customers. In August1978, Mastriano was compensated at a rate of approxi- 1979 Mastriano verbally informed Fava of her intentionmately $4.78 per hour and was increased in her hourly to leave her job and to move from the Santa Maria area.pay when she assumed her responsibilities as bar man- Fava attempted to dissuade her from this course ofager. When Fava became manager of the motel facility, action, advising her that it would be a mistake for her tohe reduced Mastriano's rate of pay to that provided for leave her friends. Fava added that she was doing a verybartenders in the collective-bargaining agreement. Mas- good job as a bartender and there were many opportuni-triano learned of this reduction in her hourly rate on De- ties available to her in Santa Maria. Fava advised her tocember 20, the first payday following Fava's assumption stay on. Mastriano took some time off commencingof management of the hotel facility. Fava explained that August 10 and went to San Diego for approximately 4her previous compensation had been above union scale days during which time she looked for a job. She re-and that she had been relieved of her responsibilities to turned to Santa Maria on August 14 to attend the funeralschedule work. Fava added that he would wait and see of a very close male friend. Following the funeral, shehow she performed her duties as a bartender. Mastriano's went to the Holiday Inn and spoke with Fava who ad-hourly rate of pay was raised in May 1979 pursuant to vised her to stay in her current position and to report toher request when she learned that the night bartender work the following day. Mastriano followed Fava'swas being paid at a rate above her wage rate. "Iadvise."During the period of her employment at the Vanden-berg Inn in 1977 and 1978, as found, Mastriano worked (2) The prelude eventsfirst on the night shift as a waitress and then transferredto the day shift in the same capacity. Marlene Perez was Inthe summerof 1979 Bruno Fava presented to theserving in the capacity of coffeeshop manager, and executive committee a plan to expend $60,000 in refur-Bruno Fava maintained overall supervision of the coffee- bishing thebarand cocktail lounge with the essential ob-shop and restaurant operation. In the spring of 1978, at a jective of improving its ambiance and seating capacity.time when Mastriano was working on the day shift in Inaddition, Pava recommended that a stage and dancethe coffeeshop, Perez was made supervisor of the coffee- floorbeconstructed so that entertainment could be fea-shop and this distressed Mastriano. Moreover, Perez and tured. The executive committee approved Fava's recom-Mastriano carried on a dialog for a period of days con- mendation, and construction activities incident to remod-cerning the timely completion of side work prior to the eling and refurbishing the existing area commenced inend of the scheduled shift. For her part, Mastriano com- early August. Incident to this a decision was alsomunicated her opposition to the installation of Perez as reached to install a computer bar system which meteredsupervisor of the day shift. Perez had worked at the the pour of liquor and beverages and conduced to theVandenberg Inn for a longer period than Mastriano. careful control of drink content and ratio of liquor costsOn an occasion in May 1978, just prior to the com- to revenues. This concept was adopted by the executivemencement of the lunch shift, Mastriano, Perez, and committee and the remodeling effort continued until theBruno Fava sat together at a table in the dining area to end of October. In the interim, a banquet room adjacentdiscuss the matter. During the discussion, Mastriano to the dining room was set up as a temporary lounge.became suddenly excited and exclaimed that she wanted Thegrand opening of the new bar and cocktail loungeto quit. Bruno Fava invited her to do so and she arose occurred on November 2, at which time all constructionand threw a set of keys across the table. Her termination activity had ceased and only the installation of thosewas effectuated that day, and other personnel, including connections and fittings to the computer bar remained toFava, handled the luncheon shift." beaccomplished. This involved work in a backroom sep-arated from the bar by a common wall." The foregoing is based on the credited and undisputed testimony ofDeborah Mestriano. tude and directives were the precursor to her own emotional outburst" The foregoing is based on a combination of the testimony of Marlene and severance of employment, I reject it.Perez and Deborah Mastriano. In those instances wherein the testimony " The foregoing is based on the credited and undisputed testimony ofof Mastriano differs from that of Perez, I have credited Perez. In this Deborah Mastriano. While I am convinced that Mastriano overstated theaspect of her testimony, as in others, Mastriano impressed me as lending effusiveness with which Fava complimented her in her capacity as a bar-to embellish and extend her account in a manner which would redound tender, Fava did not testify in contradiction of Mastriano and I am con-strongly to her advantage and to portray Bruno Fava in an unfavorable vinced that the essential thrusts of Mastriano's testimony in this regard islight. To the extent that Mastriano's testimony suggests that Fava's atti- accurate. 656 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the meantime, and in keeping with the decision of ter, informing Fava that Mastriano had spoken to himmanagement to modify the character and focus of the and had objected to the uniform as too revealing. Lavoiebar and cocktail lounge operation, a decision was made asked Fava if the uniform were a standard one, and Favato purchase uniforms to be worn by the cocktail wait- said that it was standard, but had been modified by theresses and by Mastriano as a bartender. Dr. Ikola, as a ruffles. He further told Lavoie that the issue was essen-member of the executive committee, made the decision tially moot because he had given Mastriano permissionbecause he considered the wearing of diverse types and to place ruffles on the uniform."style of street clothing by bar and cocktail lounge per- During the next week on a daily basis, Mastriano com-sonnel detracted from the quality image management de- municated to Fava her objection to wearing the uniform.sired to establish.16 In this connection, Dr. Ikola, accom- Her objections would be lodged in the form of com-panied by his wife and daughter, traveled to Los Ange- ments relating to her embarrassment over having to wearles and visited a uniform supply s e uniform supply shop. Ikola had his th iform, the unfavorable reactions of her friends anddaughter model the uniforms and he took pictures of the customers, and the fact that the male night bartender didfour that he considered the most appropriate. He re- not have to wear a uniform. As a result of these conver-turned to Santa Maria with a sample uniform and the sations, on or about November 15, Fava instructed Mas-photographs which he had taken. At least three of the triano that she could wear her slacks and blouse, as shefemale employees of the bar operation, including Mas- had requested. Prior to taking this action, Fava had com-tnano, participated in trying on and perusing the sample municated to Dr. Ikola the complaints of Mastriano anduniform. This was hurriedly done but resulted in the ap- others concerning the uniforms and Dr. Ikola had in-proval of the participants of the uniform modeled. From structed Fava to make the decision he considered appro-the photographs submitted to the executive committee a prte a ta he ld p r he uniforms to beuniform was selected and ordered. In excess of $1,000 worn if possible.worn, if possible. ~was expended in purchasing the uniforms. w iThe uniforms arrived just prior to the November 2 In the month of October, Fava received reports thatopening of the refurbished bar and cocktail lounge. Mas- Mastriano was rolling dice with customers and that sig-triano tried on her uniform at home on November 2 nificant amounts of money were changing hands. It hadprior to reporting to work and found the uniform too ab- been acceptable practice in the bar and during the lun-breviated and revealing to suit her. She took her uniform cheon period for customers to roll dice with the cocktailto work and in a conversation with Fava and other per- waitress for the tip The reports which Fava received in-sonnel she lodged her objections. In substance, Mastriano dicated that Mastriano's dice-rolling activities wentinformed Fava that the uniform was too revealing at the beyond this practice. In late October he encounteredtop and so abbreviated in length that it inhibited her Mastriano in the bar area rolling dice for substantialfrom stooping or bending over and performing the inci- amount of money. Later he spoke with Mastriano and in-dental bar duties required of her. One of the participants structed her that this was an impermissible practice andin the conversation suggested that a ruffle be sewn to the directed her to cease. Despite his directive to Mastriano,uniform and Fava acquiesced, believing that the addi- Fava had the impression that Mastriano continued hertional ruffle would be applied only at the neckline. In the practice.20meantime, the cocktail waitresses wore their uniforms onduty. Linda Low and Jan Kuhule manifested their dis- The findings with respect to the conversation between Lavoie andMastriano are based on a composite of their credited testimony, but Itress at having to wear them, and did so both to Mas- have principally relied on the testimony of Lavoie. In addition, the find-triano and to Antoigue. ings with respect to the conversation between Lavoie and Fava are basedIn due course, Mastriano wore her uniform, as modi- upon a composite of their testimony. I am convinced that Fava was inac-fied by a ruffle at the neckline and a fringe ruffle applied curate in his recollection that his conversation with Lavoie did not takeplace until on or about November 15 and subsequent to the time when heto the lower portion of the uniform. When Fava ob- had ucted Mastr ano tht N she 15 acod subsequent to the time when hehad instructed Mastriano that she could cease wearing the uniform. Be-served this, he stated, in effect, that Mastriano had modi- cause Lavoie was a frequent visitor to Respondent's facility, I am con-fled the entire appearance of the uniform and that he had vinced that the conversation between Mastriano and Lavoie would havegiven his approval to modifying only the top portion transpired at a time earlier than the time fixed by Fava for their ex-thereof. Albert Lavoie, who at that time was serving as a change. mpicit in this finding is the further consi vethataonspoke to Fava on the matter immediately subsequent to his conversationbusiness agent of the Union and who visited Respond- with Mastriano.ent's facilities frequently in furtherance of his duties, '1 The foregoing findings are based on the credited testimony of Brunospoke with Mastriano who was wearing her uniform as Fava, as augmented by that of Dr. Ikola. Specifically, I credit the testi-modified by the ruffles. She took the initiative in inform- ony of Fava to the effect that his directive to Mstriano tha s conuldcease wearing the uniform transpired in mid-November. In this connec-ing Lavoie that she objected to the uniform as too re- tion I have considered and credited the testimony of Lisa Ziemba, Kellyvealing. Lavoie suggested that Mastriano speak with Connell, and Brenda Guisinger to the effect that during the final week ofFava concerning the matter, and he stated that he would her employment while on duty Mastriano wore street clothes and not her,,so talk with Fava. Lavoie did so immediately thereaf- uniform. I credit the testimony of Debbie Mastriano only to the extentalso talk with Fava. Lavoie did so immediately thereaf- that it is consistent with the above findings. Moreover, I reject the testi-mony of Richard McGuinness and Ted Zenich to the extent that it infers" Dr. Ikola credibly testified that cocktail waitresses and bar personnel that Mastriano was still wearing her uniform on duty on or about No-were wearing clothing of their own choice and, in his opinion, this por- vember 27 when they had conversations with her.trayed a "no class" operation. 'o The credited testimony of Bruno Fava supports the foregoing. I" The foregoing is based upon a composite of testimony, including that have considered the testimony of Deborah Mastriano, Richard McGuin-of Dr. Ikola and that of Deborah Mastriano. The essential aspects of the ness, and Ted Zenich and conclude that their testimony supports theabove findings are not in dispute. Continued656 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the meantime, and in keeping with the decision of ter, informing Fava that Mastriano had spoken to himmanagement to modify the character and focus of the and had objected to the uniform as too revealing. Lavoiebar and cocktail lounge operation, a decision was made asked Fava if the uniform were a standard one, and Favato purchase uniforms to be worn by the cocktail wait- said that it was standard, but had been modified by theresses and by Mastriano as a bartender. Dr. Ikola, as a ruffles. He further told Lavoie that the issue was essen-member of the executive committee, made the decision tially moot because he had given Mastriano permissionbecause he considered the wearing of diverse types and to place ruffles on the uniform."style of street clothing by bar and cocktail lounge per- During the next week on a daily basis, Mastriano com-sonnel detracted from the quality image management de- municated to Fava her objection to wearing the uniform.sired to establish."' In this connection, Dr. Ikola, accom- Her objections would be lodged in the form of com-panied by his wife and daughter, traveled to Los Ange- ments relating to her embarrassment over having to wearles and visited a uniform supply shop. Ikola had his the uniform, the unfavorable reactions of her friends anddaughter model the uniforms and he took pictures of the customers, and the fact that the male night bartender didfour that he considered the most appropriate. He re- not have to wear a uniform. As a result of these conver-turned to Santa Maria with a sample uniform and the sations, on or about November 15, Fava instructed Mas-photographs which he had taken. At least three of the triano that she could wear her slacks and blouse, as shefemale employees of the bar operation, including Mas- had requested. Prior to taking this action, Fava had com-triano, participated in trying on and perusing the sample municated to Dr. Ikola the complaints of Mastriano anduniform. This was hurriedly done but resulted in the ap- others concerning the uniforms and Dr. Ikola had in-proval of the participants of the uniform modeled. From structed Fava to make the decision he considered appro-the photographs submitted to the executive committee a priate. He added that he would prefer the uniforms to beuniform was selected and ordered. In excess of $1,000 wr , if p... ..., .— ,,~~~~~worn, if possible.'was expended in purchasing the uniforms. IOeThe uniforms arrived just prior to the November 2 MInthemonthdf October, Fava received reports thatopening of the refurbished bar and cocktail lounge. Mas- nMastcnano was rolling dice with customers and that sig-triano tried on her uniform at home on November 2 necantamountsofmoney werechanging hands. It hadprior to reporting to work and found the uniform too ab- beenacceptable practice in the bar and dunng the lun-breviated and revealing to suit her. She took her uniform cheon period for customers to roll dice with the cocktailto work and in a conversation with Fava and other per- waitressforthetip. Thereports which Fava received in-sonnel she lodged her objections. In substance, Mastriano dicated that Mastriano's dice-rolling activities wentinformed Fava that the uniform was too revealing at the beyond thispractice. In late October he encounteredtop and so abbreviated in length that it inhibited her Mastriano in the bar area rolling dice for substantialfrom stooping or bending over and performing the inci- amount of money. Later he spoke with Mastriano and in-dental bar duties required of her. One of the participants structed her that this was an impermissible practice andin the conversation suggested that a ruffle be sewn to the directed her to cease. Despite his directive to Mastriano,uniform and Fava acquiesced, believing that the addi- Fava had the impression that Mastriano continued hertional ruffle would be applied only at the neckline. In the practice.20meantime, the cocktail waitresses wore their uniforms onduty. Linda Low and Jan Kuhule manifested their dis- " Thefindingswithrespect totheconversation between Lavoie andtres, o* k».ing ;—<, »^ ar , , And A.A so bol, *o Masn Mastriano are based on a composite of their credited testimony, but Itress at having to wear them, and did SO both to Mas- ,have principally relied on the testimony of Lavoie. In addition, the find-triano and to Antoigue. ings with respect to the conversation between Lavoie and Fava are basedIn due Course, Mastriano wore her uniform, as modi- upon a composite of their testimony. I am convinced that Fava was inac-fied by a ruffle at the neckline and a fringe ruffle applied curate'" hisrecollection that his conversation with Lavoie did not take.o .1. iower _..tion rf t1. T 11,1m .When oava ib- place until on or about November 15 and subsequent to the time when heto the lower portion of the uniform. When Fava Ob- had instructed Mastriano that she could cease wearing the uniform. Be-served this, he Stated, in effect, that Mastriano had modi- cause Lavoie was a frequent visitor to Respondent's facility, I am con-fied the entire appearance of the uniform and that he had vinced that the conversation between Mastriano and Lavoie would havegiven his approval to modifying only the top portion transpired at a time earlier than the time fixed by Fava for their ex-theref. Alert Lvoiewho t tha timewas srvingas a change. Implicit in this finding is the further conclusion that Lavoiethereof. Albert Lavoie, who at that time was serving as a spoke to Fava on the matter immediately subsequent to his conversationbusiness agent of the Union and who visited Respond- with Mastriano.ent's facilities frequently in furtherance of his duties, "1 The foregoing findings are based on the credited testimony of Brunospoke with Mastriano who was wearing her uniform as Fava, asaugmented by that of Dr. Ikola. Specifically, I credit the testi-modified by the ruffles. She took the initiative in inform- mony of Fava to the effect that his directive to Mastriano that she couldmodifed b the uffls. Sh too the nititive n inorm- cease wearing the uniform transpired in mid-Niovember. In this connec-ing Lavoie that She Objected to the uniform as too re- tion I have considered and credited the testimony of Lisa Ziemba, Kellyvealing. Lavoie Suggested that Mastriano Speak With Connell, and Brenda Guisinger to the effect that during the final week ofFava concerning the matter, and he stated that he would heremployment while on duty Mastriano wore street clothes and not heralso talk with Fava. Lavoie did so immediately thereaf- uniform. I credit the testimony of Debbie Mastriano only to the extentalso tlk wit Fava.Lavoiedid soimmeditely tereaf- that it is consistent with the above findings. Moreover, I reject the testi-mony of Richard McGuinness and Ted Zenich to the extent that it infers" Dr. Ikola credibly testified that cocktail waitresses and bar personnel that Mastriano was still wearing her uniform on duty on or about No-were wearing clothing of their own choice and, in his opinion, this por- vember 27 when they had conversations with her.trayed a "no class" operation. MThe credited testimony of Bruno Fava supports the foregoing. I" The foregoing is based upon a composite of testimony, including that have considered the testimony of Deborah Mastriano. Richard McGuin-of Dr. Ikola and that of Deborah Mastriano. The essential aspects of the ness, and Ted Zenich and conclude that their testimony supports theabove findings are not in dispute. Continued656 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the meantime, and in keeping with the decision of ter, informing Fava that Mastriano had spoken to himmanagement to modify the character and focus of the and had objected to the uniform as too revealing. Lavoiebar and cocktail lounge operation, a decision was made asked Fava if the uniform were a standard one, and Favato purchase uniforms to be worn by the cocktail wait- said that it was standard, but had been modified by theresses and by Mastriano as a bartender. Dr. Ikola, as a ruffles. He further told Lavoie that the issue was essen-member of the executive committee, made the decision tially moot because he had given Mastriano permissionbecause he considered the wearing of diverse types and to place ruffles on the uniform."style of street clothing by bar and cocktail lounge per- During the next week on a daily basis, Mastriano com-sonnel detracted from the quality image management de- municated to Fava her objection to wearing the uniform.sired to establish."' In this connection, Dr. Ikola, accom- Her objections would be lodged in the form of com-panied by his wife and daughter, traveled to Los Ange- ments relating to her embarrassment over having to wearles and visited a uniform supply shop. Ikola had his the uniform, the unfavorable reactions of her friends anddaughter model the uniforms and he took pictures of the customers, and the fact that the male night bartender didfour that he considered the most appropriate. He re- not have to wear a uniform. As a result of these conver-turned to Santa Maria with a sample uniform and the sations, on or about November 15, Fava instructed Mas-photographs which he had taken. At least three of the triano that she could wear her slacks and blouse, as shefemale employees of the bar operation, including Mas- had requested. Prior to taking this action, Fava had com-triano, participated in trying on and perusing the sample municated to Dr. Ikola the complaints of Mastriano anduniform. This was hurriedly done but resulted in the ap- others concerning the uniforms and Dr. Ikola had in-proval of the participants of the uniform modeled. From structed Fava to make the decision he considered appro-the photographs submitted to the executive committee a priate. He added that he would prefer the uniforms to beuniform was selected and ordered. In excess of $1,000 wr , if p... ..., .— ,,~~~~~worn, if possible.'was expended in purchasing the uniforms. IOeThe uniforms arrived just prior to the November 2 MInthemonthdf October, Fava received reports thatopening of the refurbished bar and cocktail lounge. Mas- nMastcnano was rolling dice with customers and that sig-triano tried on her uniform at home on November 2 bfectamountsofmoney werechanging hands. It hadprior to reporting to work and found the uniform too ab- beenacceptable practice in the bar and dunng the lun-breviated and revealing to suit her. She took her uniform cheon period for customers to roll dice with the cocktailto work and in a conversation with Fava and other per- waitress for the tip. The reports which Fava received in-sonnel she lodged her objections. In substance, Mastriano dicated that Mastriano's dice-rolling activities wentinformed Fava that the uniform was too revealing at the beyond thispractice. In late October he encounteredtop and so abbreviated in length that it inhibited her Mastriano in the bar area rolling dice for substantialfrom stooping or bending over and performing the inci- amount of money. Later he spoke with Mastriano and in-dental bar duties required of her. One of the participants structed her that this was an impermissible practice andin the conversation suggested that a ruffle be sewn to the directed her to cease. Despite his directive to Mastriano,uniform and Fava acquiesced, believing that the addi- Fava had the impression that Mastriano continued hertional ruffle would be applied only at the neckline. In the practice.20meantime, the cocktail waitresses wore their uniforms onduty. Linda Low and Jan Kuhule manifested their dis- " Thefindingswithrespect totheconversation between Lavoie andtres, o* k».ing ;—<, »^ ar , , And A.A so bol, *o Masn Mastriano are based on a composite of their credited testimony, but Itress at having to wear them, and did SO both to Mas- ,have principally relied on the testimony of Lavoie. In addition, the find-triano and to Antoigue. ings with respect to the conversation between Lavoie and Fava are basedIn due Course, Mastriano wore her uniform, as modi- upon a composite of their testimony. I am convinced that Fava was inac-fied by a ruffle at the neckline and a fringe ruffle applied curate'" hisrecollection that his conversation with Lavoie did not take.o .1. iower _..tion rf t1. T 11,1m .When oava ib- place until on or about November 15 and subsequent to the time when heto the lower portion of the uniform. When Fava Ob- had instructed Mastriano that she could cease wearing the uniform. Be-served this, he Stated, in effect, that Mastriano had modi- cause Lavoie was a frequent visitor to Respondent's facility, I am con-fied the entire appearance of the uniform and that he had vinced that the conversation between Mastriano and Lavoie would havegiven his approval to modifying only the top portion transpired at a time earlier than the time fixed by Fava for their ex-theref. Alert Lvoiewho t tha timewas srvingas a change. Implicit in this finding is the further conclusion that Lavoiethereof. Albert Lavoie, who at that time was serving as a spoke to Fava on the matter immediately subsequent to his conversationbusiness agent of the Union and who visited Respond- with Mastriano.ent's facilities frequently in furtherance of his duties, "1 The foregoing findings are based on the credited testimony of Brunospoke with Mastriano who was wearing her uniform as Fava, asaugmented by that of Dr. Ikola. Specifically, I credit the testi-modified by the ruffles. She took the initiative in inform- mony of Fava to the effect that his directive to Mastriano that she couldmodifed b the uffls. Sh too the nititive n inorm- cease wearing the uniform transpired in mid-Niovember. In this connec-ing Lavoie that She Objected to the uniform as too re- tion I have considered and credited the testimony of Lisa Ziemba, Kellyvealing. Lavoie Suggested that Mastriano Speak With Connell, and Brenda Guisinger to the effect that during the final week ofFava concerning the matter, and he stated that he would heremployment while on duty Mastriano wore street clothes and not heralso talk with Fava. Lavoie did so immediately thereaf- uniform. I credit the testimony of Debbie Mastriano only to the extentalso tlk wit Fava.Lavoiedid soimmeditely tereaf- that it is consistent with the above findings. Moreover, I reject the testi-mony of Richard McGuinness and Ted Zenich to the extent that it infers" Dr. Ikola credibly testified that cocktail waitresses and bar personnel that Mastriano was still wearing her uniform on duty on or about No-were wearing clothing of their own choice and, in his opinion, this por- vember 27 when they had conversations with her.trayed a "no class" operation. MThe credited testimony of Bruno Fava supports the foregoing. I" The foregoing is based upon a composite of testimony, including that have considered the testimony of Deborah Mastriano. Richard McGuin-of Dr. Ikola and that of Deborah Mastriano. The essential aspects of the ness, and Ted Zenich and conclude that their testimony supports theabove findings are not in dispute. Continued656 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the meantime, and in keeping with the decision of ter, informing Fava that Mastriano had spoken to himmanagement to modify the character and focus of the and had objected to the uniform as too revealing. Lavoiebar and cocktail lounge operation, a decision was made asked Fava if the uniform were a standard one, and Favato purchase uniforms to be worn by the cocktail wait- said that it was standard, but had been modified by theresses and by Mastriano as a bartender. Dr. Ikola, as a ruffles. He further told Lavoie that the issue was essen-member of the executive committee, made the decision tially moot because he had given Mastriano permissionbecause he considered the wearing of diverse types and to place ruffles on the uniform."style of street clothing by bar and cocktail lounge per- During the next week on a daily basis, Mastriano com-sonnel detracted from the quality image management de- municated to Fava her objection to wearing the uniform.sired to establish."' In this connection, Dr. Ikola, accom- Her objections would be lodged in the form of com-panied by his wife and daughter, traveled to Los Ange- ments relating to her embarrassment over having to wearles and visited a uniform supply shop. Ikola had his the uniform, the unfavorable reactions of her friends anddaughter model the uniforms and he took pictures of the customers, and the fact that the male night bartender didfour that he considered the most appropriate. He re- not have to wear a uniform. As a result of these conver-turned to Santa Maria with a sample uniform and the sations, on or about November 15, Fava instructed Mas-photographs which he had taken. At least three of the triano that she could wear her slacks and blouse, as shefemale employees of the bar operation, including Mas- had requested. Prior to taking this action, Fava had com-triano, participated in trying on and perusing the sample municated to Dr. Ikola the complaints of Mastriano anduniform. This was hurriedly done but resulted in the ap- others concerning the uniforms and Dr. Ikola had in-proval of the participants of the uniform modeled. From structed Fava to make the decision he considered appro-the photographs submitted to the executive committee a priate. He added that he would prefer the uniforms to beuniform was selected and ordered. In excess of $1,000 w n .19... ..., .— ,,~~~~~worn, if possible.'was expended in purchasing the uniforms. IOeThe uniforms arrived just prior to the November 2 MInthemonthdf October, Fava received reports thatopening of the refurbished bar and cocktail lounge. Mas- nMastcnano was rolling dice with customers and that sig-triano tried on her uniform at home on November 2 bfectamountsofmoney werechanging hands. It hadprior to reporting to work and found the uniform too ab- beenacceptable practice in the bar and dunng the lun-breviated and revealing to suit her. She took her uniform cheon period for customers to roll dice with the cocktailto work and in a conversation with Fava and other per- waitressforthetip. Thereports which Fava received in-sonnel she lodged her objections. In substance, Mastriano dicated that Mastriano's dice-rolling activities wentinformed Fava that the uniform was too revealing at the beyond thispractice. In late October he encounteredtop and so abbreviated in length that it inhibited her Mastriano in the bar area rolling dice for substantialfrom stooping or bending over and performing the inci- amount of money. Later he spoke with Mastriano and in-dental bar duties required of her. One of the participants structed her that this was an impermissible practice andin the conversation suggested that a ruffle be sewn to the directed her to cease. Despite his directive to Mastriano,uniform and Fava acquiesced, believing that the addi- Fava had the impression that Mastriano continued hertional ruffle would be applied only at the neckline. In the practice.20meantime, the cocktail waitresses wore their uniforms onduty. Linda Low and Jan Kuhule manifested their dis- " Thefindingswithrespect totheconversation between Lavoie andtres, o* k».ing ;—<, »^ ar , , And A.A so bol, *o Masn Mastriano are based on a composite of their credited testimony, but Itress at having to wear them, and did SO both to Mas- ,have principally relied on the testimony of Lavoie. In addition, the find-triano and to Antoigue. ings with respect to the conversation between Lavoie and Fava are basedIn due Course, Mastriano wore her uniform, as modi- upon a composite of their testimony. I am convinced that Fava was inac-fied by a ruffle at the neckline and a fringe ruffle applied curate'" hisrecollection that his conversation with Lavoie did not take.o .1. iower _..tion rf t1. T 11,1m .When oava ib- place until on or about November 15 and subsequent to the time when heto the lower portion of the uniform. When Fava Ob- had instructed Mastriano that she could cease wearing the uniform. Be-served this, he Stated, in effect, that Mastriano had modi- cause Lavoie was a frequent visitor to Respondent's facility, I am con-fied the entire appearance of the uniform and that he had vinced that the conversation between Mastriano and Lavoie would havegiven his approval to modifying only the top portion transpired at a time earlier than the time fixed by Fava for their ex-theref. Alert Lvoiewho t tha timewas srvingas a change. Implicit in this finding is the further conclusion that Lavoiethereof. Albert Lavoie, who at that time was serving as a spoke to Fava on the matter immediately subsequent to his conversationbusiness agent of the Union and who visited Respond- with Mastriano.ent's facilities frequently in furtherance of his duties, "1 The foregoing findings are based on the credited testimony of Brunospoke with Mastriano who was wearing her uniform as Fava, asaugmented by that of Dr. Ikola. Specifically, I credit the testi-modified by the ruffles. She took the initiative in inform- mony of Fava to the effect that his directive to Mastriano that she couldmodifed b the uffls. Sh too the nititive n inorm- cease wearing the uniform transpired in mid-Niovember. In this connec-ing Lavoie that She Objected to the uniform as too re- tion I have considered and credited the testimony of Lisa Ziemba, Kellyvealing. Lavoie Suggested that Mastriano Speak With Connell, and Brenda Guisinger to the effect that during the final week ofFava concerning the matter, and he stated that he would heremployment while on duty Mastriano wore street clothes and not heralso talk with Fava. Lavoie did so immediately thereaf- uniform. I credit the testimony of Debbie Mastriano only to the extentalso tlk wit Fava.Lavoiedid soimmeditely tereaf- that it is consistent with the above findings. Moreover, I reject the testi-mony of Richard McGuinness and Ted Zenich to the extent that it infers" Dr. Ikola credibly testified that cocktail waitresses and bar personnel that Mastriano was still wearing her uniform on duty on or about No-were wearing clothing of their own choice and, in his opinion, this por- vember 27 when they had conversations with her.trayed a "no class" operation. MThe credited testimony of Bruno Fava supports the foregoing. I" The foregoing is based upon a composite of testimony, including that have considered the testimony of Deborah Mastriano. Richard McGuin-of Dr. Ikola and that of Deborah Mastriano. The essential aspects of the ness, and Ted Zenich and conclude that their testimony supports theabove findings are not in dispute. Continued HOLIDAY INN OF SANTA MARIA 657Incident to the installation of the new computer bar, that there appeared to be something disturbing and up-Mastriano expressed her opinion to Fava that the cus- setting Mastriano which he did not reveal to him.21tomers would not respond favorably to this method of On Saturday, November 17, Fava called Mastriano atdispensing drinks. Mastriano expressed the feeling that her home and requested her to come to the bar to assisther customers would prefer to see the bartender phys- in the installation of the dispensing system of the com-ically pour the drink. Fava stated his disagreement. puter bar. Mastriano countered that the installer wasIn mid-November McGuinness visited Respondent's scheduled to come in the following evening. Fava con-facility in one of his routine visits. He was approached tradicted her and stated that installation was to takeby Fava who showed him a list of bartender duties place that evening. Mastriano communicated her reluc-which he had posted and which he had called to the at- tance to come in as requested, and Fava responded thattention of the bar personnel. McGuinness took no excep- he and the maintenance man would handle the mattertion to the content of the posting. In the course of this themselves. On Monday, November 19, Mastriano re-conversation, Fava told McGuinness that Mastriano was ported for duty and spoke with Fava. She told Fava thatfailing to cut citrus fruits, prepare juices, stock and rotate she wished no longer to be bar manager and to be ex-liquor, and to maintain the general cleanliness of the area pected to report for work on weekends when she wasin baok of the bar. Fava also noted that Mastriano had not scheduled for duty. She stated her desire to be re-complained about her uniform. He emphasized that Mas- levedofresponsibility for ordering supplies and schedul-triano's rolling of the dice was too constant and consist- ng hours of work. Fava stated he would comply withMastriano's wishes and would handle these matters.ent and that he was going to have to change this. Heent and McGut he as goinga rep ntatve to che Uhis. Ho Thereafter, Fava took responsibility for these duties. Theasked McGuinness as a representative of the Union t schedule which he prepared for November 26 changedspeak with Mastriano. McGuinness noted that he felt theMastriano's reporting time from 10 a.m. to 11 am. andMastriano's reporting time from 10 a.m. to 11 a.m. andconstruction which was then taking place incident to the she was later told that there was no need to open the barinstallation of the computer bar system rendered it very at the 10 a.m. hour.22difficult to maintain the cleanliness of the back bar area.In the week that followed, Mastriano noted a coolingMcGuinness agreed, however, to speak withMastriano of Fava's attitude toward her. For his part, Bruno Favaand he did so on the same day or the day following. In formed the impression that, following his directive toeffect, he summarized the nature and substance of Fava's Mastriano to cease wagering on the roll of the dice, shecomplaints. Mastriano denied the accuracy of Fava's had became reticent and cool in her attitude, and the fre-evaluation concerning the condition of the back bar area quency of her complaints about work-related matters hadand her performance of her bartending duties. Addition- increasedally, Mastriano asserted that she had ceased rolling dice On November 20 Mastriano complained to Fava thata week earlier, and she reiterated to McGuinness her ob- she had not been compensated for 3 hours of overtimejections to the uniform and requested his evaluation of its work. (Mastriano had received her paycheck the previ-propriety. McGuinness stated that he felt the uniform ous day.) Fava explained that he had offset the 3 hourswas "very attractive" but agreed that without the lace it of overtime which Mastriano had worked against a like"would be just a little bit too revealing." McGuinness amount of time off which she had taken. Mastriano wasadded that he wished to maintain harmony between man- not satisfied with this explanation and Fava offered toagement and the Union and its membership. He coun- pay the overtime.seled Mastriano to do all she could to fulfill her duties. The following day Zenich appeared at Fava's office.During the conversation, McGuinness formulated the im- He stated that he wished to talk to Fava. Zenich rarelypression that Mastriano was upset and very disturbed came in person to the facility. At the outset of the con-about something extraneous to the content of their con- versation, Zenich broached the subject of Mastriano'sversation. Mastriano declined to explicate her feelings in uniform. Fava responded that that was no longer an issuethis regard. because Mastriano had been authorized to wear streetFollowing his conversation with Mastriano, McGuin- clothes. Fava was irritated and raised his voice a bit. Heness returned to his office and communicated Fava's asked Zenich the real nature of his business, and Zenichcomplaints and Mastriano's responses to Ted Zenich. He inquired about the 3 hours' overtime. Fava offered histold Zenich that he had studied the list of bartender's explanation for withholding the 3 hours of overtime pay.duties which Fava had posted and which Fava had re-quested the bartenders to sign. McGuinness stated that T The foregoing is based primarily on the credited testimony of Rich-he considered the list satisfactory. He also told Zenich ard McGuinness, as supported by the testimony of Deborah Mastriano.The testimony of Bruno Fava supports in essential aspects the nature andtenor of McOuinness' testimony. In finding that the conversation tran-finding that Fava spoke to Mastriano concerning her rolling of dice. To spired in mid-November, and not on or about November 27 as the testi-the extent that the testimony of the latter three individuals suggests that mony of McGuinness, Zenich, and Mastriano suggests, I do so on theFava's chastisement of Mastriano pertained solely to her practice of roll- conviction that the incident transpired in the 2-week period when Mas-ing dice for tips, I reject it. The General Counsel introduced no evidence triano was wearing her uniform, as well as the further finding that Mas-to counter the credited testimony of Bruno Fava to the effect that Mas- triano ceased wearing her uniform at least I week prior to her Novembertriano was gambling for significant amounts of money in the bar area of 28 termination.the facility. In his pretrial affidavit Fava did not single Mastriano out as " The foregoing is based on the credited testimony of Deborah Ms-the offender among employees in this regard, but notwithstanding, the to- triano which is not contradicted. The testimony of Bruno Fava supportstality of (he evidence establishes that she did gamble on the roll of the the finding that the computer bar installation transpired on the approxi-dice and Fava admonished her. mate date testified to by Mastriano.HOLIDAY INN OF SANTA MARIA 657Incident to the installation of the new computer bar, that there appeared to be something disturbing and up-Mastriano expressed her opinion to Fava that the cus- setting Mastriano which he did not reveal to him.21tomers would not respond favorably to this method of On Saturday, November 17, Fava called Mastriano atdispensing drinks. Mastriano expressed the feeling that her home and requested her to come to the bar to assisther customers would prefer to see the bartender phys- in the installation of the dispensing system of the com-ically pour the drink. Fava stated his disagreement. puter bar. Mastriano countered that the installer wasIn mid-November McGuinness visited Respondent's scheduled to come in the following evening. Fava con-facility in one of his routine visits. He was approached tradicted her and stated that installation was to takeby Fava who showed him a list of bartender duties place that evening. Mastriano communicated her reluc-which he had posted and which he had called to the at- tanceto come in as requested, and Fava responded thattention of the bar personnel. McGuinness took no excep- he and the maintenance man would handle the mattertion to the content of the posting. In the course of this themselves. On Monday, November 19, Mastriano re-conversation, Fava told McGuinness that Mastriano was ported forduty andspoke withFava.Shetold Fava thatfailing to cut citrus fruits, prepare juices, stock and rotate shewishedno longer to be bar manager and to be ex-liquor, and to maintain the general cleanliness of the area pected to report for work on weekends when she wasin baok of the bar. Fava also noted that Mastriano had notscheduled for duty. She stated her desire to be re-complained about her uniform. He emphasized that Mas- lievedofresponsibility for ordering supplies and schedul-triano's rolling of the dice was too constant and consist- ing hours of work. Fava stated he would comply withent and that he was going to have to change this. He Mastanos wishes and would handle these matters.asketd Mcatnnes was goan represnto ve tof thge Union t Thereafter, Fava took responsibility for these duties. Theasked McGuinness as a representative of the Union to ^ ^ ^ oebr2 hnespeak with Mastriano. McGuinness noted that he felt the as hepprepared fr Novem. 26 chandconstruction which was then taking place incident to the Mastriano's reporting time from 10 a.m. to 11 a.m. andionstallation of chwa the omputer br system redered it ver she was later told that there was no need to open the barinstallation of the computer bar system rendered it very , th 10 a m. hour "2difficult to maintain the cleanliness of the back bar area. a t 1 a hour. 22Mc~unnes agredhoweer, o spak ith astrano In the week that followed, Mastriano noted a coolingMcGuinness agreed, however, to speak withfMastriano of Fava's attitude toward her. For his part, Bruno Pavaand he did so on the same day or the day following. In formed the impression that, following his directive toeffect, he summarized the nature and substance of Favas s Mastriano to cease wagering on the roll of the dice, shecomplaints. Mastriano denied the accuracy of Fava's had became reticent and cool in her attitude, and the fre-evaluation concerning the condition of the back bar area quency of her complaints about work-related matters hadand her performance of her bartending duties. Addition- increased.ally, Mastriano asserted that she had ceased rolling dice On November 20 Mastriano complained to Fava thata week earlier, and she reiterated to McGuinness her ob- she had not been compensated for 3 hours of overtimejections to the uniform and requested his evaluation of its work. (Mastriano had received her paycheck the previ-propriety. McGuinness stated that he felt the uniform ous day.) Fava explained that he had offset the 3 hourswas "very attractive" but agreed that without the lace it of overtime which Mastriano had worked against a like"would be just a little bit too revealing." McGuinness amount of time off which she had taken. Mastriano wasadded that he wished to maintain harmony between man- not satisfied with this explanation and Fava offered toagement and the Union and its membership. He coun- pay the overtime.seled Mastriano to do all she could to fulfill her duties. The following day Zenich appeared at Fava's office.During the conversation, McGuinness formulated the im- He stated that he wished to talk to Pava. Zenich rarelypression that Mastriano was upset and very disturbed came in person to the facility. At the outset of the con-about something extraneous to the content of their con- versation, Zenich broached the subject of Mastriano'sversation. Mastriano declined to explicate her feelings in uniform. Fava responded that that was no longer an issuethis regard. because Mastriano had been authorized to wear streetFollowing his conversation with Mastriano, McGuin- clothes. Fava was irritated and raised his voice a bit. Heness returned to his office and communicated Fava's asked Zenich the real nature of his business, and Zenichcomplaints and Mastriano's responses to Ted Zenich. He inquired about the 3 hours' overtime. Fava offered histold Zenich that he had studied the list of bartender's explanation for withholding the 3 hours of overtime pay.duties which Fava had posted and which Fava had re-quested the bartenders to sign. McGuinness stated that " Theforegoing is based primarily on the credited testimony of Rich-he considered the list satisfactory. He also told Zenich ard Mcuinness, as supported by the testimony of Deborah Mastriano.The testimony of Bruno Fava supports in essential aspects the nature andtenor of McOuinness' testimony. In finding that the conversation Iran-finding that Fava spoke to Mastriano concerning her rolling of dice. To spired in mid-November, and not on or about November 27 as the testi-the extent that the testimony of the latter three individuals suggests that mony of McGuinness, Zenich, and Mastriano suggests, I do so on theFava's chastisement of Mastriano pertained solely to her practice of roll- conviction that the incident transpired in the 2-week period when Mas-ing dice for tips, I reject it. The General Counsel introduced no evidence triano was wearing her uniform, as well as the further finding that Mas-to counter the credited testimony of Bruno Fava to the effect that Mas- triano ceased wearing her uniform at lest I week prior to her Novembertriano was gambling for significant amounts of money in the bar area of 28 termination.the facility. In his pretrial affidavit Fava did not single Mastriano out as " The foregoing is based on the credited testimony of Deborah Mas-the offender among employees in this regard, but notwithstanding, the to- triano which is not contradicted. The testimony of Bruno Fava supportstality of the evidence establishes that she did gamble on the roll of the the finding that the computer bar installation transpired on the approxi-dice and Fava admonished her. mate date testified to by Mastriano.HOLIDAY INN OF SANTA MARIA 657Incident to the installation of the new computer bar, that there appeared to be something disturbing and up-Mastriano expressed her opinion to Fava that the cus- setting Mastriano which he did not reveal to him.21tomers would not respond favorably to this method of On Saturday, November 17, Fava called Mastriano atdispensing drinks. Mastriano expressed the feeling that her home and requested her to come to the bar to assisther customers would prefer to see the bartender phys- in the installation of the dispensing system of the com-ically pour the drink. Fava stated his disagreement. puter bar. Mastriano countered that the installer wasIn mid-November McGuinness visited Respondent's scheduled to come in the following evening. Fava con-facility in one of his routine visits. He was approached tradicted her and stated that installation was to takeby Fava who showed him a list of bartender duties place that evening. Mastriano communicated her reluc-which he had posted and which he had called to the at- tanceto come in as requested, and Fava responded thattention of the bar personnel. McGuinness took no excep- he and the maintenance man would handle the mattertion to the content of the posting. In the course of this themselves. On Monday, November 19, Mastriano re-conversation, Fava told McGuinness that Mastriano was ported for duty and spoke with Pava. She told Fava thatfailing to cut citrus fruits, prepare juices, stock and rotate she wished no longer to be bar manager and to be ex-liquor, and to maintain the general cleanliness of the area pected to report for work on weekends when she wasin baok of the bar. Fava also noted that Mastriano had notscheduled for duty. She stated her desire to be re-complained about her uniform. He emphasized that Mas- lievedofresponsibility for ordering supplies and schedul-triano's rolling of the dice was too constant and consist- ing hours of work. Fava stated he would comply withent and that he was going to have to change this. He Mastanos wishes and would handle these matters.asketd Mcatnnes was goan represnto ve tof thge Union t Thereafter, Fava took responsibility for these duties. Theasked McGuinness as a representative of the Union to ^ ^ ^ oebr2 hnespeak with Mastriano. McGuinness noted that he felt the shdl hc epeae o oebr2 hneconstruction whit h waano. thenting plaed inciet eeto the Mastriano's reporting time from 10 a.m. to 11 a.m. andconstruction which was then taking place incidentre i vr she was later told that there was no need to open the barinstallation of the computer bar system rendered it very , th 10 a m. hour "2difficult to maintain the cleanliness of the back bar area. a t 1 a hour. 22Mc~unnes agredhoweer, o spak ith astrano In the week that followed, Mastriano noted a coolingMcGuinness agreed, however, to speak with Mastfl ano of Fava's attitude toward her. For his part, Bruno Pavaand he did so on the same day or the day following. In formed the impression that, following his directive toeffect, he summanized the nature and substance of Favas s Mastriano to cease wagering on the roll of the dice, shecomplaints. Mastriano denied the accuracy of Fava's had became reticent and cool in her attitude, and the fre-evaluation concerning the condition of the back bar area quency of her complaints about work-related matters hadand her performance of her bartending duties. Addition- increased.ally, Mastriano asserted that she had ceased rolling dice On November 20 Mastriano complained to Fava thata week earlier, and she reiterated to McGuinness her ob- she had not been compensated for 3 hours of overtimejections to the uniform and requested his evaluation of its work. (Mastriano had received her paycheck the previ-propriety. McGuinness stated that he felt the uniform ous day.) Fava explained that he had offset the 3 hourswas "very attractive" but agreed that without the lace it of overtime which Mastriano had worked against a like"would be just a little bit too revealing." McGuinness amount of time off which she had taken. Mastriano wasadded that he wished to maintain harmony between man- not satisfied with this explanation and Fava offered toagement and the Union and its membership. He coun- pay the overtime.seled Mastriano to do all she could to fulfill her duties. The following day Zenich appeared at Fava's office.During the conversation, McGuinness formulated the im- He stated that he wished to talk to Pava. Zenich rarelypression that Mastriano was upset and very disturbed came in person to the facility. At the outset of the con-about something extraneous to the content of their con- versation, Zenich broached the subject of Mastriano'sversation. Mastriano declined to explicate her feelings in uniform. Fava responded that that was no longer an issuethis regard. because Mastriano had been authorized to wear streetFollowing his conversation with Mastriano, McGuin- clothes. Fava was irritated and raised his voice a bit. Heness returned to his office and communicated Fava's asked Zenich the real nature of his business, and Zenichcomplaints and Mastriano's responses to Ted Zenich. He inquired about the 3 hours' overtime. Fava offered histold Zenich that he had studied the list of bartender's explanation for withholding the 3 hours of overtime pay.duties which Fava had posted and which Fava had re-quested the bartenders to sign. McGuinness stated that " Theforegoing is based primarily on the credited testimony of Rich-he considered the list satisfactory. He also told Zenich ard Mcuinness, as supported by the testimony of Deborah Mastriano.The testimony of Bruno Fava supports in essential aspects the nature andtenor of McGuinness' testimony. In finding that the conversation Iran-finding that Fava spoke to Mastriano concerning her rolling of dice. To spired in mid-November, and not on or about November 27 as the testi-the extent that the testimony of the latter three individuals suggests that mony of McGuinness, Zenich, and Mastriano suggests, I do so on theFava's chastisement of Mastriano pertained solely to her practice of roll- conviction that the incident transpired in the 2-week period when Mas-ing dice for tips, I reject it. The General Counsel introduced no evidence triano was wearing her uniform, as well as the further finding that Mas-to counter the credited testimony of Bruno Fava to the effect that Mas- triano ceased wearing her uniform at lest I week prior to her Novembertriano was gambling for significant amounts of money in the bar area of 28 termination.the facility. In his pretrial affidavit Fava did not single Mastriano out as " The foregoing is based on the credited testimony of Deborah Mas-the offender among employees in this regard, but notwithstanding, the to- triano which is not contradicted. The testimony of Bruno Fava supportstality of the evidence establishes that she did gamble on the roll of the the finding that the computer bar installation transpired on the approxi-dice and Fava admonished her. mate date testified to by Mastriano.HOLIDAY INN OF SANTA MARIA 657Incident to the installation of the new computer bar, that there appeared to be something disturbing and up-Mastriano expressed her opinion to Fava that the cus- setting Mastriano which he did not reveal to him.21tomers would not respond favorably to this method of On Saturday, November 17, Fava called Mastriano atdispensing drinks. Mastriano expressed the feeling that her home and requested her to come to the bar to assisther customers would prefer to see the bartender phys- in the installation of the dispensing system of the com-ically pour the drink. Fava stated his disagreement. puter bar. Mastriano countered that the installer wasIn mid-November McGuinness visited Respondent's scheduled to come in the following evening. Fava con-facility in one of his routine visits. He was approached tradicted her and stated that installation was to takeby Fava who showed him a list of bartender duties place that evening. Mastriano communicated her reluc-which he had posted and which he had called to the at- ta"ce to come in as requested, and Fava responded thattention of the bar personnel. McGuinness took no excep- he and the maintenance man would handle the mattertion to the content of the posting. In the course of this themselves. On Monday, November 19, Mastriano re-conversation, Fava told McGuinness that Mastriano was ported for duty and spoke with Pava. She told Fava thatfailing to cut citrus fruits, prepare juices, stock and rotate she wished no longer to be bar manager and to be ex-liquor, and to maintain the general cleanliness of the area pected to report for work on weekends when she wasin baok of the bar. Fava also noted that Mastriano had notscheduled for duty. She stated her desire to be re-complained about her uniform. He emphasized that Mas- lievedofresponsibility for ordering supplies and schedul-triano's rolling of the dice was too constant and consist- ing hours of work. Fava stated he would comply withent and that he was going to have to change this. He Mastanos wishes and would handle these matters.asketd Mcatnnes was goan represnto ve tof thge Union t Thereafter, Fava took responsibility for these duties. Theasked McGuinness as a representative of the Union to ^ ^ ^ oebr2 hnespeak with Mastriano. McGuinness noted that he felt the shdl hc epeae o oebr2 hneconstruction whit h waano. then takingtlaed indt eeto the Mastriano's reporting time from 10 a.m. to 11 a.m. andconstruction which was then taking place incidentre i vr she was later told that there was no need to open the barinstallation of the computer bar system rendered it very , th 10 a m. hour "2difficult to maintain the cleanliness of the back bar area. a t 1 a hour. 22Mc~unnes agredhoweer, o spak ith astrano In the week that followed, Mastriano noted a coolingMcGuinness did s on th same ay or he dayfollowng. I of Fava's attitude toward her. For his part, Bruno Favaand he did so on the same day or the day following. In formed the impression that, following his directive toeffect, he summanized the nature and substance of Favas s Mastriano to cease wagering on the roll of the dice, shecomplaints. Mastriano denied the accuracy of Fava's had became reticent and cool in her attitude, and the fre-evaluation concerning the condition of the back bar area quency of her complaints about work-related matters hadand her performance of her bartending duties. Addition- increased.ally, Mastriano asserted that she had ceased rolling dice On November 20 Mastriano complained to Fava thata week earlier, and she reiterated to McGuinness her ob- she had not been compensated for 3 hours of overtimejections to the uniform and requested his evaluation of its work. (Mastriano had received her paycheck the previ-propriety. McGuinness stated that he felt the uniform ous day.) Fava explained that he had offset the 3 hourswas "very attractive" but agreed that without the lace it of overtime which Mastriano had worked against a like"would be just a little bit too revealing." McGuinness amount of time off which she had taken. Mastriano wasadded that he wished to maintain harmony between man- not satisfied with this explanation and Fava offered toagement and the Union and its membership. He coun- pay the overtime.seled Mastriano to do all she could to fulfill her duties. The following day Zenich appeared at Fava's office.During the conversation, McGuinness formulated the im- He stated that he wished to talk to Pava. Zenich rarelypression that Mastriano was upset and very disturbed came in person to the facility. At the outset of the con-about something extraneous to the content of their con- versation, Zenich broached the subject of Mastriano'sversation. Mastriano declined to explicate her feelings in uniform. Fava responded that that was no longer an issuethis regard. because Mastriano had been authorized to wear streetFollowing his conversation with Mastriano, McGuin- clothes. Fava was irritated and raised his voice a bit. Heness returned to his office and communicated Fava's asked Zenich the real nature of his business, and Zenichcomplaints and Mastriano's responses to Ted Zenich. He inquired about the 3 hours' overtime. Fava offered histold Zenich that he had studied the list of bartender's explanation for withholding the 3 hours of overtime pay.duties which Fava had posted and which Fava had re-quested the bartenders to sign. McGuinness stated that " Theforegoing is based primarily on the credited testimony of Rich-he considered the list satisfactory. He also told Zenich ard Mcuinness, as supported by the testimony of Deborah Mastriano.The testimony of Bruno Fava supports in essential aspects the nature andtenor of McGuinness' testimony. In finding that the conversation Iran-finding that Fava spoke to Mastriano concerning her rolling of dice. To spired in mid-November, and not on or about November 27 as the testi-the extent that the testimony of the latter three individuals suggests that mony of McGuinness, Zenich, and Mastriano suggests, I do so on theFava's chastisement of Mastriano pertained solely to her practice of roll- conviction that the incident transpired in the 2-week period when Mas-ing dice for tips, I reject it. The General Counsel introduced no evidence triano was wearing her uniform, as well as the further finding that Mas-to counter the credited testimony of Bruno Fava to the effect that Mas- triano ceased wearing her uniform at lest I week prior to her Novembertriano was gambling for significant amounts of money in the bar area of 28 termination.the facility. In his pretrial affidavit Fava did not single Mastriano out as " The foregoing is based on the credited testimony of Deborah Mas-the offender among employees in this regard, but notwithstanding, the to- triano which is not contradicted. The testimony of Bruno Fava supportstality of the evidence establishes that she did gamble on the roll of the the finding that the computer bar installation transpired on the approxi-dice and Fava admonished her. mate date testified to by Mastriano. 658 DECISIONS OF NATIONAL LABOR RELATIONS BOARDZenich said that Fava would have to pay it. Fava said she had informed him, Zenich, of Fava's sexual harass-that it was his word against Mastriano's but that he ment of her."2would pay the overtime. At this point in the conversa-tion, Zenich alluded to Fava's criticism of Mastriano for (3) The events of November 28rolling dice and failing to properly perform all her bar- On November 28 Mastriano worked as a bartender ontender duties. Fava responded to these comments and her normal 11 a.m. to 6 p.m. shift. She was dressed inZenich stated that it appeared to him that Fava was har- slacks and a blouse. Brenda Riley came on duty at 3 p.m.assing Mastriano. Fava also commented that if Mastriano on the afternoon of November 28. Her shift overlappedwas going to get upset "about every little problem" that that of Mastriano and continued on into the night shift ofperhaps Zenich should find her a job somewhere else. Kelly Connell, who relieved Mastriano as bartender at 6Following some small talk, the meeting ended.23p.m. Riley had had no previous experience as a cocktailAfter his conversation with Fava, Zenich instructed waitress when she entered Respondent's employ at theMastriano to meet with him in his office the following end of September 1979. Riley testified that she experi-morning. Mastriano met with Zenich at approximately 9 enced criticism and disharmony when working witha.m. on November 22. Mastriano which she did not experience under other bar-At the outset of the conversation, Mastriano expressed tenders.the conviction that she was "going to get it" because she On the afternoon of November 28 when Riley report-had come to the Union's office. Mastriano told Zenich ed to work, she went to the back area of the bar and putthat after he, Zenich, had left the Holiday Inn after her coat away and quickly surveyed the bar area. Shespeaking with Fava, Linda Guisinger and Lisa Ziemba observed only a few customers and she then proceededhad come to her and told her that following Zenich's de- to the restroom. She was gone approximately 3 or 4 min-parture from the Union Bnuno had gone into the dining utes. As she returned she was informed by a maleroom and remarked, "This big-titted broad, all she member of the band that Mastriano was upset with her.knows how to do is wiggle her ass and roll dice." Mas- Riley approached Mastriano to explain her absence. Mas-triano stated that in her absence she had had to servetriano produced for Zenich's benefit a napkin on which trano stated thatn her absence she had had to serveshe had entered some abbreviations to assist her in recall- some customers. Riley apologized At approximately 5p.m., Joaquin (Zorro) Razo and Edith Souza entered theing the contents of Fava's alleged statement.24 In context b a r and oupied a table proandEdith Souza enteredthebar and occupied a table proximate to the waitress sta-of this, Mastriano then described in some detail incidents tion located ear oe edo and Souza ar-tion located near one end of the bar. Razo and Souza ar-of alleged sexual harassment of her by Fava. She further rived at a time when Riley had left the bar area for thetold Zenich that she had resisted these advances, and she purpose of obtaining fresh coffee. It was Riley's normalexpressed the opinion that her rejection of Fava in this routine to obtain a fresh pot of coffee preparatory to therespect had led to Fava's criticism of her work-related influx of evening customers. At this point in time, ap-activities and conduct.sZenich asked Mastriano why proximately 10 or 15 customers were in the bar andshe did not bring these matters to his attention earlier, cocktail lounge. Razo and Souza sat for a time at theand Mastriano answered that she was afraid of losing her table without being waited upon. Finally, Mastrianojob if she came to the Union. She expressed her convic- went from behind the bar to the table and served ation that Fava would find a way to terminate her be- round of drinks to Razo and Souza. She remained at thecause she had put a hem on her uniform. Zenich instruct- table talking and rolling dice with Razo and Souza. Sheed Mastriano to go to work. He also advised her that if sipped on a glass of wine as she did so. When Riley re-Fava did terminate her that she should advise Fava that turned with the pot of coffee, she was again told by amember of the band who was seated in the cocktail" The foregoing is based upon the credited testimony of Bruno Fava, lounge that Mastriano was upset with her. Thereupon,as supported in substantive aspects by that of Ted Zenich. As the testi- Riley approached Mastriano and asserted that she had in-mony of Zenich confirms in essential aspects the testimony of Fava re-garding the context of their conversation, I find the portion of Fav formed Mastriano that she was going to get coffee. Atpretrial affidavit suggesting that the conversation related solely to the 5:30 p.m., Connell reported to the bar preparatory toquestion of uniforms insufficient to warrant a rejection of Fava's testimo- commencing his bartending duties at 6 p.m. Upon enter-ny concerning this meeting. I specifically credit Fava's testimony that the ing the bar area, Connell walked directly to the waitressconversation transpired on or about November 21. I have considered thetestimony of Ted Zenich concerning this conversation, and I reject it to station at the bar. As he reached the station, Mastrianothe extent that it is inconsistent with the above findings. I also specifical- approached him from the table area situated in the cock-ly reject the testimony of Deborah Mastriano to the effect that incident tail lounge proximate to the waitress station. Referring toto this conversation between Fava and Zenich, Lisa Ziemba came run- Riley, Mastriano called Riley a "bitch" and stated thatning into the bar and said that Fava was "all upset" at Mastriano becauseshe had gone to the Union. Not only does this accounting have no other she had been sitting on her ass." Mastrano appeared toevidentiary foundation but in its recorded context is pure hearsay for the be "upset" or "agitated." Connell detected the odor ofpurpose of establishing Fava's asserted resentment against Mastriano for liquor on her breath. Riley overheard Mastriano's com-having consulted with the Union. ments and he thereafter gave her explanation to Connell" Mastriano testified that Guisinger and Ziemba had reported Fava'salleged statement to her soon after it purportedly occurred. Both Gui- regardig her absence from the bar area Connell left thesinger and Ziemba credibly deny this." The incidents of sexual harassment alluded to by Mastriano were the " The testimony of Ted Zenich and Deborah Mastriano forms thesubject of her independent testimony. Bruno Fava denies the conduct at- basis for the findings with respect to the substantive content of the meet-tributed to him. If it occurred, the conduct would have been substantial ing. I do not credit the testimony of Zenich and Mastriano to the effectand not insignificant in character. that this meeting transpired on November 28.658 DECISIONS OF NATIONAL LABOR RELATIONS BOARDZenich said that Fava would have to pay it. Fava said she had informed him, Zenich, of Fava's sexual harass-that it was his word against Mastriano's but that he ment of her."would pay the overtime. At this point in the conversa-tion, Zenich alluded to Fava's criticism of Mastriano for (3) The events of November 28rolling dice and failing to properly perform all her bar- On November 28 Mastriano worked as a bartender ontender duties. Fava responded to these comments and her normal 11 a.m. to 6 p.m. shift. She was dressed inZenich stated that it appeared to him that Fava was har- slacks and a blouse. Brenda Riley came on duty at 3 p.m.assing Mastriano. Fava also commented that if Mastriano, on the afternoon of November 28. Her shift overlappedwas going to get upset "about every little problem" that that of Mastriano and continued on into the night shift ofperhaps Zenich should find her a job somewhere else. Kelly Connell, who relieved Mastriano as bartender at 6Following some small talk, the meeting ended.21 p.m. Riley had had no previous experience as a cocktailAfter his conversation with Fava, Zenich instructed waitress when she entered Respondent's employ at theMastriano to meet with him in his office the following end of September 1979. Riley testified that she experi-morning. Mastriano met with Zenich at approximately 9 enced criticism and disharmony when working witha.m. on November 22. Mastriano which she did not experience under other bar-At the outset of the conversation, Mastriano expressed tenders.the conviction that she was "going to get it" because she On the afternoon of November 28 when Riley report-had come to the Union's office. Mastriano told Zenich edtowork, she went to the back area of the bar and putthat after he, Zenich, had left the Holiday Inn after her coat away and quickly surveyed the bar area. Shespeaking with Fava, Linda Guisinger and Lisa Ziemba observed only a few customers and she then proceededhad come to her and told her that following Zenich's de- tothe restroom. She was gone approximately 3 or 4 min-parture from the Union Bnuno had gone into the dining utes.Asshereturned she was informed by a maleroom and remarked, "This big-titted broad, all she member of the band that Mastriano was upset with her.knows how to do is wiggle her ass and roll dice." Mas- Riley approached Mastriano to explain her absence. Mas-triano produced for Zenich's benefit a napkin on which tranostatedthatinherabsence she had had to serveshe had entered some abbreviations to assist her in recall- somecustomers.Riley apologized. At approximately 5ing the contents of Fava's alleged statement.2 In context p-m., Joaquin(ZorroRazoandEdithSouzaenteredthe-. ., , ... , .-, ., ., ..bar and occupied a table proximate to the waitress sta-of this, Mastriano then described in some detail incidents bar a o a t p t t w sta-tion located near one end of the bar. Razo, and Souza ar-of alleged sexual harassment of her by Fava. She further rived at a time when Riley had left the bar area for thetold Zenich that she had resisted these advances, and she purpose of obtaining fresh coffee. It was Riley's normalexpressed the opinion that her rejection of Fava in this routine to obtain a fresh pot of coffee preparatory to therespect had led to Fava's criticism of her work-related influx of evening customers. At this point in time, ap-activities and conduct.' Zenich asked Mastriano why proximately 10 or 15 customers were in the bar andshe did not bring these matters to his attention earlier, cocktail lounge. Razo and Souza sat for a time at theand Mastriano answered that she was afraid of losing her table without being waited upon. Finally, Mastrianojob if she came to the Union. She expressed her convic- went from behind the bar to the table and served ation that Pava would find a way to terminate her be- round of drinks to Razo and Souza. She remained at thecause she had put a hem on her uniform. Zenich instruct- table talking and rolling dice with Razo and Souza. Sheed Mastriano to go to work. He also advised her that if sipped on a glass of wine as she did so. When Riley re-Fava did terminate her that she should advise Pava that turned with the pot of coffee, she was again told by amember of the band who was seated in the cocktail" The foregoing is based upon the credited testimony of Bruno Fava, lounge that Mastriano Was Upset with her. Thereupon,as supported in substantive aspects by that of Ted Zenich. As the testi- Riley approached Mastriano and asserted that she had in-mony of Zenich confirms in essential aspects the testimony of Fava re-garding the context of their conversation, I find the portion of Favars formedMastriano that she Was going to get coffee. Atpretrial affidavit suggesting that the conversation related solely to the 5:30 p.m., Connell reported to the bar preparatory toquestion of uniforms insufficient to warrant a rejection of Fava's testimo- commencing his bartending duties at 6 p.m. Upon enter-ny concerning this meeting. I specifically credit Fava's testimony that the ing the bar area, Connell walked directly to the waitressconversation transpired on or about November 21. I have considered thetestimony of Ted Zenich concerning this conversation, and I reject it to stationatthe bar. As he reached the Station, Mastrianothe extent that it is inconsistent with the above findings. I also specifical- approached him from the table area situated in the cock-ly reject the testimony of Deborah Mastriano to the effect that incident tail lounge proximate to the Waitress Station. Referring toto this conversation between Fava and Zenich, Lisa Ziemba came run- Riley, Mastriano called Riley a "bitch" and Stated thatning into the bar and said that Fava was "all upset" at Mastriano becauseshe had gone to the Union. Not only does this accounting have no other she had been "sitting on her ass." Mastriano appeared toevidentiary foundation but in its recorded context is pure hearsay for the be "Upset" or "agitated." Connell detected the odor ofpurpose of establishing Fava's asserted resentment against Mastriano for liquor on her breath. Riley Overheard Mastriano's com-having consulted with the Union. ments and he thereafter gave her explanation to Connell" Mastriano testified that Guisinger and Ziemba had reported Fava'salleged statement to her soon after it purportedly occurred. Both Gui- regarding her absence from the bar area. Connell left thesinger and Ziemba credibly deny this.' The incidents of sexual harassment alluded to by Mastriano were the " The testimony of Ted Zenich and Deborah Mastriano forms thesubject of her independent testimony. Bruno Fava denies the conduct at- basis for the findings with respect to the substantive content of the meet-tributed to him. If it occurred, the conduct would have been substantial ing. I do not credit the testimony of Zenich and Mastriano to the effectand not insignificant in character. that this meeting transpired on November 28.658 DECISIONS OF NATIONAL LABOR RELATIONS BOARDZenich said that Fava would have to pay it. Fava said she had informed him, Zenich, of Fava's sexual harass-that it was his word against Mastriano's but that he ment of her."would pay the overtime. At this point in the conversa-tion, Zenich alluded to Fava's criticism of Mastriano for (3) The events of November 28rolling dice and failing to properly perform all her bar- On November 28 Mastriano worked as a bartender ontender duties. Fava responded to these comments and her normal 11 a.m. to 6 p.m. shift. She was dressed inZenich stated that it appeared to him that Fava was har- slacks and a blouse. Brenda Riley came on duty at 3 p.m.assing Mastriano. Fava also commented that if Mastriano, on the afternoon of November 28. Her shift overlappedwas going to get upset "about every little problem" that that of Mastriano and continued on into the night shift ofperhaps Zenich should find her a job somewhere else. Kelly Connell, who relieved Mastriano as bartender at 6Following some small talk, the meeting ended.21 p.m. Riley had had no previous experience as a cocktailAfter his conversation with Fava, Zenich instructed waitress when she entered Respondent's employ at theMastriano to meet with him in his office the following end of September 1979. Riley testified that she experi-morning. Mastriano met with Zenich at approximately 9 enced criticism and disharmony when working witha.m. on November 22. Mastriano which she did not experience under other bar-At the outset of the conversation, Mastriano expressed tenders.the conviction that she was "going to get it" because she On the afternoon of November 28 when Riley report-had come to the Union's office. Mastriano told Zenich edtowork, she went to the back area of the bar and putthat after he, Zenich, had left the Holiday Inn after her coat away and quickly surveyed the bar area. Shespeaking with Fava, Linda Guisinger and Lisa Ziemba observed only a few customers and she then proceededhad come to her and told her that following Zenich's de- to the restroom. She was gone approximately 3 or 4 min-parture from the Union Bnuno had gone into the dining utes.Asshereturned she was informed by a maleroom and remarked, "This big-titted broad, all she member of the band that Mastriano was upset with her.knows how to do is wiggle her ass and roll dice." Mas- Riley approached Mastriano to explain her absence. Mas-triano produced for Zenich's benefit a napkin on which tranostatedthatinherabsence she had had to serveshe had entered some abbreviations to assist her in recall- somecustomers.Riley apologized. At approximately 5ing the contents of Fava's alleged statement.2 In context p-m., Joaquin(ZorroRazoandEdithSouzaenteredthe-. ., , ... , .-, ., ., ..bar and occupied a table proximate to the waitress sta-of this, Mastriano then described in some detail incidents bar a one e oxmte to the w a a-tion located near one end of the bar. Razo, and Souza ar-of alleged sexual harassment of her by Fava. She further rived at a time when Riley had left the bar area for thetold Zenich that she had resisted these advances, and she purpose of obtaining fresh coffee. It was Riley's normalexpressed the opinion that her rejection of Fava in this routine to obtain a fresh pot of coffee preparatory to therespect had led to Fava's criticism of her work-related influx of evening customers. At this point in time, ap-activities and conduct.' Zenich asked Mastriano why proximately 10 or 15 customers were in the bar andshe did not bring these matters to his attention earlier, cocktail lounge. Razo and Souza sat for a time at theand Mastriano answered that she was afraid of losing her table without being waited upon. Finally, Mastrianojob if she came to the Union. She expressed her convic- went from behind the bar to the table and served ation that Pava would find a way to terminate her be- round of drinks to Razo and Souza. She remained at thecause she had put a hem on her uniform. Zenich instruct- table talking and rolling dice with Razo and Souza. Sheed Mastriano to go to work. He also advised her that if sipped on a glass of wine as she did so. When Riley re-Fava did terminate her that she should advise Pava that turned with the pot of coffee, she was again told by amember of the band who was seated in the cocktail" The foregoing is based upon the credited testimony of Bruno Fava, lounge that Mastriano Was Upset with her. Thereupon,as supported in substantive aspects by that of Ted Zenich. As the testi- Riley approached Mastriano and asserted that she had in-mony of Zenich confirms in essential aspects the testimony of Fava re-garding the context of their conversation, I find the portion of Favars formedMastriano that she Was going to get coffee. Atpretrial affidavit suggesting that the conversation related solely to the 5:30 p.m., Connell reported to the bar preparatory toquestion of uniforms insufficient to warrant a rejection of Fava's testimo- commencing his bartending duties at 6 p.m. Upon enter-ny concerning this meeting. I specifically credit Fava's testimony that the ing the bar area, Connell walked directly to the waitressconversation transpired on or about November 21. I have considered thetestimony of Ted Zenich concerning this conversation, and I reject it to station at the bar. As he reached the Station, Mastrianothe extent that it is inconsistent with the above findings. I also specifical- approached him from the table area situated in the cock-ly reject the testimony of Deborah Mastriano to the effect that incident tail lounge proximate to the Waitress Station. Referring toto this conversation between Fava and Zenich, Lisa Ziemba came run- Riley, Mastriano called Riley a "bitch" and Stated thatning into the bar and said that Fava was "all upset" at Mastriano becauseshe had gone to the Union. Not only does this accounting have no other she had been "sitting on her ass." Mastriano appeared toevidentiary foundation but in its recorded context is pure hearsay for the be "Upset" or "agitated." Connell detected the odor ofpurpose of establishing Fava's asserted resentment against Mastriano for liquor on her breath. Riley Overheard Mastriano's com-having consulted with the Union. ments and he thereafter gave her explanation to Connell" Mastriano testified that Guisinger and Ziemba had reported Fava'salleged statement to her soon after it purportedly occurred. Both Gui- regarding her absence from the bar area. Connell left thesinger and Ziemba credibly deny this.' The incidents of sexual harassment alluded to by Mastriano were the " The testimony of Ted Zenich and Deborah Mastriano forms thesubject of her independent testimony. Bruno Fava denies the conduct at- basis for the findings with respect to the substantive content of the meet-tributed to him. If it occurred, the conduct would have been substantial ing. I do not credit the testimony of Zenich and Mastriano to the effectand not insignificant in character. that this meeting transpired on November 28.658 DECISIONS OF NATIONAL LABOR RELATIONS BOARDZenich said that Fava would have to pay it. Fava said she had informed him, Zenich, of Fava's sexual harass-that it was his word against Mastriano's but that he ment of her."would pay the overtime. At this point in the conversa-tion, Zenich alluded to Fava's criticism of Mastriano for (3) The events of November 28rolling dice and failing to properly perform all her bar- On November 28 Mastriano worked as a bartender ontender duties. Fava responded to these comments and her normal 11 a.m. to 6 p.m. shift. She was dressed inZenich stated that it appeared to him that Fava was har- slacks and a blouse. Brenda Riley came on duty at 3 p.m.assing Mastriano. Fava also commented that if Mastriano, on the afternoon of November 28. Her shift overlappedwas going to get upset "about every little problem" that that of Mastriano and continued on into the night shift ofperhaps Zenich should find her a job somewhere else. Kelly Connell, who relieved Mastriano as bartender at 6Following some small talk, the meeting ended.21 p.m. Riley had had no previous experience as a cocktailAfter his conversation with Fava, Zenich instructed waitress when she entered Respondent's employ at theMastriano to meet with him in his office the following end of September 1979. Riley testified that she experi-morning. Mastriano met with Zenich at approximately 9 enced criticism and disharmony when working witha.m. on November 22. Mastriano which she did not experience under other bar-At the outset of the conversation, Mastriano expressed tenders.the conviction that she was "going to get it" because she On the afternoon of November 28 when Riley report-had come to the Union's office. Mastriano told Zenich edtowork, she went to the back area of the bar and putthat after he, Zenich, had left the Holiday Inn after her coat away and quickly surveyed the bar area. Shespeaking with Fava, Linda Guisinger and Lisa Ziemba observed only a few customers and she then proceededhad come to her and told her that following Zenich's de- to the restroom. She was gone approximately 3 or 4 min-parture from the Union Bnuno had gone into the dining utes.Asshereturned she was informed by a maleroom and remarked, "This big-titted broad, all she member of the band that Mastriano was upset with her.knows how to do is wiggle her ass and roll dice." Mas- Riley approached Mastriano to explain her absence. Mas-triano produced for Zenich's benefit a napkin on which tranostatedthatinherabsence she had had to serveshe had entered some abbreviations to assist her in recall- somecustomers.Riley apologized. At approximately 5ing the contents of Fava's alleged statement.2 In context p-m., Joaquin(ZorroRazoandEdithSouzaenteredthe-. ., , ... , .-, ., ., ..bar and occupied a table proximate to the waitress sta-of this, Mastriano then described in some detail incidents bar a one e oxmte to the w a a-tion located near one end of the bar. Razo, and Souza ar-of alleged sexual harassment of her by Fava. She further rived at a time when Riley had left the bar area for thetold Zenich that she had resisted these advances, and she purpose of obtaining fresh coffee. It was Riley's normalexpressed the opinion that her rejection of Fava in this routine to obtain a fresh pot of coffee preparatory to therespect had led to Fava's criticism of her work-related influx of evening customers. At this point in time, ap-activities and conduct.' Zenich asked Mastriano why proximately 10 or 15 customers were in the bar andshe did not bring these matters to his attention earlier, cocktail lounge. Razo and Souza sat for a time at theand Mastriano answered that she was afraid of losing her table without being waited upon. Finally, Mastrianojob if she came to the Union. She expressed her convic- went from behind the bar to the table and served ation that Pava would find a way to terminate her be- round of drinks to Razo and Souza. She remained at thecause she had put a hem on her uniform. Zenich instruct- table talking and rolling dice with Razo and Souza. Sheed Mastriano to go to work. He also advised her that if sipped on a glass of wine as she did so. When Riley re-Fava did terminate her that she should advise Pava that turned with the pot of coffee, she was again told by amember of the band who was seated in the cocktail" The foregoing is based upon the credited testimony of Bruno Fava, lounge that Mastriano Was Upset with her. Thereupon,as supported in substantive aspects by that of Ted Zenich. As the testi- Riley approached Mastriano and asserted that she had in-mony of Zenich confirms in essential aspects the testimony of Fava re-garding the context of their conversation, I find the portion of Favars formedMastriano that she Was going to get coffee. Atpretrial affidavit suggesting that the conversation related solely to the 5:30 p.m., Connell reported to the bar preparatory toquestion of uniforms insufficient to warrant a rejection of Fava's testimo- commencing his bartending duties at 6 p.m. Upon enter-ny concerning this meeting. I specifically credit Fava's testimony that the ing the bar area, Connell walked directly to the waitressconversation transpired on or about November 21. I have considered thetestimony of Ted Zenich concerning this conversation, and I reject it to station at the bar. As he reached the Station, Mastrianothe extent that it is inconsistent with the above findings. I also specifical- approached him from the table area situated in the cock-ly reject the testimony of Deborah Mastriano to the effect that incident tail lounge proximate to the Waitress Station. Referring toto this conversation between Fava and Zenich, Lisa Ziemba came run- Riley, Mastriano called Riley a "bitch" and Stated thatning into the bar and said that Fava was "all upset" at Mastriano becauseshe had gone to the Union. Not only does this accounting have no other she had been "sitting on her ass." Mastriano appeared toevidentiary foundation but in its recorded context is pure hearsay for the be "Upset" or "agitated." Connell detected the odor ofpurpose of establishing Fava's asserted resentment against Mastriano for liquor on her breath. Riley Overheard Mastriano's com-having consulted with the Union. ments and he thereafter gave her explanation to Connell" Mastriano testified that Guisinger and Ziemba had reported Fava'salleged statement to her soon after it purportedly occurred. Both Gui- regarding her absence from the bar area. Connell left thesinger and Ziemba credibly deny this.' The incidents of sexual harassment alluded to by Mastriano were the " The testimony of Ted Zenich and Deborah Mastriano forms thesubject of her independent testimony. Bruno Fava denies the conduct at- basis for the findings with respect to the substantive content of the meet-tributed to him. If it occurred, the conduct would have been substantial ing. I do not credit the testimony of Zenich and Mastriano to the effectand not insignificant in character. that this meeting transpired on November 28. HOLIDAY INN OF SANTA MARIA 659bar and went to the office area to obtain his bank of Fava entered the bar area without prior knowledge ofmoney for the night shift. This accorded to his normal Mastriano's whereabouts or presence there. He knewroutine. Connell's departure for the office occurred at that she had worked that afternoon and that her shift ter-approximately 5:40 p.m. In the ensuing several minutes minated at 6 p.m. Fava entered the bar area at approxi-Mastriano intermittently returned to her work station mately 7:05 p.m. He walked directly to the waitress sta-behind the bar and mixed drinks. She would then return tion where Connell and Riley were speaking together.to the table occupied by Razo and Souza. On one occa- Fava did not observe Mastriano's presence in the bar. Hesion, she left that table, went behind the bar, mixed spoke briefly to Connell and Riley and inquired how thedrinks, and handed them across the bar to Razo as he cocktail hour was proceeding. Connell responded andstood across the bar near his table. Prior to completing then continued his discussion with Riley concerning theher shift at 6 p.m., Mastriano had taken the proceeds and A and P tab. Fava, who was present, noted that the tabchecks constituting her "bank" from the cash register had a notation indicating that the charges on the checkand had placed the bank on the surface of the working had been made to his A and P account. He commented,area of the bar near the cash register. Normal routinerically, that he had just come in and Connell an-rhetorically, that he had just come in and Connell an-would have required Mastriano to take the bank directlyto the office and deposit it there. When he assumed his that he d not ko anythig abot .e sabartending duties at 6 p.m., Connell observed Mastriano's that t was not hs and moton tohetable where Mas-bank resting on the work surface where he normally triano was seated Fava turned and observed Mastranoplaced his liquor bottles. Mastriano remained in the bar seated at a table near the waitress station. He then tookand sat with Razo and Souza at the table they had been the ticket and walked in the direction of the bandstand.occupying. In the interim, however, she received a tele- Mastriano approached him and asked to speak with him.phone call from Zenich who asked Mastriano how her Fava listened and Mastriano stated that Riley had letworkday had gone. Mastriano said that the day had been some customers wait unattended for 10 minutes and she"hectic" and stated that she "did not know what [was] had purchased some drinks for them. Mastriano toldgoing to happen" when she turned her bank into the Fava, in substance, that Riley had sat and conversedoffice. After he assumed his bartending duties, Connell with a member of the band instead of attending to herobserved Mastriano rolling dice. Above the other sounds tables. She referred to Riley as a "broad" and a "bitch."in the bar, Connell could hear Mastriano's voice and Fava then went to the far end of the bar. He motionedcould also hear laughter coming from the table. A round for Connell to join him there. Connell did so, and Favaof drinks for Raza and Souza were ordered by Mastriano asked Connell again for a further explanation. Connellthrough Riley with instructions to charge the drinks to started to comment but was interrupted by MastrianoFava's A and P account.27 Connell was aware that Mas- who walked quickly the full length of the bar from hertriano was off duty, and in his own mind questioned the table to where Fava and Connell were conversing. Aspropriety of an off-duty bartender seeking to charge a she approached she addressed Connell and instructedcustomer drink to Fava's A and P account. Accordingly, him to tell Fava what she had told Connell earlier. Con-he questioned Riley, asking her if the charge was intend- nell started to recount for Fava's benefit the statemented to go on "Bruno's A and P account." Riley answered which Mastriano had earlier made concerning Riley.in the affirmative. Connell rang up the order on the However, Mastriano interrupted him, and she spoke in aticket. Later, Riley placed another order of drinks for still louder tone of voice. Mastriano repeated the phrase,the same customers and, in the process of ringing up the "Tell Bruno what I told you," several times in progres-order, Connell detected an error in the key annotationspecifying the waitress ordering the drinks. Connell Deborah Mastriano and Joaquin Razo and credit it only to the extent thatplaced the ticket beside the cash register awaiting an ap- it is consistent with the foregoing findings. I am convinced that Mas-propriate time to discuss the matter with Riley. This trino engaged in liberal rationalization and exaggeration in testifyingtranspired at approximately 6:45 p.m. Mastriano re- concerning this event, and I conclude upon my observation of him as hetranspired at approximately 6:45 p.m. Mastano re testified that Razo, despite his testimony to the contrary, had only amained at the table in the bar and her bank remained vague recollection of the precise details of the incidents concerningbehind the bar where she had placed it. Subsequently, at which he testified. Moreover, I am convinced that, contrary to his testi-approximately 7:05 p.m., Connell had occasion to discuss mony, he was fully aware of Mastriano's interest in the proceeding andthat he testified in a manner designed to assist Mastriano. I reject his tes-the ticket with Riley and in the course of that discussion timony On the other hand, I m convinced upon my observation of Con-he observed Bruno Fava enter the cocktail lounge nell as he testified concerning salient events that he endeavored to re-through the main entrance. Fava approached the wait- count the incidents in which he was a participant accurately and withoutress station as Riley and Connell discussed the ticket in bis to the interest of any party. I found him a fully credible and con-uestion 25 vincing witness. Further, despite his association with Bruno Fava, I am.~q.5~~~~ues...ii~~~on. convinced as I observed him testify that Ray Biggs gave an accurate andcredible description of the activities of Mastriano and Razo which he" For the purpose of maintaining good customer relations and to serve witnessed in the time period described above. I credit Biggs. Finally, Ithe business interest of management, an advertising and promotions ac- conclude that Riley endeavored accurately to recall and describe thecount was maintained. This account, known as "Bruno's tab," or "the events involving her on the evening of November 28. From a composi-house tab," or the "A and P account," was used for the purpose of ex- tive testimony, I conclude that her accounting is essentially accurate, al-pressing gratitude to a good customer, or for the purpose of soothing an though I infer that her absence from the bar area during the time periodirate customer with a valid complaint against the quality of service ren- approximating 5 p.m. was longer than she recalled. Finally, I have con-dered. Some discretion in this regard resides with the bartender. Off duty sidered the testimony of Bruno Fava with respect to the time of his arriv-bartenders have no authority to charge drinks to the A and P account. al and ingress into the bar area, and as it further relates to the degree of" The foregoing is based on the credited testimony of John Kelly Con- latitude granted bartenders in the use of A and P tabs. I credit him in thisnell, Brenda Riley, and Ray Biggs. I have considered the testimony of regard.HOLIDAY INN OF SANTA MARIA 659bar and went to the office area to obtain his bank of Fava entered the bar area without prior knowledge ofmoney for the night shift. This accorded to his normal Mastriano's whereabouts or presence there. He knewroutine. Connell's departure for the office occurred at that she had worked that afternoon and that her shift ter-approximately 5:40 p.m. In the ensuing several minutes minated at 6 p.m. Fava entered the bar area at approxi-Mastriano intermittently returned to her work station mately 7:05 p.m. He walked directly to the waitress sta-behind the bar and mixed drinks. She would then return tion where Connell and Riley were speaking together.to the table occupied by Razo and Souza. On one occa- Fava did not observe Mastriano's presence in the bar. Hesion, she left that table, went behind the bar, mixed spoke briefly to Connell and Riley and inquired how thedrinks, and handed them across the bar to Razo as he cocktail hour was proceeding. Connell responded andstood across the bar near his table. Prior to completing then continued his discussion with Riley concerning theher shift at 6 p.m., Mastriano had taken the proceeds and A and P tab. Fava. who was present, noted that the tabchecks constituting her "bank" from the cash register had a notation indicating that the charges on the checkand had placed the bank on the surface of the working had been made to his A and P account. He commented,area of the bar near the cash register. Normal routine retorically, that he had just come in and Connell an-would have required Mastriano to take the bank directly s r t h dto the office and deposit it there. When he assumed his t it was n hi an mtoe t twbartending duties at 6 p.m., Connell observed Mastriano'sbank resting on the work surface where he normally tranowasseated.Favaturnedandobserved Mastnanoplaced his liquor bottles. Mastriano remained in the bar seatedatatable near the waitress station. He then tookand sat with Razo and Souza at the table they had been the ticket and walked in the direction of the bandstand.occupying. In the interim, however, she received a tele- Mastriano approached him and asked to speak with him.phone call from Zenich who asked Mastriano how her Fava listened and Mastriano stated that Riley had letworkday had gone. Mastriano said that the day had been some customers wait unattended for 10 minutes and she"hectic" and stated that she "did not know what [was] had purchased some drinks for them. Mastriano toldgoing to happen" when she turned her bank into the Fava, in substance, that Riley had sat and conversedoffice. After he assumed his bartending duties, Connell with a member of the band instead of attending to herobserved Mastriano rolling dice. Above the other sounds tables. She referred to Riley as a "broad" and a "bitch."in the bar, Connell could hear Mastriano's voice and Fava then went to the far end of the bar. He motionedcould also hear laughter coming from the table. A round for Connell to join him there. Connell did so, and Favaof drinks for Raza and Souza were ordered by Mastriano asked Connell again for a further explanation. Connellthrough Riley with instructions to charge the drinks to started to comment but was interrupted by MastrianoFava's A and P account.21 Connell was aware that Mas- who walked quickly the full length of the bar from hertriano was off duty, and in his own mind questioned the table to where Fava and Connell were conversing. Aspropriety of an off-duty bartender seeking to charge a she approached she addressed Connell and instructedcustomer drink to Fava's A and P account. Accordingly, him to tell Fava what she had told Connell earlier. Con-he questioned Riley, asking her if the charge was intend- nell started to recount for Fava's benefit the statemented to go on "Bruno's A and P account." Riley answered which Mastriano had earlier made concerning Riley.in the affirmative. Connell rang up the order on the However, Mastriano interrupted him, and she spoke in aticket. Later, Riley placed another order of drinks for still louder tone of voice. Mastriano repeated the phrase,the same customers and, in the process of ringing up the "Tell Bruno what I told you," several times in progres-order, Connell detected an error in the key annotationSpecifying the waitress Ordering the drinks. Connell Deborah Mastriano and Joaquin Razo and credit it only to the extent thatplaced the ticket beside the cash register awaiting an ap- it is consistent with the foregoing findings. I am convinced that Mas-propriate time to discuss the matter with Riley. This triengaged inliberal rationalization and exaggeration in testifying.-.,.,— ;.i i —.——.— ;— approximatel. 6:5 A .M o r- *concerning this event, and I conclude upon my observation of him as hetranspired at approximately 6:45 p.m. Mastniano re- testified that Razo, despite his testimony to the contrary, had only amained at the table in the bar and her bank remained vague recollection of the precise details of the incidents concerningbehind the bar where she had placed it. Subsequently, at which he testified. Moreover, I am convinced that, contrary to his testi-approximately 7:05 p.m., Connell had occasion to discuss mony, hewas fully aware ofMastriano's interest in the proceeding andthathetestified in a manner designed to assist Maslriano. I reject his tes-the ticket with Riley and in the course of that discussion timony. On the other hand, I am convinced upon my observation of Con-he Observed Bruno Fava enter the cocktail lounge nell as he testified concerning salient events that he endeavored to re-through the main entrance. Fava approached the Wait- count the incidents in which he was a participant accurately and withoutress station as Riley and Connell discussed the ticket in bi" to the interest ofny party. I foundhima fully credibleandcon-question. 28gvincing witness. Further, despite his association with Bruno Fava, I amconvinced as I observed him testify that Ray Biggs gave an accurate andcredible description of the activities of Mastriano and Razo which he" For the purpose of maintaining good customer relations and to serve witnessed in the time period described above. I credit Biggs. Finally, Ithe business interest of management, an advertising and promotions ac- conclude that Riley endeavored accurately to recall and describe thecount was maintained. Thi account, known as "Bruno's tab," or "the events involving her on the evening of November 28. From a composi-house tab," or the "A and P account," was used for the purpose of ex- tive testimony, I conclude that her accounting is essentially accurate, al-pressing gratitude to a good customer, or for the purpose of soothing an though I infer that her absence from the bar area during the time periodirate customer with a valid complaint against the quality of service ren- approximating 5 p.m. was longer than she recalled. Finally, I have con-dered. Some discretion in this regard resides with the bartender. Off duty sidered the testimony of Bruno Fava with respect to the time or his arriv-bartenders have no authority to charge drinks to the A and P account, al and ingress into the bar area, and as it further relates to the degree of" The foregoing is based on the credited testimony of John Kelly Con- latitude granted bartenders in the use of A and P tabs. I credit him in thisnell, Brenda Riley, and Ray Biggs. I have considered the testimony of regard.HOLIDAY INN OF SANTA MARIA 659bar and went to the office area to obtain his bank of Fava entered the bar area without prior knowledge ofmoney for the night shift. This accorded to his normal Mastriano's whereabouts or presence there. He knewroutine. Connell's departure for the office occurred at that she had worked that afternoon and that her shift ter-approximately 5:40 p.m. In the ensuing several minutes minated at 6 p.m. Fava entered the bar area at approxi-Mastriano intermittently returned to her work station mately 7:05 p.m. He walked directly to the waitress sta-behind the bar and mixed drinks. She would then return tion where Connell and Riley were speaking together.to the table occupied by Razo and Souza. On one occa- Fava did not observe Mastriano's presence in the bar. Hesion, she left that table, went behind the bar, mixed spoke briefly to Connell and Riley and inquired how thedrinks, and handed them across the bar to Razo as he cocktail hour was proceeding. Connell responded andstood across the bar near his table. Prior to completing then continued his discussion with Riley concerning theher shift at 6 p.m., Mastriano had taken the proceeds and A and P tab. Fava. who was present, noted that the tabchecks constituting her "bank" from the cash register had a notation indicating that the charges on the checkand had placed the bank on the surface of the working had been made to his A and P account. He commented,area of the bar near the cash register. Normal routine retorically, that he had just come in and Connell an-would have required Mastriano to take the bank directly s r t h dto the office and deposit it there. When he assumed his t it was n hi an m o to t t ebartending duties at 6 p.m., Connell observed Mastriano'sbank resting on the work surface where he normally tranowasseated.Fava turned and observed Mastnanoplaced his liquor bottles. Mastriano remained in the bar sated at a table near the waitress station. He then tookand sat with Razo and Souza at the table they had been the ticket and walked in the direction of the bandstand.occupying. In the interim, however, she received a tele- Mastriano approached him and asked to speak with him.phone call from Zenich who asked Mastriano how her Fava listened and Mastriano stated that Riley had letworkday had gone. Mastriano said that the day had been some customers wait unattended for 10 minutes and she"hectic" and stated that she "did not know what [was] had purchased some drinks for them. Mastriano toldgoing to happen" when she turned her bank into the Fava, in substance, that Riley had sat and conversedoffice. After he assumed his bartending duties, Connell with a member of the band instead of attending to herobserved Mastriano rolling dice. Above the other sounds tables. She referred to Riley as a "broad" and a "bitch."in the bar, Connell could hear Mastriano's voice and Fava then went to the far end of the bar. He motionedcould also hear laughter coming from the table. A round for Connell to join him there. Connell did so, and Favaof drinks for Raza and Souza were ordered by Mastriano asked Connell again for a further explanation. Connellthrough Riley with instructions to charge the drinks to started to comment but was interrupted by MastrianoFava's A and P account.21 Connell was aware that Mas- who walked quickly the full length of the bar from hertriano was off duty, and in his own mind questioned the table to where Fava and Connell were conversing. Aspropriety of an off-duty bartender seeking to charge a she approached she addressed Connell and instructedcustomer drink to Fava's A and P account. Accordingly, him to tell Fava what she had told Connell earlier. Con-he questioned Riley, asking her if the charge was intend- nell started to recount for Fava's benefit the statemented to go on "Bruno's A and P account." Riley answered which Mastriano had earlier made concerning Riley.in the affirmative. Connell rang up the order on the However, Mastriano interrupted him, and she spoke in aticket. Later, Riley placed another order of drinks for still louder tone of voice. Mastriano repeated the phrase,the same customers and, in the process of ringing up the "Tell Bruno what I told you," several times in progres-order, Connell detected an error in the key annotationSpecifying the waitress Ordering the drinks. Connell Deborah Maslriano and Joaquin Razo and credit it only to the extent thatplaced the ticket beside the cash register awaiting an ap- it is consistent with the foregoing findings. I am convinced that Mas-propriate time to discuss the matter with Riley. This triengaged inliberal rationalization and exaggeration in testifying.-.,.,— ;.i i —.——.— ;— approximatel. 6:5 A .M o r- *concerning this event, and I conclude upon my observation of him as hetranspired at approximately 6:45 p.m. Mastniano re- testified that Razo, despite his testimony to the contrary, had only amained at the table in the bar and her bank remained vague recollection of the precise details of the incidents concerningbehind the bar where she had placed it. Subsequently, at which he testified. Moreover, I am convinced that, contrary to his testi-approximately 7:05 p.m., Connell had occasion to discuss mony, hewas fully aware ofMastriano's interest in the proceeding andthathetestified in a manner designed to assist Maslriano. I reject his tes-the ticket with Riley and in the course of that discussion timony. On the other hand, I am convinced upon my observation of Con-he Observed Bruno Fava enter the cocktail lounge nell as he testified concerning salient events that he endeavored to re-through the main entrance. Fava approached the Wait- count the incidents in which he was a participant accurately and withoutress station as Riley and Connell discussed the ticket in bi" to the interest ofany party. I foundhima fully credibleandcon-question. 28gvincing witness. Further, despite his association with Bruno Fava, I amconvinced as I observed him testify that Ray Biggs gave an accurate andcredible description of the activities of Mastriano and Razo which he" For the purpose of maintaining good customer relations and to serve witnessed in the time period described above. I credit Biggs. Finally, Ithe business interest of management, an advertising and promotions ac- conclude that Riley endeavored accurately to recall and describe thecount was maintained. Thi account, known as "Bruno's tab," or "the events involving her on the evening of November 28. From a composi-house tab," or the "A and P account," was used for the purpose of ex- tive testimony, I conclude that her accounting is essentially accurate, al-pressing gratitude to a good customer, or for the purpose of soothing an though I infer that her absence from the bar area during the time periodirate customer with a valid complaint against the quality of service ren- approximating 5 p.m. was longer than she recalled. Finally, I have con-dered. Some discretion in this regard resides with the bartender. Off duty sidered the testimony of Bruno Fava with respect to the time or his arriv-bartenders have no authority to charge drinks to the A and P account, al and ingress into the bar area, and as it further relates to the degree of" The foregoing is based on the credited testimony of John Kelly Con- latitude granted bartenders in the use of A and P tabs. I credit him in thisnell, Brenda Riley, and Ray Biggs. I have considered the testimony of regard.HOLIDAY INN OF SANTA MARIA 659bar and went to the office area to obtain his bank of Fava entered the bar area without prior knowledge ofmoney for the night shift. This accorded to his normal Mastriano's whereabouts or presence there. He knewroutine. Connell's departure for the office occurred at that she had worked that afternoon and that her shift ter-approximately 5:40 p.m. In the ensuing several minutes minated at 6 p.m. Fava entered the bar area at approxi-Mastriano intermittently returned to her work station mately 7:05 p.m. He walked directly to the waitress sta-behind the bar and mixed drinks. She would then return tion where Connell and Riley were speaking together.to the table occupied by Razo and Souza. On one occa- Fava did not observe Mastriano's presence in the bar. Hesion, she left that table, went behind the bar, mixed spoke briefly to Connell and Riley and inquired how thedrinks, and handed them across the bar to Razo as he cocktail hour was proceeding. Connell responded andstood across the bar near his table. Prior to completing then continued his discussion with Riley concerning theher shift at 6 p.m., Mastriano had taken the proceeds and A and P tab. Fava. who was present, noted that the tabchecks constituting her "bank" from the cash register had a notation indicating that the charges on the checkand had placed the bank on the surface of the working had been made to his A and P account. He commented,area of the bar near the cash register. Normal routine retorically, that he had just come in and Connell an-would have required Mastriano to take the bank directly s r t h dto the office and deposit it there. When he assumed his t it was n hi an m o to t t ebartending duties at 6 p.m., Connell observed Mastriano'sbank resting on the work surface where he normally tranowasseated.Fva turned and observed Mastnanoplaced his liquor bottles. Mastriano remained in the bar sated at a table near the waitress station. He then tookand sat with Razo and Souza at the table they had been the ticket and walked in the direction of the bandstand.occupying. In the interim, however, she received a tele- Mastriano approached him and asked to speak with him.phone call from Zenich who asked Mastriano how her Fava listened and Mastriano stated that Riley had letworkday had gone. Mastriano said that the day had been some customers wait unattended for 10 minutes and she"hectic" and stated that she "did not know what [was] had purchased some drinks for them. Mastriano toldgoing to happen" when she turned her bank into the Fava, in substance, that Riley had sat and conversedoffice. After he assumed his bartending duties, Connell with a member of the band instead of attending to herobserved Mastriano rolling dice. Above the other sounds tables. She referred to Riley as a "broad" and a "bitch."in the bar, Connell could hear Mastriano's voice and Fava then went to the far end of the bar. He motionedcould also hear laughter coming from the table. A round for Connell to join him there. Connell did so, and Favaof drinks for Raza and Souza were ordered by Mastriano asked Connell again for a further explanation. Connellthrough Riley with instructions to charge the drinks to started to comment but was interrupted by MastrianoFava's A and P account.21 Connell was aware that Mas- who walked quickly the full length of the bar from hertriano was off duty, and in his own mind questioned the table to where Fava and Connell were conversing. Aspropriety of an off-duty bartender seeking to charge a she approached she addressed Connell and instructedcustomer drink to Fava's A and P account. Accordingly, him to tell Fava what she had told Connell earlier. Con-he questioned Riley, asking her if the charge was intend- nell started to recount for Fava's benefit the statemented to go on "Bruno's A and P account." Riley answered which Mastriano had earlier made concerning Riley.in the affirmative. Connell rang up the order on the However, Mastriano interrupted him, and she spoke in aticket. Later, Riley placed another order of drinks for still louder tone of voice. Mastriano repeated the phrase,the same customers and, in the process of ringing up the "Tell Bruno what I told you," several times in progres-order, Connell detected an error in the key annotationSpecifying the waitress Ordering the drinks. Connell Deborah Maslriano and Joaquin Razo and credit it only to the extent thatplaced the ticket beside the cash register awaiting an ap- it is consistent with the foregoing findings. I am convinced that Mas-propriate time to discuss the matter with Riley. This triengaged inliberal rationalization and exaggeration in testifying.-.,.,— ;.i i —.——.— ;— approximatel. 6:5 A .M o r- *concerning this event, and I conclude upon my observation of him as hetranspired at approximately 6:45 p.m. Mastniano re- testified that Razo, despite his testimony to the contrary, had only amained at the table in the bar and her bank remained vague recollection of the precise details of the incidents concerningbehind the bar where she had placed it. Subsequently, at which he testified. Moreover, I am convinced that, contrary to his testi-approximately 7:05 p.m., Connell had occasion to discuss mony, hewas fully aware ofMastriano's interest in the proceeding andthathetestified in a manner designed to assist Maslriano. I reject his tes-the ticket with Riley and in the course of that discussion timony. On the other hand, I am convinced upon my observation of Con-he Observed Bruno Fava enter the cocktail lounge nell as he testified concerning salient events that he endeavored to re-through the main entrance. Fava approached the Wait- count the incidents in which he was a participant accurately and withoutress station as Riley and Connell discussed the ticket in bi" to the interest ofny party. I foundhima fully credibleandcon-question. 28gvincing witness. Further, despite his association with Bruno Fava, I amconvinced as I observed him testify that Ray Biggs gave an accurate andcredible description of the activities of Mastriano and Razo which he" For the purpose of maintaining good customer relations and to serve witnessed in the time period described above. I credit Biggs. Finally, Ithe business interest of management, an advertising and promotions ac- conclude that Riley endeavored accurately to recall and describe thecount was maintained. Thi account, known as "Bruno's tab," or "the events involving her on the evening of November 28. From a composi-house tab," or the "A and P account," was used for the purpose of ex- tive testimony, I conclude that her accounting is essentially accurate, al-pressing gratitude to a good customer, or for the purpose of soothing an though I infer that her absence from the bar area during the time periodirate customer with a valid complaint against the quality of service ren- approximating 5 p.m. was longer than she recalled. Finally, I have con-dered. Some discretion in this regard resides with the bartender. Off duty sidered the testimony of Bruno Fava with respect to the time or his arriv-bartenders have no authority to charge drinks to the A and P account, al and ingress into the bar area, and as it further relates to the degree of" The foregoing is based on the credited testimony of John Kelly Con- latitude granted bartenders in the use of A and P tabs. I credit him in thisnell, Brenda Riley, and Ray Biggs. I have considered the testimony of regard. 660 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsively louder tones each time. She appeared highly agi- closing it. Through the partially opened door, Mastrianotated. Connell was unable to complete his statement to said, "I have now got you." In so stating she laughed.Fava. Connell continued his effort to give an accounting Fava responded, "Get out. Please get out." He was ableto Fava. Mastriano persisted in her loud interruptions to close the door.31and Fava interjected with the instruction to Mastriano to Soon thereafter, Fava placed a telephone call to thequiet down and permit Connell to explain. Fava stated Coachman Bar to determine if Ted Zenich was there. Hethat he could only listen to one person at a time. Finally, knew that Zenich frequently patronized the CoachmanConnell addressed Mastriano and stated that if she would Bar. He learned that Zenich was at the bar, and he went"shut up" he would be able to comply with her request. directly to the Coachman and spoke with Zenich. HeCustomers where in the bar, and Mastriano's voice had gave his version of the events which had transpired earli-reached a very high pitch. Finally, Fava raised his voice er that evening resulting in the termination of Mastriano.and addressed Mastriano. He stated, in substance, that Zenich expressed skepticism that Fava's explanation rep-she should keep her voice down and speak when she was resented the true reason for terminating Mastriano.spoken to. He added that he wanted to complete his dis- Zenich told Fava that Mastriano had spoken to himcussion with Connell. At this point, Mastriano repeated about Fava's harassment of her and proceeded to recountseveral times in a very agitated manner the question, several incidents of sexual harassment of Mastriano in-"What are you going to do, fire me?" In the process she volving Fava. Fava told Zenich that these claims weretouched Fava once or twice on the arm as she spoke. Fi- preposterous. Zenich interjected, ". ..you've been anally, Fava responded, "Sweetheart, if that is the way thorn in my side all these years." The dialogue continuedyou want it, you're fired. Go." Throughout this interlude with Zenich and Fava exchanging recriminations.32Riley was standing nearby.29Mastriano responded, "I'll Thereafter, Fava returned to his office and spoke withget you for this." She repeated this statement and added, Biggs who had come with his wife to the bar for a drink."I'll have your ass for this." Fava walked away and as In substance, Fava told Biggs that he felt that he washe did so Mastriano shouted that she was going to the being "setup" in connection with the termination of Mas-Union. Fava responded, "Fine. Go ahead." Fava pro- triano. Biggs was a friend both of Fava and of Zenich.ceeded directly to his office.30 He took it upon himself to contact Zenich and went toMastriano walked back to her table and spoke briefly the Coachman to converse with Zenich. iggs communi-the Coachman to converse with Zenich. Biggs communi-with Razo and Souza. She informed them that she hadwith Razo and Souza. She informed them that she had cated to Zenich that he had spoken with Fava concern-been terminated. She then went to Fava's office anding the conversation which Fava had had with Zenich.knockeated oing the conversation which Fava had had with Zenich.knocked on the door. Fava was inside the office seated He asked what could be done to resolve the matter. Inat his desk. He had locked the door. He was upset and.Upon hearing * substance, Zenich expressed resentment over the factwas endeavoring to gain his composure. Upon hearing leisurethe knock at the door, Fava walked over to the door, that Biggs would approach him in a bar, during leisureunlocked it, and opened it. He observerd Mstrno whoo hours, concerning the matter in question. Zenich statedunlocked it, and opened it. He observed Mastriano who that charges had already been filed, and there was noth-put her foot in the door in order to prevent Fava fromthat charges had already been filed, and there was noth-ing he could do about it. He expressed his opinion thatthe best thing Fava could do was to pay Mastriano off." The foregoing findings are based on a composite of the credited tes- He est thing a fc ould do was to pay Matriano off.timony of Bruno Fava, John Kelly Connell, and Brenda Riley. I have He mentioned a figure of $3,000. Zenich recounted tocarefully considered the testimony of Deborah Mastriano and of Joaquin Biggs the information which Mastriano had imparted toRazo as that testimony relates to the above incident. I reject that testimo- him concerning the various instances when Fava had al-ny. Razo was not a credible witness, and Mastriano's recounting of the legedly sexually harassed Mastriano.33episode impressed me as grossly inaccurate and carefully tailored to omitdetails which would redound adversely to her interest. At the same time,Mastriano's testimony contained embellishments which would place her IV. CONCLUSIONSactions in the best possible light and distort the conduct of Fava. I spe-cifically reject Mastriano's testimony on direct examination to the effect A. Prefatory findingsthat in the presence of Connell and Fava at the end of the bar she en-deavored in a totally dispassionate and rational manner to acquaint Fava This cases arises in context of an effort on the part ofwith the background of the charges made to his A and P account and Respondent's executive committee and of Bruno Fava,that he precluded any explanation. Moreover, I specifically reject Mas- thtriano's testimony to the effect that in terminating her Fava said, "Yes, Iknow you have already been to the union. You're through." To creditthis testimony would require a conclusion that Fava, Connell, and Riley L The foregoing is based on the credited testimony of Bruno Fava. Ijoined in a conspiracy to perjure themselves and concoct a tale destruc- have considered the testimony of Deborah Mastriano to the effect thattive of Mastriano's interests and supportive of that of Fava. I reject this she actually entered Fava's office, conversed with him, and heard andnotion. Nothing in my observation of these three witnesses supports the observed him place a telephone call to his attorney. I interpret this testi-thesis and much in the category of evidence and the observations of this mony as a further example of embellishment calculated to place the con-factfinder is consistent with the conclusion, which I reach, that Mastriano duct of Bruno Fava in the most unfavorable light while strengthening theconducted herself in the aberrant, agitated, and angry manner found thrust of the case being presented on her behalf.above. Manifestly, as I observed Mastriano as she testified before me at " I credit that portion of the testimony of Bruno Fava and Tedthe hearing, she is a person easily moved to emotion and the verge of Zenich, which is consistent with the above findings. I specifically rejecttears. If there is present in this proceeding an intentional falsification of the testimony of Zenich to the effect that Fava told him in specific termstestimony to support vested interest, the tendency, if not propensity, re- that he had terminated Mastriano because she had charged drinks to hissided with Mastriano. A and P tab. I credit Fava's testimony to the effect that he summarized3" The foregoing is based on the credited testimony of John Kelly Con- for Zenich's benefit the events leading to Mastriano's termination.nell and Bruno Fava. I specifically credit the testimony of Connell with " The foregoing is based primarily on the credited testimony of Rayrespect to the remarks which Mastriano made to Fava in response to his Biggs. I have also considered the testimony of Ted Zenich and credit itstatement signifying her termination, to the extent that it is consistent with the above findings.660 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsively louder tones each time. She appeared highly agi- closing it. Through the partially opened door, Mastrianotated. Connell was unable to complete his statement to said, "I have now got you." In so stating she laughed.Fava. Connell continued his effort to give an accounting Fava responded, "Get out. Please get out." He was ableto Fava. Mastriano persisted in her loud interruptions to close the door."1and Fava interjected with the instruction to Mastriano to Soon thereafter, Fava placed a telephone call to thequiet down and permit Connell to explain. Fava stated Coachman Bar to determine if Ted Zenich was there. Hethat he could only listen to one person at a time. Finally, knew that Zenich frequently patronized the CoachmanConnell addressed Mastriano and stated that if she would Bar. He learned that Zenich was at the bar, and he went"shut up" he would be able to comply with her request. directly to the Coachman and spoke with Zenich. HeCustomers where in the bar, and Mastriano's voice had gave his version of the events which had transpired earli-reached a very high pitch. Finally, Fava raised his voice er that evening resulting in the termination of Mastriano.and addressed Mastriano. He stated, in substance, that Zenich expressed skepticism that Fava's explanation rep-she should keep her voice down and speak when she was resented the true reason for terminating Mastriano.spoken to. He added that he wanted to complete his dis- Zenich told Fava that Mastriano had spoken to himcussion with Connell. At this point, Mastriano repeated about Fava's harassment of her and proceeded to recountseveral times in a very agitated manner the question, several incidents of sexual harassment of Mastriano in-"What are you going to do, fire me?" In the process she volving Fava. Fava told Zenich that these claims weretouched Fava once or twice on the arm as she spoke. Fi- preposterous. Zenich interjected, ". ..you've been anally, Fava responded, "Sweetheart, if that is the way thorn in my side all these years." The dialogue continuedyou want it, you're fired. Go." Throughout this interlude with Zenich and Fava exchanging recriminations.32Riley was standing nearby.29Mastriano responded, "I'111 Thereafter, Fava returned to his office and spoke withget you for this." She repeated this statement and added, Biggs who had come with his wife to the bar for a drink."I'll have your ass for this." Fava walked away and as In substance, Fava told Biggs that he felt that he washe did so Mastriano shouted that she was going to the being "setup" in connection with the termination of Mas-Union. Fava responded, "Fine. Goahead." Favapro- triano. Biggs was a friend both of Fava and of Zenich.ceeded directly to his ottice.30 He took it upon himself to contact Zenich and went toMastriano walked back to her table and spoke briefly the C h t cn r w .B c u... n .— —. ., ... * , ..the Coachman to converse with Zenich. Biggs commumi-with Razo and Souza. She informed them that she had c t Z t h had s w F conce.,,ee * * > te.1 oi- thi. wn to T7a' > c w n i cated to Zenich that he had spoken with Fava concern-knocked on the door. Fava was inside the office seated ing the conversation which Fava had had with Zenich.knocke on' the door. Fava was inside the office st .1. He asked what could be done to resolve the matter. Inat his desk. He had locked the door. He was upset and s Z e r o t f, * .* r TT i. * ~~~~substance, Zenich expressed resentment over the factwas endeavoring to gain his composure. Upon hearing t Big u aproc h in br i lthe knock at the door, Fava walked over to the door thatBigg wouldapproa11hlmlnabar, duning leisurethe noc at he oorFav waked verto te dor, hours, concerning the matter in question. Zenich statedunlocked it, and opened it. He observed Mastriano who hat concesnhag ahe been f and Ze statehput her foot in the door in order to prevent Fava from that charges had already been filed, and there was noth-ing he could do about it. He expressed his opinion thatI Th forgoin fiding areba---ona-coposie-ofthecredted es- the best thing Fava could do was to pay Mastriano off." The foregoing findings are based on a composite of the credited tcs- — ,*_ mn ioe f u re <n rmn00 7eic * \. ,^. A »timony of Bruno Fava, John Kelly Connell, and Brenda Riley. I have Hementioned a figure of $3,000. Zenich recounted tocarefully considered the testimony of Deborah Mastriano and of Joaquin Biggs the information which Mastriano had imparted toRazo as that testimony relates to the above incident. I reject that testimo- him concerning the various instances when Fava had al-ny. Razo was not a credible witness, and Mastriano's recounting of the legedly Sexually harassed Mastriano.33episode impressed me as grossly inaccurate and carefully tailored to omitdetails which would redound adversely to her interest. At the same time,Mastriano's testimony contained embellishments which would place her IV. CONCLUSIONSactions in the best possible light and distort the conduct of Fava. I spe-cifically reject Mastriano's testimony on direct examination to the effect A. Prefatory findingsthat in the presence of Connell and Fava at the end of the bar she en-deavored in a totally dispassionate and rational manner to acquaint Fava This cases arises in context of an effort On the part ofwith the background of the charges made to his A and P account and Respondent's executive committee and of Bruno Fava,that he precluded any explanation. Moreover, I specifically reject Mas- h el sint m agr euctt h fo -triano's testimony to the effect that in terminatinghF said YeI the newly designated manager, to resuscitate the floun-know you have already been to the union. You're through." To creditthis testimony would require a conclusion that Fava, Connell, and Riley The foregoing is based on the credited testimony of Bruno Fava. Ijoined in a conspiracy to perjure themselves and concoct a tale destruc- have considered the testimony of Deborah Mastriano to the effect thattive of Mastriano's interests and supportive of that of Fava. I reject this she actually entered Fava's office, conversed with him, and heard andnotion. Nothing in my observation of these three witnesses supports the observed him place a telephone call to his attorney. I interpret this testi-thesis and much in the category of evidence and the observations of this mony as a further example of embellishment calculated to place the con-factfinder is consistent with the conclusion, which I reach, that Mastriano duct of Bruno Fava in the most unfavorable light while strengthening theconducted herself in the aberrant, agitated, and angry manner found thrust of the case being presented on her behalf.above. Manifestly, as I observed Mastriano as she testified before me at " I credit that portion of the testimony of Bruno Fava and Tedthe hearing, she is a person easily moved to emotion and the verge of Zenich, which is consistent with the above findings. I specifically rejecttears. If there is present in this proceeding an intentional falsification of the testimony of Zenich to the effect that Fava told him in specific termstestimony to support vested interest, the tendency, if not propensity, re- that he had terminated Mastriano because she had charged drinks to hissided with Mastriano. A and P tab. I credit Fava's testimony to the effect that he summarized30 The foregoing is based on the credited testimony of John Kelly Con- for Zenich's benefit the events leading to Mastriano's termination.nell and Bruno Fava. I specifically credit the testimony of Connell with " The foregoing is based primarily on the credited testimony of Rayrespect to the remarks which Mastriano made to Fava in response to his Biggs. I have also considered the testimony of Ted Zenich and credit itstatement signifying her termination,.to the extent that it is consistent with the above findings.660 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsively louder tones each time. She appeared highly agi- closing it. Through the partially opened door, Mastrianotated. Connell was unable to complete his statement to said, "I have now got you." In so stating she laughed.Fava. Connell continued his effort to give an accounting Fava responded, "Get out. Please get out." He was ableto Fava. Mastriano persisted in her loud interruptions to close the door."1and Fava interjected with the instruction to Mastriano to Soon thereafter, Fava placed a telephone call to thequiet down and permit Connell to explain. Fava stated Coachman Bar to determine if Ted Zenich was there. Hethat he could only listen to one person at a time. Finally, knew that Zenich frequently patronized the CoachmanConnell addressed Mastriano and stated that if she would Bar. He learned that Zenich was at the bar, and he went"shut up" he would be able to comply with her request. directly to the Coachman and spoke with Zenich. HeCustomers where in the bar, and Mastriano's voice had gave his version of the events which had transpired earli-reached a very high pitch. Finally, Fava raised his voice er that evening resulting in the termination of Mastriano.and addressed Mastriano. He stated, in substance, that Zenich expressed skepticism that Fava's explanation rep-she should keep her voice down and speak when she was resented the true reason for terminating Mastriano.spoken to. He added that he wanted to complete his dis- Zenich told Fava that Mastriano had spoken to himcussion with Connell. At this point, Mastriano repeated about Fava's harassment of her and proceeded to recountseveral times in a very agitated manner the question, several incidents of sexual harassment of Mastriano in-"What are you going to do, fire me?" In the process she volving Fava. Fava told Zenich that these claims weretouched Fava once or twice on the arm as she spoke. Fi- preposterous. Zenich interjected, ". ..you've been anally, Fava responded, "Sweetheart, if that is the way thorn in my side all these years." The dialogue continuedyou want it, you're fired. Go." Throughout this interlude with Zenich and Fava exchanging recriminations.32Riley was standing nearby.29Mastriano responded, "I'111 Thereafter, Fava returned to his office and spoke withget you for this." She repeated this statement and added, Biggs who had come with his wife to the bar for a drink."I'll have your ass for this." Fava walked away and as In substance, Fava told Biggs that he felt that he washe did so Mastriano shouted that she was going to the being "setup" in connection with the termination of Mas-Union. Fava responded, "Fine. Goahead." Favapro- triano. Biggs was a friend both of Fava and of Zenich.ceeded directly to his ottice.30 He took it upon himself to contact Zenich and went toMastriano walked back to her table and spoke briefly the C h t cn r w .B c u... n .— —. ., ... * , ..the Coachman to converse with Zenich. Biggs commumi-with Razo and Souza. She informed them that she had c t Z t h had s w F conce.,,ee * * > te.1 01- th1. wen to T7a' > c w n i cated to Zenich that he had spoken with Fava concern-knocked on the door. Fava was inside the office seated ing the conversation which Fava had had with Zenich.knocke on' the door. Fava was inside the office st .1. He asked what could be done to resolve the matter. Inat his desk. He had locked the door. He was upset and s Z e r o t f, * .* r TT i. * ~~~~substance, Zenich expressed resentment over the factwas endeavoring to gain his composure. Upon hearingn thatBigg u a c h in br i lthe knock at the door, Fava walked over to the door thatBigg wouldapproa11hlmlnabar, duning leisurethe noc at he oorFav waked verto te dor, hours, concerning the matter in question. Zenich statedunlocked it, and opened it. He observed Mastriano who hat concesnhag ahe been f and Ze statehput her foot in the door in order to prevent Fava from that charges had already been filed, and there was noth-ing he could do about it. He expressed his opinion that~~~ -----~~~~~~~~~~~the best thing Fava could do was to pay Mastriano off.I The foregoing findings are based on a composite of the credited tcs- te bs ting fav ol d w to pay 7astriano off.timony of Bruno Fava, John Kelly Connell, and Brenda Riley. I have Hementioned a figure of $3,000. Zenich recounted tocarefully considered the testimony of Deborah Mastriano and of Joaquin Biggs the information which Mastriano had imparted toRazo as that testimony relates to the above incident. I reject that testimo- him concerning the various instances when Fava had al-ny. Razo was not a credible witness, and Mastriano's recounting of the legedly Sexually harassed Mastriano.33episode impressed me as grossly inaccurate and carefully tailored to omitdetails which would redound adversely to her interest. At the same time,Mastriano's testimony contained embellishments which would place her IV. CONCLUSIONSactions in the best possible light and distort the conduct of Fava. I spe-cifically reject Mastriano's testimony on direct examination to the effect A. Prefatory findingsthat in the presence of Connell and Fava at the end of the bar she en-deavored in a totally dispassionate and rational manner to acquaint Fava This cases arises in context of an effort On the part ofwith the background of the charges made to his A and P account and Respondent's executive committee and of Bruno Fava,that he precluded any explanation. Moreover, I specifically reject Mas- h el sint m agr euctt h fo -triano's testimony to the effect that in terminatinghF said YeI the newly designated manager, to resuscitate the floun-know you have already been to the union. You're through." To creditthis testimony would require a conclusion that Fava, Connell, and Riley The foregoing is based on the credited testimony of Bruno Fava. Ijoined in a conspiracy to perjure themselves and concoct a tale destruc- have considered the testimony of Deborah Mastriano to the effect thattive of Mastriano's interests and supportive of that of Fava. I reject this she actually entered Fava's office, conversed with him, and heard andnotion. Nothing in my observation of these three witnesses supports the observed him place a telephone call to his attorney. I interpret this testi-thesis and much in the category of evidence and the observations of this mony as a further example of embellishment calculated to place the con-factfinder is consistent with the conclusion, which I reach, that Mastriano duct of Bruno Fava in the most unfavorable light while strengthening theconducted herself in the aberrant, agitated, and angry manner found thrust of the case being presented on her behalf.above. Manifestly, as I observed Mastriano as she testified before me at " I credit that portion of the testimony of Bruno Fava and Tedthe hearing, she is a person easily moved to emotion and the verge of Zenich, which is consistent with the above findings. I specifically rejecttears. If there is present in this proceeding an intentional falsification of the testimony of Zenich to the effect that Fava told him in specific termstestimony to support vested interest, the tendency, if not propensity, re- that he had terminated Mastriano because she had charged drinks to hissided with Mastriano. A and P tab. I credit Fava's testimony to the effect that he summarized30 The foregoing is based on the credited testimony of John Kelly Con- for Zenich's benefit the events leading to Mastriano's termination.nell and Bruno Fava. I specifically credit the testimony of Connell with " The foregoing is based primarily on the credited testimony of Rayrespect to the remarks which Mastriano made to Fava in response to his Biggs. I have also considered the testimony of Ted Zenich and credit itstatement signifying her termination,.to the extent that it is consistent with the above findings.660 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsively louder tones each time. She appeared highly agi- closing it. Through the partially opened door, Mastrianotated. Connell was unable to complete his statement to said, "I have now got you." In so stating she laughed.Fava. Connell continued his effort to give an accounting Fava responded, "Get out. Please get out." He was ableto Fava. Mastriano persisted in her loud interruptions to close the door."1and Fava interjected with the instruction to Mastriano to Soon thereafter, Fava placed a telephone call to thequiet down and permit Connell to explain. Fava stated Coachman Bar to determine if Ted Zenich was there. Hethat he could only listen to one person at a time. Finally, knew that Zenich frequently patronized the CoachmanConnell addressed Mastriano and stated that if she would Bar. He learned that Zenich was at the bar, and he went"shut up" he would be able to comply with her request. directly to the Coachman and spoke with Zenich. HeCustomers where in the bar, and Mastriano's voice had gave his version of the events which had transpired earli-reached a very high pitch. Finally, Fava raised his voice er that evening resulting in the termination of Mastriano.and addressed Mastriano. He stated, in substance, that Zenich expressed skepticism that Fava's explanation rep-she should keep her voice down and speak when she was resented the true reason for terminating Mastriano.spoken to. He added that he wanted to complete his dis- Zenich told Fava that Mastriano had spoken to himcussion with Connell. At this point, Mastriano repeated about Fava's harassment of her and proceeded to recountseveral times in a very agitated manner the question, several incidents of sexual harassment of Mastriano in-"What are you going to do, fire me?" In the process she volving Fava. Fava told Zenich that these claims weretouched Fava once or twice on the arm as she spoke. Fi- preposterous. Zenich interjected, ". ..you've been anally, Fava responded, "Sweetheart, if that is the way thorn in my side all these years." The dialogue continuedyou want it, you're fired. Go." Throughout this interlude with Zenich and Fava exchanging recriminations.32Riley was standing nearby.29Mastriano responded, "I'111 Thereafter, Fava returned to his office and spoke withget you for this." She repeated this statement and added, Biggs who had come with his wife to the bar for a drink."I'll have your ass for this." Fava walked away and as In substance, Fava told Biggs that he felt that he washe did so Mastriano shouted that she was going to the being "setup" in connection with the termination of Mas-Union. Fava responded, "Fine. Goahead." Favapro- triano. Biggs was a friend both of Fava and of Zenich.ceeded directly to his ottice.30 He took it upon himself to contact Zenich and went toMastriano walked back to her table and spoke briefly the C h t cn r w .B c u... n .— —. ., ... * , ..the Coachman to converse with Zenich. Biggs commumi-with Razo and Souza. She informed them that she had c t Z t h had s w F conce.,,ee * .inte. Sh1 01- n we1. to Fa ' T7ic >n wcated to Zenich that he had spoken with Fava concern-knocked on the door. Fava was inside the office seated ing the conversation which Fava had had with Zenich.knocke on' the door. Fava was inside the office st .1. He asked what could be done to resolve the matter. Inat his desk. He had locked the door. He was upset and s Z e r o t f, * .* r TT i. * ~~~~substance, Zenich expressed resentment over the factwas endeavoring to gain his composure. Upon hearingn thatBigg u a c h in br i lthe knock at the door, Fava walked over to the door thatBigg wouldapproa11hlmlnabar, duning leisurethe noc at he oorFav waked verto te dor, hours, concerning the matter in question. Zenich statedunlocked it, and opened it. He observed Mastriano who hat concesnhag ahe been f and Ze statehput her foot in the door in order to prevent Fava from that charges had already been filed, and there was noth-ing he could do about it. He expressed his opinion that~~~ -----~~~~~~~~~~~the best thing Fava could do was to pay Mastriano off.I The foregoing findings are based on a composite of the credited tcs- te bs ting fav ol d w to pay 7astriano off.timony of Bruno Fava, John Kelly Connell, and Brenda Riley. I have Hementioned a figure of $3,000. Zenich recounted tocarefully considered the testimony of Deborah Mastriano and of Joaquin Biggs the information which Mastriano had imparted toRazo as that testimony relates to the above incident. I reject that testimo- him concerning the various instances when Fava had al-ny. Razo was not a credible witness, and Mastriano's recounting of the legedly Sexually harassed Mastriano.33episode impressed me as grossly inaccurate and carefully tailored to omitdetails which would redound adversely to her interest. At the same time,Mastriano's testimony contained embellishments which would place her IV. CONCLUSIONSactions in the best possible light and distort the conduct of Fava. I spe-cifically reject Mastriano's testimony on direct examination to the effect A. Prefatory findingsthat in the presence of Connell and Fava at the end of the bar she en-deavored in a totally dispassionate and rational manner to acquaint Fava This cases arises in context of an effort On the part ofwith the background of the charges made to his A and P account and Respondent's executive committee and of Bruno Fava,that he precluded any explanation. Moreover, I specifically reject Mas- h el sint m agr euctt h fo -triano's testimony to the effect that in terminatinghF said YeI the newly designated manager, to resuscitate the floun-know you have already been to the union. You're through." To creditthis testimony would require a conclusion that Fava, Connell, and Riley The foregoing is based on the credited testimony of Bruno Fava. Ijoined in a conspiracy to perjure themselves and concoct a tale destruc- have considered the testimony of Deborah Mastriano to the effect thattive of Mastriano's interests and supportive of that of Fava. I reject this she actually entered Fava's office, conversed with him, and heard andnotion. Nothing in my observation of these three witnesses supports the observed him place a telephone call to his attorney. I interpret this testi-thesis and much in the category of evidence and the observations of this mony as a further example of embellishment calculated to place the con-factfinder is consistent with the conclusion, which I reach, that Mastriano duct of Bruno Fava in the most unfavorable light while strengthening theconducted herself in the aberrant, agitated, and angry manner found thrust of the case being presented on her behalf.above. Manifestly, as I observed Mastriano as she testified before me at " I credit that portion of the testimony of Bruno Fava and Tedthe hearing, she is a person easily moved to emotion and the verge of Zenich, which is consistent with the above findings. I specifically rejecttears. If there is present in this proceeding an intentional falsification of the testimony of Zenich to the effect that Fava told him in specific termstestimony to support vested interest, the tendency, if not propensity, re- that he had terminated Mastriano because she had charged drinks to hissided with Mastriano. A and P tab. I credit Fava's testimony to the effect that he summarized30 The foregoing is based on the credited testimony of John Kelly Con- for Zenich's benefit the events leading to Mastriano's termination.nell and Bruno Fava. I specifically credit the testimony of Connell with " The foregoing is based primarily on the credited testimony of Rayrespect to the remarks which Mastriano made to Fava in response to his Biggs. I have also considered the testimony of Ted Zenich and credit itstatement signifying her termination,.to the extent that it is consistent with the above findings. HOLIDAY INN OF SANTA MARIA 661dering Santa Maria enterprise, and to achieve efficiency union matters, as the testimony of Castaneda and Floresand cost-effective reorganization of the principal reve- would imply.nue-producing aspects of the operation. The case arises The initial challenge by an employee through thealso against the backdrop of our ongoing, essentially Union to the "new broom" elements of Bruno Fava'sarm's-length but generally harmonious relationship be- management effort involved Paul Flores and evolvedtween Fava and the principal union officials, on the one from his honestly held conviction that Bruno and Frankhand, and of the Union and Respondent's owners, on the Fava had exploited him in their efforts to modify and im-other. No employee or union-sponsored initiative to prove the kitchen operation to serve their own personalcounter Fava's managerial prerogatives accompanied the interests and "track record," so to speak. A second chal-transition of Fava from manager of the Vandenberg Inn, lenge, that of the Union relating to the termination ofa union house, to the Holiday Inn, likewise unionized. Deborah Mastriano, involves more subtle undercurrents.Nothing in the background of either Bruno or Frank From the totality of my observation of witnesses calledFava had revealed a propensity on their part to oppose during the 5 days of the instant hearing, I am convinced,legitimate involvement of the Union in employment in- subliminally as it were, that there lurks at the founda-terests; and no evidence of record exists inferring antiun- tions of this case a smoldering resentment on the part ofion hostility on the part of Respondent's executive corm- Deborah Mastriano relating to elements of her employ-mittee, or ownership group. There is no history of unfair ment experience at the Vandenberg Inn under Brunolabor practices on the part of either Fava or the execu- Fava and to the delimiting effects of Fava's managementtive committee, and Fava's management experienoe at policies upon her previous prerogatives, prequisites, andunionized enterprises had spanned many years. Explicit freedoms as a bar manager and bartender at the Holidayin the record is evidence that Bruno Fava expected effi- Inn, once Fava assumed management of that enterprise.ciency and dedication to duty, and desired adherence to There exists, as well, as an integral element of this case,the chain-of-command principle, but not to the exclusion a well-disguised, carefully controlled dislike of Brunoof the Union or the contractual and other legitimate visi- Fava on the part of Ted Zenich, the Union's principaltation rights of union representatives. In his regard, I officer, deriving from their years of association as man-conclude that Fava's announced intention to limit the agement-union adversaries. The threshold conclusion indaily visits of the Union's business agent, McGuinness, an analysis of this consolidated matter relating to the ter-establishes nothing more than a desire on his part to bal- mination of Deborah Mastriano, and one not lightly ar-ance management interest in maintaining productivity ticulated, is that Mastriano carefully orchestrated her ter-and work-time discipline against the rights of employees mination, building the constituent elements of her caseto be collectively represented. Moreover, the evidence through a process of rationalization, exaggeration, magni-developed by the General Counsel revealing activities on fication, innuendo, and rumor-mongering so as to enmeshthe part of some supervisors and leadership personnel to allies through a process of encapsulating hearsay. As Itest the depth of support for the Union among rank-and- observed Mastriano testify before me at the hearing, itfile employees is insufficient to show antiunion propensi- became manifest that she was an emotional woman easilyties on Fava's part. Not only does the record suggest moved to tears. I became convinced, upon careful, pains-that this activity was a spontaneous excursion on the part taking scrutiny of her at the hearing, that these traits hadof a segment of the departmental leadership personnel, generic origins quite separate from the concurrence ofbut the General Counsel appears to have attached so her task of testifying concerning alleged sexual harass-little weight to the evidence that no allegation of unlaw- ment of her by Bruno Fava. During her testimony Iful conduct evolving from this activity was included in became convinced also that Mastriano feigned guileless-the complaint. 4ness, a characteristic belied by reason of her own not un-For his part, Bruno Fava impressed me as a strong, sophisticated maturity; by her experience as a bartenderconfident manager possessed of firmly held notions of and waitress in an industry involving the continuous andoperating proprieties and employee work obligations. At direct exposure of its personnel to influences, interplay,the same time, Bruno Fava impressed me also, as I ob- and effects of contemporary morals and mores; and byserved him testify at the hearing before me, as an indi- the calculated skill with which she inserted into her testi-vidual of basic goodwill and candid openness. In tandem, mny a stream of consciousness embroidery of hearsayso to speak, his uncle, Frank Fava, impressed me as an and augmentation.essentially genteel man of courtly nature and a deeply Interference Restraint, nd Crcionheld sense of commitment to professional standards inthe practice of the cooking and culinary craft. Upon my At the outset, I conclude, in agreement with the Gen-evaluation of Frank Fava I find him to have been a corm- eral Counsel, that in speaking to his employees in De-pletely honest witness in terms of recounting to the best cember, in the course of his first meeting with the em-of his recollection the incidents to which he was a party, ployee group following his assumption of managership atand I am convinced that his essential nature is such as to the beleaguered Santa Maria enterprise of Respondent,preclude the likelihood that he would have spoken in the Bruno Fava unlawfully inhibited employees in their rightprofane manner (suggested by the testimony of Castan- freely to consult with their collective-bargaining repre-eda) or that he would act vindictively in personnel or sentative concerning terms and conditions of employ-ment by instructing them, upon threat of jeopardizing"The conduct was not time-barred by Sec. 0I(b) of the Act their job, to follow a chain-of-command procedure andHOLIDAY INN OF SANTA MARIA 661dering Santa Maria enterprise, and to achieve efficiency union matters, as the testimony of Castaneda and Floresand cost-effective reorganization of the principal reve- would imply.nue-producing aspects of the operation. The case arises The initial challenge by an employee through thealso against the backdrop of our ongoing, essentially Union to the "new broom" elements of Bruno Fava'sarm's-length but generally harmonious relationship be- management effort involved Paul Flores and evolvedtween Fava and the principal union officials, on the one from his honestly held conviction that Bruno and Frankhand, and of the Union and Respondent's owners, on the Fava had exploited him in their efforts to modify and im-other. No employee or union-sponsored initiative to prove the kitchen operation to serve their own personalcounter Fava's managerial prerogatives accompanied the interests and "track record," so to speak. A second chal-transition of Fava from manager of the Vandenberg Inn, lenge, that of the Union relating to the termination ofa union house, to the Holiday Inn, likewise unionized. Deborah Mastriano, involves more subtle undercurrents.Nothing in the background of either Bruno or Frank From the totality of my observation of witnesses calledFava had revealed a propensity on their part to oppose during the 5 days of the instant hearing, I am convinced,legitimate involvement of the Union in employment in- subliminally as it were, that there lurks at the founda-terests; and no evidence of record exists inferring antiun- tions of this case a smoldering resentment on the part ofion hostility on the part of Respondent's executive com- Deborah Mastriano relating to elements of her employ-mittee, or ownership group. There is no history of unfair ment experience at the Vandenberg Inn under Brunolabor practices on the part of either Fava or the execu- Fava and to the delimiting effects of Fava's managementtive committee, and Fava's management experience at policies upon her previous prerogatives, prequisites, andunionized enterprises had spanned many years. Explicit freedoms as a bar manager and bartender at the Holidayin the record is evidence that Bruno Fava expected effi- Inn, once Fava assumed management of that enterprise.ciency and dedication to duty, and desired adherence to There exists, as well, as an integral element of this case,the chain-of-command principle, but not to the exclusion a well-disguised, carefully controlled dislike of Brunoof the Union or the contractual and other legitimate visi- Fava on the part of Ted Zenich, the Union's principaltation rights of union representatives. In his regard, I officer, deriving from their years of association as man-conclude that Fava's announced intention to limit the agement-union adversaries. The threshold conclusion indaily visits of the Union's business agent, McGuinness, an analysis of this consolidated matter relating to the ter-establishes nothing more than a desire on his part to bal- mination of Deborah Mastriano, and one not lightly ar-ance management interest in maintaining productivity ticulated, is that Mastriano carefully orchestrated her ter-and work-time discipline against the rights of employees mination, building the constituent elements of her caseto be collectively represented. Moreover, the evidence through a process of rationalization, exaggeration, magni-developed by the General Counsel revealing activities on fication, innuendo, and rumor-mongering so as to enmeshthe part of some supervisors and leadership personnel to allies through a process of encapsulating hearsay. As Itest the depth of support for the Union among rank-and- observed Mastriano testify before me at the hearing, itfile employees is insufficient to show antiunion propensi- became manifest that she was an emotional woman easilyties on Fava's part. Not only does the record suggest moved to tears. I became convinced, upon careful, pains-that this activity was a spontaneous excursion on the part taking scrutiny of her at the hearing, that these traits hadof a segment of the departmental leadership personnel, generic origins quite separate from the concurrence ofbut the General Counsel appears to have attached so hertask of testifying concerning alleged sexual harass-little weight to the evidence that no allegation of unlaw- ment of her by Bruno Fava. During her testimony Iful conduct evolving from this activity was included in became convinced also that Mastriano feigned guileless-the complaint.34ness, a characteristic belied by reason of her own not un-For his part, Bruno Fava impressed me as a strong, sophisticated maturity; by her experience as a bartenderconfident manager possessed of firmly held notions of andwaitressinanindustry involving the continuous andoperating proprieties and employee work obligations. At directexposure of its personnel to influences, interplay,the same time, Bruno Fava impressed me also, as I ob- andeffectsofcontemporary morals and mores; and byserved him testify at the hearing before me, as an indi- thecalculated skill with which she inserted into her testi-vidual of basic goodwill and candid openness. In tandem, mony astreamofconsciousness embroidery of hearsayso to speak, his uncle, Frank Fava, impressed me as an andaugmentation.essentially genteel man of courtly nature and a deeply B. Interference, Restraint, and Coercionheld sense of commitment to professional standards inthe practice of the cooking and culinary craft. Upon my At the outset, I conclude, in agreement with the Gen-evaluation of Frank Fava I find him to have been a com- eral Counsel, that in speaking to his employees in De-pletely honest witness in terms of recounting to the best cember, in the course of his first meeting with the em-of his recollection the incidents to which he was a party, ployee group following his assumption of managership atand I am convinced that his essential nature is such as to the beleaguered Santa Maria enterprise of Respondent,preclude the likelihood that he would have spoken in the Bruno Fava unlawfully inhibited employees in their rightprofane manner (suggested by the testimony of Castan- freely to consult with their collective-bargaining repre-cda) or that he would act vindictively in personnel or sentative concerning terms and conditions of employ-ment by instructing them, upon threat of jeopardizing" The conduct was not time-barred by Sec. l0(b) of the Act. their job, to follow a chain-of-command procedure andHOLIDAY INN OF SANTA MARIA 661dering Santa Maria enterprise, and to achieve efficiency union matters, as the testimony of Castaneda and Floresand cost-effective reorganization of the principal reve- would imply.nue-producing aspects of the operation. The case arises The initial challenge by an employee through thealso against the backdrop of our ongoing, essentially Union to the "new broom" elements of Bruno Fava'sarm's-length but generally harmonious relationship be- management effort involved Paul Flores and evolvedtween Fava and the principal union officials, on the one from his honestly held conviction that Bruno and Frankhand, and of the Union and Respondent's owners, on the Fava had exploited him in their efforts to modify and im-other. No employee or union-sponsored initiative to prove the kitchen operation to serve their own personalcounter Fava's managerial prerogatives accompanied the interests and "track record," so to speak. A second chal-transition of Fava from manager of the Vandenberg Inn, lenge, that of the Union relating to the termination ofa union house, to the Holiday Inn, likewise unionized. Deborah Mastriano, involves more subtle undercurrents.Nothing in the background of either Bruno or Frank From the totality of my observation of witnesses calledFava had revealed a propensity on their part to oppose during the 5 days of the instant hearing, I am convinced,legitimate involvement of the Union in employment in- subliminally as it were, that there lurks at the founda-terests; and no evidence of record exists inferring antiun- tions of this case a smoldering resentment on the part ofion hostility on the part of Respondent's executive com- Deborah Mastriano relating to elements of her employ-mittee, or ownership group. There is no history of unfair ment experience at the Vandenberg Inn under Brunolabor practices on the part of either Fava or the execu- Fava and to the delimiting effects of Fava's managementtive committee, and Fava's management experience at policies upon her previous prerogatives, prequisites, andunionized enterprises had spanned many years. Explicit freedoms as a bar manager and bartender at the Holidayin the record is evidence that Bruno Fava expected effi- Inn, once Fava assumed management of that enterprise.ciency and dedication to duty, and desired adherence to There exists, as well, as an integral element of this case,the chain-of-command principle, but not to the exclusion a well-disguised, carefully controlled dislike of Brunoof the Union or the contractual and other legitimate visi- Fava on the part of Ted Zenich, the Union's principaltation rights of union representatives. In his regard, I officer, deriving from their years of association as man-conclude that Fava's announced intention to limit the agement-union adversaries. The threshold conclusion indaily visits of the Union's business agent, McGuinness, an analysis of this consolidated matter relating to the ter-establishes nothing more than a desire on his part to bal- mination of Deborah Mastriano, and one not lightly ar-ance management interest in maintaining productivity ticulated, is that Mastriano carefully orchestrated her ter-and work-time discipline against the rights of employees mination, building the constituent elements of her caseto be collectively represented. Moreover, the evidence through a process of rationalization, exaggeration, magni-developed by the General Counsel revealing activities on fication, innuendo, and rumor-mongering so as to enmeshthe part of some supervisors and leadership personnel to allies through a process of encapsulating hearsay. As Itest the depth of support for the Union among rank-and- observed Mastriano testify before me at the hearing, itfile employees is insufficient to show antiunion propensi- became manifest that she was an emotional woman easilyties on Fava's part. Not only does the record suggest moved to tears. I became convinced, upon careful, pains-that this activity was a spontaneous excursion on the part taking scrutiny of her at the hearing, that these traits hadof a segment of the departmental leadership personnel, generic origins quite separate from the concurrence ofbut the General Counsel appears to have attached so her task of testifying concerning alleged sexual harass-little weight to the evidence that no allegation of unlaw- ment of her by Bruno Fava. During her testimony Iful conduct evolving from this activity was included in became convinced also that Mastriano feigned guileless-the complaint.34ness, a characteristic belied by reason of her own not un-For his part, Bruno Fava impressed me as a strong, sophisticated maturity; by her experience as a bartenderconfident manager possessed of firmly held notions of and waitress in an industry involving the continuous andoperating proprieties and employee work obligations. At directexposure of its personnel to influences, interplay,the same time, Bruno Fava impressed me also, as I ob- andeffectsofcontemporary morals and mores; and byserved him testify at the hearing before me, as an indi- thecalculated skill with which she inserted into her testi-vidual of basic goodwill and candid openness. In tandem, mony astreamofconsciousness embroidery of hearsayso to speak, his uncle, Frank Fava, impressed me as an andaugmentation.essentially genteel man of courtly nature and a deeply B. Interference, Restraint, and Coercionheld sense of commitment to professional standards inthe practice of the cooking and culinary craft. Upon my At the outset, I conclude, in agreement with the Gen-evaluation of Frank Fava I find him to have been a com- eral Counsel, that in speaking to his employees in De-pletely honest witness in terms of recounting to the best cember, in the course of his first meeting with the em-of his recollection the incidents to which he was a party, ployee group following his assumption of managership atand I am convinced that his essential nature is such as to the beleaguered Santa Maria enterprise of Respondent,preclude the likelihood that he would have spoken in the Bruno Fava unlawfully inhibited employees in their rightprofane manner (suggested by the testimony of Castan- freely to consult with their collective-bargaining repre-cda) or that he would act vindictively in personnel or sentative concerning terms and conditions of employ-ment by instructing them, upon threat of jeopardizing" The conduct was not time-barred by Sec. l0(b) of the Act. their job, to follow a chain-of-command procedure andHOLIDAY INN OF SANTA MARIA 661dering Santa Maria enterprise, and to achieve efficiency union matters, as the testimony of Castaneda and Floresand cost-effective reorganization of the principal reve- would imply.nue-producing aspects of the operation. The case arises The initial challenge by an employee through thealso against the backdrop of our ongoing, essentially Union to the "new broom" elements of Bruno Fava'sarm's-length but generally harmonious relationship be- management effort involved Paul Flores and evolvedtween Fava and the principal union officials, on the one from his honestly held conviction that Bruno and Frankhand, and of the Union and Respondent's owners, on the Fava had exploited him in their efforts to modify and im-other. No employee or union-sponsored initiative to prove the kitchen operation to serve their own personalcounter Fava's managerial prerogatives accompanied the interests and "track record," so to speak. A second chal-transition of Fava from manager of the Vandenberg Inn, lenge, that of the Union relating to the termination ofa union house, to the Holiday Inn, likewise unionized. Deborah Mastriano, involves more subtle undercurrents.Nothing in the background of either Bruno or Frank From the totality of my observation of witnesses calledFava had revealed a propensity on their part to oppose during the 5 days of the instant hearing, I am convinced,legitimate involvement of the Union in employment in- subliminally as it were, that there lurks at the founda-terests; and no evidence of record exists inferring antiun- tions of this case a smoldering resentment on the part ofion hostility on the part of Respondent's executive com- Deborah Mastriano relating to elements of her employ-mittee, or ownership group. There is no history of unfair ment experience at the Vandenberg Inn under Brunolabor practices on the part of either Fava or the execu- Fava and to the delimiting effects of Fava's managementtive committee, and Fava's management experience at policies upon her previous prerogatives, prequisites, andunionized enterprises had spanned many years. Explicit freedoms as a bar manager and bartender at the Holidayin the record is evidence that Bruno Fava expected effi- Inn, once Fava assumed management of that enterprise.ciency and dedication to duty, and desired adherence to There exists, as well, as an integral element of this case,the chain-of-command principle, but not to the exclusion a well-disguised, carefully controlled dislike of Brunoof the Union or the contractual and other legitimate visi- Fava on the part of Ted Zenich, the Union's principaltation rights of union representatives. In his regard, I officer, deriving from their years of association as man-conclude that Fava's announced intention to limit the agement-union adversaries. The threshold conclusion indaily visits of the Union's business agent, McGuinness, an analysis of this consolidated matter relating to the ter-establishes nothing more than a desire on his part to bal- mination of Deborah Mastriano, and one not lightly ar-ance management interest in maintaining productivity ticulated, is that Mastriano carefully orchestrated her ter-and work-time discipline against the rights of employees mination, building the constituent elements of her caseto be collectively represented. Moreover, the evidence through a process of rationalization, exaggeration, magni-developed by the General Counsel revealing activities on fication, innuendo, and rumor-mongering so as to enmeshthe part of some supervisors and leadership personnel to allies through a process of encapsulating hearsay. As Itest the depth of support for the Union among rank-and- observed Mastriano testify before me at the hearing, itfile employees is insufficient to show antiunion propensi- became manifest that she was an emotional woman easilyties on Fava's part. Not only does the record suggest moved to tears. I became convinced, upon careful, pains-that this activity was a spontaneous excursion on the part taking scrutiny of her at the hearing, that these traits hadof a segment of the departmental leadership personnel, generic origins quite separate from the concurrence ofbut the General Counsel appears to have attached so her task of testifying concerning alleged sexual harass-little weight to the evidence that no allegation of unlaw- ment of her by Bruno Fava. During her testimony Iful conduct evolving from this activity was included in became convinced also that Mastriano feigned guileless-the complaint.34ness, a characteristic belied by reason of her own not un-For his part, Bruno Fava impressed me as a strong, sophisticated maturity; by her experience as a bartenderconfident manager possessed of firmly held notions of andwaitressinanindustry involving the continuous andoperating proprieties and employee work obligations. At directexposure of its personnel to influences, interplay,the same time, Bruno Fava impressed me also, as I ob- andeffectsofcontemporary morals and mores; and byserved him testify at the hearing before me, as an indi- thecalculated skill with which she inserted into her testi-vidual of basic goodwill and candid openness. In tandem, mony astreamofconsciousness embroidery of hearsayso to speak, his uncle, Frank Fava, impressed me as an andaugmentation.essentially genteel man of courtly nature and a deeply B. Interference, Restraint, and Coercionheld sense of commitment to professional standards inthe practice of the cooking and culinary craft. Upon my At the outset, I conclude, in agreement with the Gen-evaluation of Frank Fava I find him to have been a com- eral Counsel, that in speaking to his employees in De-pletely honest witness in terms of recounting to the best cember, in the course of his first meeting with the em-of his recollection the incidents to which he was a party, ployee group following his assumption of managership atand I am convinced that his essential nature is such as to the beleaguered Santa Maria enterprise of Respondent,preclude the likelihood that he would have spoken in the Bruno Fava unlawfully inhibited employees in their rightprofane manner (suggested by the testimony of Castan- freely to consult with their collective-bargaining repre-cda) or that he would act vindictively in personnel or sentative concerning terms and conditions of employ-ment by instructing them, upon threat of jeopardizing" The conduct was not time-barred by Sec. l0(b) of the Act. their job, to follow a chain-of-command procedure and 662 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto consult first with supervision and management before $3.60 contractually accorded fry cooks-an entry levelcontacting the Union. This limitation upon the exercise classification. Pointedly, Bruno Fava did not accede toof Section 7 rights violates Section 8(a)() of the Act Flores' complaint concerning the extent of his wage re-even though it did not exclude the Union entirely from duction, but merely referred him to Frank Fava who, bythe consultative process and doubtlessly was closely re- inference at least, suggested that Flores' proper rate oflated to a perceived need to bring order out of a chaotic pay was that paid a fry cook. In due course, Frank Favasituation. See JLG Industries, Inc, 243 NLRB 540 (1979); relented to the degree of agreeing to effectuate a $3.75Interstate Transport Security/ Division of PJR Enterprises, per hour wage rate, a rate 17 percent below Flores' aver-Inc., 240 NLRB 279, 278 (1979). age hourly rate under salary. Flores was not acquiescentIt is on the basis of this impermissible instruction, I and he submitted his resignation, being unwilling toconclude and find, that the General Counsel, relying on a substantially reducedaccept the burdens of the job at the substantially reducedtestimony of witnesses favorable to Flores and Mas- .triano, endeavored to depict Bruno Fava as an overbear- re of p lea m ve the cut in pay was theing manager bent on willfully disregarding the repre- movng orce i Flores' decision to submit his resigna-sentative rights of his employees and the prerogatives of tion Despite Respondent's contention otherwise, thethe Union as their chosen collective-bargaining repre- entire context of the record establishes to my satisfactionsentative. The evidence, as I view it, presents a different that the substantial reduction in pay was the factorfocus. At the outset, on the facts as I have found them, I which rendered the terms and conditions of his employ-discern nothing impermissible in the conduct or state- ment intolerable to Flores.ments of either Frank Fava or Bruno Fava, as they in- In conjunction with the foregoing, I further concludevolve Richard Castaneda and/or Paul Flores. Contrary and find that Bruno Fava caused the reduction in Flores'to the General Counsel, the statement forming the basis compensation below $4.25 because he knew that Floresof the 8(a)(1) allegations of the complaint contained no had endeavored to contact the Union concerning his dis-threats, and no implication of adverse consequence to pute over overtime compensation and he invoked his de-derive from any contact either Castaneda or Flores cision to place Flores on hourly wages as a cloak for hismight make with the Union concerning their wages, retributive reduction in Flores' compensation. The ele-hours, or terms and conditions of employment. The limi- ments of a constructive discharge are thus present be-tation imposed by Bruno Fava upon Flores' use of the cause the reduction in Flores' wage rate caused, and wastelephone during the lunch hour rush was entirely lawful intended to cause, a change in his condition of employ-and devoid of coercive effect, within the meaning of ment sufficient to force him to resign, and these changesSection 8(a)(1) ot the Act. were imposed because Flores had resorted to the Union.C. The Constructive Discharge of Paul Flores See N.LR.B. v. Holly Bra of California, Inc., 405 F.2d870 (9th Cir. 1969), enfg. 164 NLRB 1112 (1967); CrystalI conclude and find that Respondent constructively Princeton Refining Company, 222 NLRB 1068 (1976). Re-discharged Paul Flores by reducing his rate of pay in a spondent correctly contends that Bruno Fava hadmanner and to the extent of causing him to proffer his reached a decision to withdraw ores' salary and coresignation. In this connection I find that the reductionpensate him on a hourly basis before he became awarein his hourly rate of pay, disclosed to him on February at h ..o. he20, was the moving cause in Flores' decision to offer his that Flores was endeavoring to gai the iterposition ofresignation. Finally, I find that Bruno Fava personally he UnionMoreover, the evidence establishes that avaintervened in the compensation process on or about Feb- chastised Flores for using the telephone during the lunchruary 5 in a manner leading to the reduction in Flores' hour rush and not because he was contacting the Union.wage rate to a level below $4.25, the rate at which However, by reason of the telephone interlude, FavaFlores was initially compensated after being removed became fully aware that Flores was resorting to thefrom salary. Thus, the evidence establishes that, upon re- Union in pressing his overtime compensation claim. Inviewing the paychecks to be issued on February 5, Fava the labor market that existed, and in light of Flores' ex-directed payroll personnel to compensate Flores at a rate perience as a cook and his demonstrated willingness tobelow $4.25. Fava appears not to have been specific as to take instructions from Frank Fava in the culinary arts,the lesser amount intended. Pertinent, however, is the there existed no discernible reason grounded in objectivefact that the check representing a rate of $3.60 per business considerations for Fava to have accomplishedhour-a reduction of 73 cents per hour from Flores' pre- the substantial reduction in hourly compensation whichvious salary rate cleared-payroll and was issued on resulted. Frank Fava had leveled no criticism againstFebruary 20 without being countermanded by Fava. The Flores and had not sought Flores' termination. Onlyassumption is thus indulged that the $3.60 rate was the Flores' resort to the Union gives rational explanation forone intended by Fava. Fava was a cost-conscious man- the decision of Bruno Fava to reduce Flores' hourly rateager keeping a tight rein on wage levels. The inference of pay and to acquiesce in a reduction to the level ac-to be drawn is that, having issued instructions to payroll corded new, relatively unskilled cooks.concerning Flores' rate of pay, Fava scrutinized the Feb- Upon the foregoing considerations I conclude and findruary 20 paychecks, or at least Flores', and that he knew that the evidence preponderates in favor of a finding thatthe amount being proffered Flores on February 20 but Paul Flores was constructively discharged and Respond-permitted it to issue. I conclude therefore that Fava in-tended Flores to be compensated at the wage rate of662 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto consult first with supervision and management before $3.60 contractually accorded fry cooks-an entry levelcontacting the Union. This limitation upon the exercise classification. Pointedly, Bruno Fava did not accede toof Section 7 rights violates Section 8(a)(l) of the Act Flores' complaint concerning the extent of his wage re-even though it did not exclude the Union entirely from duction, but merely referred him to Frank Fava who, bythe consultative process and doubtlessly was closely re- inference at least, suggested that Flores' proper rate oflated to a perceived need to bring order out of a chaotic pay was that paid a fry cook. In due course, Frank Favasituation. See JLG Industries, Inc, 243 NLRB 540 (1979); relented to the degree of agreeing to effectuate a $3.75Interstate Transport Security/ Division of PJR Enterprises, per hour wage rate, a rate 17 percent below Flores' aver-Inc., 240 NLRB 279, 278 (1979). age hourly rate under salary. Flores was not acquiescentIt is on the basis of this impermissible instruction, I and he submitted his resignation, being unwilling toconclude and find, that the General Counsel, relying on a th b o th j a substantially reducedtestimony of witnesses favorable to Flores and Mas- ^testmonyof wtneses avorble o Foresand as- rate of pay. Clearly, in my view, the cut in pay was thetriano, endeavored to depict Bruno Fava as an overbear- m f i F ' deiso t s hi ring manager bent on willfully disregarding the repre-moving force m Flores' decision to submit his resigna-sentative rights of his employees and the prerogatives of tion. Despite Respondent's contention otherwise, thethe Union as their chosen collective-bargaining repre-_ entire contextof the record establishes to my satisfactionsentative. The evidence, as I view it, presents a different that the substantial reduction in pay was the factorfocus. At the outset, on the facts as I have found them, I which rendered the terms and conditions of his employ-discern nothing impermissible in the conduct or state- ment intolerable to Flores.ments of either Frank Fava or Bruno Fava, as they in- In conjunction with the foregoing, I further concludevolve Richard Castaneda and/or Paul Flores. Contrary and find that Bruno Fava caused the reduction in Flores'to the General Counsel, the statement forming the basis compensation below $4.25 because he knew that Floresof the 8(a)(l) allegations of the complaint contained no had endeavored to contact the Union concerning his dis-threats, and no implication of adverse consequence to pute over overtime compensation and he invoked his de-derive from any contact either Castaneda or Flores cision to place Flores on hourly wages as a cloak for hismight make with the Union concerning their wages, retributive reduction in Flores' compensation. The ele-hours, or terms and conditions of employment. The limi- ments of a constructive discharge are thus present be-tation imposed by Bruno Fava upon Flores' use of the cause the reduction in Flores' wage rate caused, and wastelephone during the lunch hour rush was entirely lawful intended to cause, a change in his condition of employ-anddevoid of coercive effect, within the meaningof mentsufficienttoforce him to resign, and these changesSection 8(a)(l) of the Act. were imposed because Flores had resorted to the Union.C. The Constructive Discharge of Paul Flores See N.LR.B. v. Holly Bra of California Inc., 405 F.2d870 (9th Cir. 1969), enfg. 164 NLRB 1112 (1967); CrystalI conclude and find that Respondent constructively Princeton Refining Company, 222 NLRB 1068 (1976). Re-discharged Paul Flores by reducing his rate of pay in a spondent correctly contends that Bruno Fava hadmanner and to the extent of causing him to proffer his reached a decision to withdraw Fores' salary and com-resignation. In this connection I find that the reduction p h o a hein his hourly rate of pay, disclosed to him on February t F w e t g t intrps.i. o20. was the moving cause in Flores' decision to offer his the Unon. Moreover, t o gad n the that onvoresignation. Finally, I find that Bruno Fava personallyintervened in the compensation process on or about Feb- chastised Flores for using the telephone during the lunchruary 5 in a manner leading to the reduction in Flores' hour rush and not because he was contacting the Union.wage rate to a level below $4.25, the rate at which However, by reason of the telephone interlude, FavaFlores was initially compensated after being removed became fully aware that Flores was resorting to thefrom salary. Thus, the evidence establishes that, upon re- Union in pressing his overtime compensation claim. Inviewing the paychecks to be issued on February 5, Fava the labor market that existed, and in light of Flores' ex-directed payroll personnel to compensate Flores at a rate perience as a cook and his demonstrated willingness tobelow $4.25. Fava appears not to have been specific as to take instructions from Frank Fava in the culinary arts,the lesser amount intended. Pertinent, however, is the there existed no discernible reason grounded in objectivefact that the check representing a rate of $3.60 per business considerations for Fava to have accomplishedhour-a reduction of 73 cents per hour from Flores' pre- the substantial reduction in hourly compensation whichvious salary rate cleared-payroll and was issued on resulted. Frank Fava had leveled no criticism againstFebruary 20 without being countermanded by Fava. The Flores and had not sought Flores' termination. Onlyassumption is thus indulged that the $3.60 rate was the Flores' resort to the Union gives rational explanation forone intended by Fava. Fava was a cost-conscious man- the decision of Bruno Fava to reduce Flores' hourly rateager keeping a tight rein on wage levels. The inference of pay and to acquiesce in a reduction to the level ac-to be drawn is that, having issued instructions to payroll corded new, relatively unskilled cooks.concerning Flores' rate of pay, Fava scrutinized the Feb- Upon the foregoing considerations I conclude and findruary 20 paychecks, or at leastFlores', and that he knew that the evidence preponderates in favor of a finding thatthe amount being proffered Fores on February 20 but Paul Fores was constructively discharged and Respond-permitted it to issue. I conclude therefore that Fava in- ent thereby violated Section 8(a)(1) and (3) of the Act.tended Flores to be compensated at the wage rate of662 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto consult first with supervision and management before $3.60 contractually accorded fry cooks-an entry levelcontacting the Union. This limitation upon the exercise classification. Pointedly, Bruno Fava did not accede toof Section 7 rights violates Section 8(a)(l) of the Act Flores' complaint concerning the extent of his wage re-even though it did not exclude the Union entirely from duction, but merely referred him to Frank Fava who, bythe consultative process and doubtlessly was closely re- inference at least, suggested that Flores' proper rate oflated to a perceived need to bring order out of a chaotic pay was that paid a fry cook. In due course, Frank Favasituation. See JLG Industries, Inc, 243 NLRB 540 (1979); relented to the degree of agreeing to effectuate a $3.75Interstate Transport Security/ Division of PJR Enterprises, per hour wage rate, a rate 17 percent below Flores' aver-Inc., 240 NLRB 279, 278 (1979). age hourly rate under salary. Flores was not acquiescentIt is on the basis of this impermissible instruction, I and he submitted his resignation, being unwilling toconclude and find, that the General Counsel, relying on a th b o th j a substantially reducedtestimony of witnesses favorable to Flores and Mas- ^testmonyof wtneses avorble o Foresand as- rate of pay. Clearly, in my view, the cut in pay was thetriano, endeavored to depict Bruno Fava as an overbear- m f i F ' di.. b hi ring manager bent on willfully disregarding the repre-moving force m Flores' decision to submit his resigna-sentative rights of his employees and the prerogatives of tion. Despite Respondent's contention otherwise, thethe Union as their chosen collective-bargaining repre-_ entire context of the record establishes to my satisfactionsentative. The evidence, as I view it, presents a different that the substantial reduction in pay was the factorfocus. At the outset, on the facts as I have found them, I which rendered the terms and conditions of his employ-discern nothing impermissible in the conduct or state- ment intolerable to Flores.ments of either Frank Fava or Bruno Fava, as they in- In conjunction with the foregoing, I further concludevolve Richard Castaneda and/or Paul Flores. Contrary and find that Bruno Fava caused the reduction in Flores'to the General Counsel, the statement forming the basis compensation below $4.25 because he knew that Floresof the 8(a)(l) allegations of the complaint contained no had endeavored to contact the Union concerning his dis-threats, and no implication of adverse consequence to pute over overtime compensation and he invoked his de-derive from any contact either Castaneda or Flores cision to place Flores on hourly wages as a cloak for hismight make with the Union concerning their wages, retributive reduction in Flores' compensation. The ele-hours, or terms and conditions of employment. The limi- ments of a constructive discharge are thus present be-tation imposed by Bruno Fava upon Flores' use of the cause the reduction in Flores' wage rate caused, and wastelephone during the lunch hour rush was entirely lawful intended to cause, a change in his condition of employ-and devoid of coercive effect, within the meaningof mentsufficienttoforce him to resign, and these changesSection 8(a)(l) of the Act. were imposed because Flores had resorted to the Union.C. The Constructive Discharge of Paul Flores See N.LR.B. v. Holly Bra of California Inc., 405 F.2d870 (9th Cir. 1969), enfg. 164 NLRB 1112 (1967); CrystalI conclude and find that Respondent constructively Princeton Refining Company, 222 NLRB 1068 (1976). Re-discharged Paul Flores by reducing his rate of pay in a spondent correctly contends that Bruno Fava hadmanner and to the extent of causing him to proffer his reached a decision to withdraw Fores' salary and com-resignation. In this connection I find that the reduction p h o a hein his hourly rate of pay, disclosed to him on February t F w e t g t intrps.i. o20. was the moving cause in Flores' decision to offer his the Unon. Moreover, t o gad n the that onvoresignation. Finally, I find that Bruno Fava personallyintervened in the compensation process on or about Feb- chastised Flores for using the telephone during the lunchruary 5 in a manner leading to the reduction in Flores' hour rush and not because he was contacting the Union.wage rate to a level below $4.25, the rate at which However, by reason of the telephone interlude, FavaFlores was initially compensated after being removed became fully aware that Flores was resorting to thefrom salary. Thus, the evidence establishes that, upon re- Union in pressing his overtime compensation claim. Inviewing the paychecks to be issued on February 5, Fava the labor market that existed, and in light of Flores' ex-directed payroll personnel to compensate Flores at a rate perience as a cook and his demonstrated willingness tobelow $4.25. Fava appears not to have been specific as to take instructions from Frank Fava in the culinary arts,the lesser amount intended. Pertinent, however, is the there existed no discernible reason grounded in objectivefact that the check representing a rate of $3.60 per business considerations for Fava to have accomplishedhour-a reduction of 73 cents per hour from Flores' pre- the substantial reduction in hourly compensation whichvious salary rate cleared-payroll and was issued on resulted. Frank Fava had leveled no criticism againstFebruary 20 without being countermanded by Fava. The Flores and had not sought Flores' termination. Onlyassumption is thus indulged that the $3.60 rate was the Flores' resort to the Union gives rational explanation forone intended by Fava. Fava was a cost-conscious man- the decision of Bruno Fava to reduce Flores' hourly rateager keeping a tight rein on wage levels. The inference of pay and to acquiesce in a reduction to the level ac-to be drawn is that, having issued instructions to payroll corded new, relatively unskilled cooks.concerning Flores' rate of pay, Fava scrutinized the Feb- Upon the foregoing considerations I conclude and findruary 20 paychecks, or at leastFlores', and that he knew that the evidence preponderates in favor of a finding thatthe amount being proffered Fores on February 20 but Paul Fores was constructively discharged and Respond-permitted it to issue. I conclude therefore that Fava in- ent thereby violated Section 8(a)(1) and (3) of the Act.tended Flores to be compensated at the wage rate of662 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto consult first with supervision and management before $3.60 contractually accorded fry cooks-an entry levelcontacting the Union. This limitation upon the exercise classification. Pointedly, Bruno Fava did not accede toof Section 7 rights violates Section 8(a)(l) of the Act Flores' complaint concerning the extent of his wage re-even though it did not exclude the Union entirely from duction, but merely referred him to Frank Fava who, bythe consultative process and doubtlessly was closely re- inference at least, suggested that Flores' proper rate oflated to a perceived need to bring order out of a chaotic pay was that paid a fry cook. In due course, Frank Favasituation. See JLG Industries, Inc, 243 NLRB 540 (1979); relented to the degree of agreeing to effectuate a $3.75Interstate Transport Security/ Division of PJR Enterprises, per hour wage rate, a rate 17 percent below Flores' aver-Inc., 240 NLRB 279, 278 (1979). age hourly rate under salary. Flores was not acquiescentIt is on the basis of this impermissible instruction, I and he submitted his resignation, being unwilling toconclude and find, that the General Counsel, relying on a th b o th j a substantially reducedtestimony of witnesses favorable to Flores and Mas- ^testmonyof wtneses avorble o Foresand as- rate of pay. Clearly, in my view, the cut in pay was thetriano, endeavored to depict Bruno Fava as an overbear- m f i F ' deiso t s hi ring manager bent on willfully disregarding the repre-moving force m Flores' decision to submit his resigna-sentative rights of his employees and the prerogatives of tion. Despite Respondent's contention otherwise, thethe Union as their chosen collective-bargaining repre-_ entire context of the record establishes to my satisfactionsentative. The evidence, as I view it, presents a different that the substantial reduction in pay was the factorfocus. At the outset, on the facts as I have found them, I which rendered the terms and conditions of his employ-discern nothing impermissible in the conduct or state- ment intolerable to Flores.ments of either Frank Fava or Bruno Fava, as they in- In conjunction with the foregoing, I further concludevolve Richard Castaneda and/or Paul Flores. Contrary and find that Bruno Fava caused the reduction in Flores'to the General Counsel, the statement forming the basis compensation below $4.25 because he knew that Floresof the 8(a)(l) allegations of the complaint contained no had endeavored to contact the Union concerning his dis-threats, and no implication of adverse consequence to pute over overtime compensation and he invoked his de-derive from any contact either Castaneda or Flores cision to place Flores on hourly wages as a cloak for hismight make with the Union concerning their wages, retributive reduction in Flores' compensation. The ele-hours, or terms and conditions of employment. The limi- ments of a constructive discharge are thus present be-tation imposed by Bruno Fava upon Flores' use of the cause the reduction in Flores' wage rate caused, and wastelephone during the lunch hour rush was entirely lawful intended to cause, a change in his condition of employ-and devoid of coercive effect, within the meaningof ment sufficient to force him to resign, and these changesSection 8(a)(l) of the Act. were imposed because Flores had resorted to the Union.C. The Constructive Discharge of Paul Flores See N.LR.B. v. Holly Bra of California Inc., 405 F.2d870 (9th Cir. 1969), enfg. 164 NLRB 1112 (1967); CrystalI conclude and find that Respondent constructively Princeton Refining Company, 222 NLRB 1068 (1976). Re-discharged Paul Flores by reducing his rate of pay in a spondent correctly contends that Bruno Fava hadmanner and to the extent of causing him to proffer his reached a decision to withdraw Fores' salary and com-resignation. In this connection I find that the reduction p h o a hein his hourly rate of pay, disclosed to him on February t F w e t g t intrps.i. o20. was the moving cause in Flores' decision to offer his the Unon. Moreover, t o gad n the that onvoresignation. Finally, I find that Bruno Fava personallyintervened in the compensation process on or about Feb- chastised Flores for using the telephone during the lunchruary 5 in a manner leading to the reduction in Flores' hour rush and not because he was contacting the Union.wage rate to a level below $4.25, the rate at which However, by reason of the telephone interlude, FavaFlores was initially compensated after being removed became fully aware that Flores was resorting to thefrom salary. Thus, the evidence establishes that, upon re- Union in pressing his overtime compensation claim. Inviewing the paychecks to be issued on February 5, Fava the labor market that existed, and in light of Flores' ex-directed payroll personnel to compensate Flores at a rate perience as a cook and his demonstrated willingness tobelow $4.25. Fava appears not to have been specific as to take instructions from Frank Fava in the culinary arts,the lesser amount intended. Pertinent, however, is the there existed no discernible reason grounded in objectivefact that the check representing a rate of $3.60 per business considerations for Fava to have accomplishedhour-a reduction of 73 cents per hour from Flores' pre- the substantial reduction in hourly compensation whichvious salary rate cleared-payroll and was issued on resulted. Frank Fava had leveled no criticism againstFebruary 20 without being countermanded by Fava. The Flores and had not sought Flores' termination. Onlyassumption is thus indulged that the $3.60 rate was the Flores' resort to the Union gives rational explanation forone intended by Fava. Fava was a cost-conscious man- the decision of Bruno Fava to reduce Flores' hourly rateager keeping a tight rein on wage levels. The inference of pay and to acquiesce in a reduction to the level ac-to be drawn is that, having issued instructions to payroll corded new, relatively unskilled cooks.concerning Flores' rate of pay, Fava scrutinized the Feb- Upon the foregoing considerations I conclude and findruary 20 paychecks, or at leastFlores', and that he knew that the evidence preponderates in favor of a finding thatthe amount being proffered Fores on February 20 but Paul Fores was constructively discharged and Respond-permitted it to issue. I conclude therefore that Fava in- ent thereby violated Section 8(a)(1) and (3) of the Act.tended Flores to be compensated at the wage rate of HOLIDAY INN OF SANTA MARIA 663D. The Termination of Deborah Mastriano action to bring her employment to an end. Rather, theI find that the General Counsel failed to prove by the totality of the evidence establishes that Fava was beingpreponderance of the credible evidence that Bruno Fava very circumspect not to force the issue of Mastano'sterminated Deborah Mastriano because she engaged in continued tenure and may have been influenced in thisunion or other protected concerted activities. Rather, I respect by the fact that he had once before been chargedfind that Mastriano was terminated for gross insubordina- with a violation of the Act in the effectuation of Paultion and that Fava acted spontaneously as a consequence Flores' resignation, and by the active ongoing interestof severe provocation provided by Mastriano's loud, re- being demonstrated in Mastriano's complaints by repre-petitive verbal challenges in proximity of customers sentatives of the Union."3The relationship in terms ofduring business hours. I further find that Fava had not time between the episode involving Flores and theplanned Mastriano's termination and that antiunion or le- events of November 28 is remote, and supplies no com-gally impermissible motivation arising from Mastriano's pelling nexus to the action taken with respect to Mas-involvement in protected concerted activity was no- triano. I find on the record as a whole that, on Novem-where present. ber 28 through words and actions, Mastriano intentional-The General Counsel contends that Fava terminated ly provoked Fava into terminating her and that Fava re-Mastriano because she had complained to the Union on sponded solely out of agitation and anger generated byher own behalf, and in the interest of other cocktail wait- Mastriano's conduct during the course of the exchangeresses, concerning the nature of the uniforms which they which took place at the end of the bar in the presence ofhad been instructed to wear, and that these complaints Connell. I find no violation of the Act evolving fromcaused Fava to contrive pretexts for justifying Mas- this conduct.triano's termination. I view the record differently and Upon the foregoing findings of fact, and upon theconclude that Fava's asserted anger at Mastriano over entire record in this proceeding, I make the following:the uniform issue was a bogus issue contrived by Mas-triano and given credence by Zenich in an effort to CONCLUSIONS OF LAWlaunch an assault upon Fava's management techniques 1. Holiday Inn of Santa Maria is an employer engagedand code of discipline which had served to intrude upon i ii o Seiin commerce within the meaning of Section 2(2), (6), andMastriano's past prequisites as a bartender. The record f tnowhere supports the notion that in Fava's mind the dis- (7) of the Actenchantment of the cocktail waitresses generally, and the 2. Culinary Alliance and Bartenders Union, Local No.complaints of Mastriano, specifically, with respect to the 703, Hotel & Restaurant Employees and Bartenders In-uniforms, had become a matter of cardinal importanceuniforms, had become a matter of cardinal importance ternational Union, AFL-CIO, is a labor organizationsufficient to justify a showdown. Rather, separate from withnthemeaning of Section 2(5) of the Act.the carefully orchestrated testimony of Mastriano and 3. By instructing employees not to go to the UnionZenich, the record reveals that Fava first endeavored to concerning work related problems until after they hadaccommodate Mastriano on the issue of modifying the discussed the problem with their supervisors and man-uniform, later experienced transitory anger over the ob- agement, and inferring that their jobs would be jeopard-jections being lodged by Mastriano about the uniform, ized if they did not do so, Respondent interfered with,acquiesced in Mastriano's wearing of the modified uni- restrained, and coerced employees in the exercise ofform, and finally permitted her to cease wearing the uni- rights guaranteed them in Section 7 of the Act and en-form entirely. Absent in this case is a sufficient showing gaged in conduct in violation of Section 8(a)(l) of theon the part of the General Counsel that Fava took any Act.exceptional actions with respect to the uniform issue. He 4. By substantially reducing the hourly wage rate ofadvised Dr. Ikola, the stockholder who had initially se- Paul Flores because he had consulted with the Unionlected the uniforms, and then communicated to the cock- concerning a dispute over the amount of overtime con-tail waitresses that Dr. Ikola preferred the uniforms to be pensation due him, Respondent constructively terminatedworn, if possible. Beyond this he responded in a dispas- Flores on March 2, 1979.sionate manner to union officials who solicited his re- 5. Respondent engaged in no other conduct violativesponse. This falls far short of the cause celebre scenario of the Act.depicted by Mastriano and advanced in support of thecomplaint by the General Counsel. The purported cool- THE REMEDYing of Fava's attitude toward Mastriano incident to the i i runiform complaint has explanation having to do with the Havig found that Respondent engaged i certainself-oriented recalcitrance of Mastriano toward the con- unfan rlabor practices, I shall recommend that it ceasecept of a computer bar, her refusal to report during a desig toerefrm and take certain affiatie actweekend to assist in the installation of a segment of it, desnedoeffecuae he policies of he Ac.and Fava's identification of Mastriano as an employee Having found that Respondent constructively dis-engaged in gambling on the premises through the roll of charged Paul Flores on March 2, 1979, I shall recom-dice. In any event, although the record warrants the mend that Respondent be ordered to offer Flores imme-conclusion that Fava reached a point of exasperationwith Mastriano, causing him to welcome a decision on Moreover, if Fava had been guilty of a process of sexual harassmentinvolving Mastriano it is doubtful that in the face of union interest inher part to find employment elsewhere, the record, in Mastriano's other complaints he would have nonetheless carefullymy view, falls short of establishing that Fava took overt planned her termination thus inviting her wrath and legal recourse.HOLIDAY INN OF SANTA MARIA 663D. The Termination of Deborah Mastriano action to bring her employment to an end. Rather, theI find that the General Counsel failed to prove by the totality oftheevidenceestablishes that Fava was beingpreponderance of the credible evidence that Bruno Fava v circumspect not to force the issue of Mastnano'sterminated Deborah Mastriano because she engaged in continued tenure and may have been influenced in thisunion or other protected concerted activities. Rather, I respect by thefactthathe had once before been chargedfind that Mastriano was terminated for gross insubordina- withaviolation oftheAct i theeffectuation of Paultion and that Fava acted spontaneously as a consequence Flores' resignation, and by the active ongoing interestof severe provocation provided by Mastriano's loud, re- being demonstrated in Mastriano's complaints by repre-petitive verbal challenges in proximity of customers sentatives of the Union."3 The relationship in terms ofduring business hours. I further find that Fava had not timebetween the episode involving Flores and theplanned Mastriano's termination and that antiunion or le- events of November 28 is remote, and supplies no com-gally impermissible motivation arising from Mastriano's pelling nexus to the action taken with respect to Mas-involvement in protected concerted activity was no- triano. I find on the record as a whole that, on Novem-where present, ber 28 through words and actions, Mastriano intentional-The General Counsel contends that Fava terminated ly provoked Fava into terminating her and that Fava re-Mastriano because she had complained to the Union on sponded solely out of agitation and anger generated byher own behalf, and in the interest of other cocktail wait- Mastriano's conduct during the course of the exchangeresses, concerning the nature of the uniforms which they which took place at the end of the bar in the presence ofhad been instructed to wear, and that these complaints Connell. I find no violation of the Act evolving fromcaused Fava to contrive pretexts for justifying Mas- this conduct.triano's termination. I view the record differently and Upon the foregoing findings of fact, and upon theconclude that Fava's asserted anger at Mastriano over entire record in this proceeding, I make the following:the uniform issue was a bogus issue contrived by Mas-triano and given credence by Zenich in an effort to CONCLUSIONS OF LAWlaunchanassaultupon Fava's management techniques 1. Holiday Inn of Santa Maria is an employer engagedand code of discipline which had served to intrude upon i witi the mai of S ion 22 A...., * ... , , -* .~~~~in commerce within the meaning of Section 2(2), (6), andMastriano's past prequisites as a bartender. The record f th Actnowhere supports the notion that in Fava's mind the dis- 2. Cla A a B U, Loa .enchantment of the cocktail waitresses generally, and the 70 otl Rs Alluranteand Bartenders Union, Local No.complaints of Mastriano, specifically, with respect to the 703Hotel U ostaurant Employees and Bartenders In-uniforms, had become a matter of cardinal importance ternational Union, AFL-CIO is a labor organizationsufficient to justify a showdown. Rather, separate from within themeaning of Section 2(5) of the Act.the carefully orchestrated testimony of Mastriano and 3. By instructing employees not to go to the UnionZenich, the record reveals that Fava first endeavored to concerning work related problems until after they hadaccommodate Mastriano on the issue of modifying the discussed the problem with their supervisors and man-uniform, later experienced transitory anger over the ob- agement, and inferring that their jobs would be jeopard-jections being lodged by Mastriano about the uniform, ized if they did not do so, Respondent interfered with,acquiesced in Mastriano's wearing of the modified uni- restrained, and coerced employees in the exercise ofform, and finally permitted her to cease wearing the uni- rights guaranteed them in Section 7 of the Act and en-form entirely. Absent in this case is a sufficient showing gaged in conduct in violation of Section 8(a)(l) of theon the part of the General Counsel that Fava took any Act.exceptional actions with respect to the uniform issue. He 4. By substantially reducing the hourly wage rate ofadvised Dr. Ikola, the stockholder who had initially se- Paul Flores because he had consulted with the Unionlected the uniforms, and then communicated to the cock- concerning a dispute over the amount of overtime com-tail waitresses that Dr. Ikola preferred the uniforms to be pensation due him, Respondent constructively terminatedworn, if possible. Beyond this he responded in a dispas- Flores on March 2, 1979.sionate manner to union officials who solicited his re- 5. Respondent engaged in no other conduct violativesponse. This falls far short of the cause celebre scenario of the Act.depicted by Mastriano and advanced in support of thecomplaint by the General Counsel. The purported cool- THE REMEDYing of Fava's attitude toward Mastriano incident to the HavinRe ea in crauniform complaint has explanation having to do with the Having found that Respondent engaged mn certainself-oriented recalcitrance of Mastriano toward the con unfairlabor practices, I shall recommend that it ceaseselforintedreclciranc ofMastian toard he on- and desist therefrom and take certain affirmative actioncept of a computer bar, her refusal to report during a desin toefectuate the cesthe act.weekend to assist in the installation of a segment of it,designedtoeffectuate the policies of the Act.and Fava's identification of Mastriano as an employee Having found that Respondent constructively dis-engaged in gambling on the premises through the roll of charged Paul Flores on March 2, 1979, I shall recom-dice. In any event, although the record warrants the mend that Respondent be ordered to offer Flores imme-conclusion that Fava reached a point of exasperationwith Mastriano, causing him to welcome a decision on Moreover, if Fava had been guilty of a process ofsexual harassmentinvolving Mastriano it is doubtful that in the face of union interest inher part to find employment elsewhere, the record, in Mastriano's other complaints he would have nonetheless carefullymy view, falls short of establishing that Fava took overt planned her termination thus inviting her wrath and legal recourse.HOLIDAY INN OF SANTA MARIA 663D. The Termination of Deborah Mastriano action to bring her employment to an end. Rather, theI find that the General Counsel failed to prove by the totality oftheevidenceestablishes that Fava was beingpreponderance of the credible evidence that Bruno Fava v circumspect not to force the issue of Mastnano'sterminated Deborah Mastriano because she engaged in continued tenure and may have been influenced in thisunion or other protected concerted activities. Rather, I respect by thefactthathe had once before been chargedfind that Mastriano was terminated for gross insubordina- withaviolation oftheAct i theeffectuation of Paultion and that Fava acted spontaneously as a consequence Flores' resignation, and by the active ongoing interestof severe provocation provided by Mastriano's loud, re- being demonstrated in Mastriano's complaints by repre-petitive verbal challenges in proximity of customers sentatives of the Union."3 The relationship in terms ofduring business hours. I further find that Fava had not timebetween the episode involving Flores and theplanned Mastriano's termination and that antiunion or le- events of November 28 is remote, and supplies no com-gally impermissible motivation arising from Mastriano's pelling nexus to the action taken with respect to Mas-involvement in protected concerted activity was no- triano. I find on the record as a whole that, on Novem-where present, ber 28 through words and actions, Mastriano intentional-The General Counsel contends that Fava terminated ly provoked Fava into terminating her and that Fava re-Mastriano because she had complained to the Union on sponded solely out of agitation and anger generated byher own behalf, and in the interest of other cocktail wait- Mastriano's conduct during the course of the exchangeresses, concerning the nature of the uniforms which they which took place at the end of the bar in the presence ofhad been instructed to wear, and that these complaints Connell. I find no violation of the Act evolving fromcaused Fava to contrive pretexts for justifying Mas- this conduct.triano's termination. I view the record differently and Upon the foregoing findings of fact, and upon theconclude that Fava's asserted anger at Mastriano over entire record in this proceeding, I make the following:the uniform issue was a bogus issue contrived by Mas-triano and given credence by Zenich in an effort to CONCLUSIONS OF LAWlaunchanassaultupon Fava's management techniques 1. Holiday Inn of Santa Maria is an employer engagedand code of discipline which had served to intrude upon i witi the mai of S ion 22 A...., * ... , , -* .~~~~in commerce within the meaning of Section 2(2), (6), andMastriano's past prequisites as a bartender. The record f th Actnowhere supports the notion that in Fava's mind the dis- 2. Cla A a B U, Loa .enchantment of the cocktail waitresses generally, and the 70 otl Rs Alluranteand Bartenders Union, Local No.complaints of Mastriano, specifically, with respect to the 703Hotel U nntaurant Employees and Bartenders In-uniforms, had become a matter of cardinal importance ternational Union, AFL-CIO is a labor organizationsufficient to justify a showdown. Rather, separate from within themeaning of Section 2(5) of the Act.the carefully orchestrated testimony of Mastriano and 3. By instructing employees not to go to the UnionZenich, the record reveals that Fava first endeavored to concerning work related problems until after they hadaccommodate Mastriano on the issue of modifying the discussed the problem with their supervisors and man-uniform, later experienced transitory anger over the ob- agement, and inferring that their jobs would be jeopard-jections being lodged by Mastriano about the uniform, ized if they did not do so, Respondent interfered with,acquiesced in Mastriano's wearing of the modified uni- restrained, and coerced employees in the exercise ofform, and finally permitted her to cease wearing the uni- rights guaranteed them in Section 7 of the Act and en-form entirely. Absent in this case is a sufficient showing gaged in conduct in violation of Section 8(a)(l) of theon the part of the General Counsel that Fava took any Act.exceptional actions with respect to the uniform issue. He 4. By substantially reducing the hourly wage rate ofadvised Dr. Ikola, the stockholder who had initially se- Paul Flores because he had consulted with the Unionlected the uniforms, and then communicated to the cock- concerning a dispute over the amount of overtime com-tail waitresses that Dr. Ikola preferred the uniforms to be pensation due him, Respondent constructively terminatedworn, if possible. Beyond this he responded in a dispas- Flores on March 2, 1979.sionate manner to union officials who solicited his re- 5. Respondent engaged in no other conduct violativesponse. This falls far short of the cause celebre scenario of the Act.depicted by Mastriano and advanced in support of thecomplaint by the General Counsel. The purported cool- THE REMEDYing of Fava's attitude toward Mastriano incident to the HavinRe ea in crauniform complaint has explanation having to do with the Having found that Respondent engaged mn certainself-oriented recalcitrance of Mastriano toward the con unfairlabor practices, I shall recommend that it ceaseselforintedreclciranc ofMastian toard he on- and desist therefrom and take certain affirmative actioncept of a computer bar, her refusal to report during a desin toefectuate the cesthe act.weekend to assist in the installation of a segment of it,designedtoeffectuate the policies of the Act.and Fava's identification of Mastriano as an employee Having found that Respondent constructively dis-engaged in gambling on the premises through the roll of charged Paul Flores on March 2, 1979, I shall recom-dice. In any event, although the record warrants the mend that Respondent be ordered to offer Flores imme-conclusion that Fava reached a point of exasperationwith Mastriano, causing him to welcome a decision on "Moreover, if Fava had been guilty of a process ofsexual harassmentinvolving Mastriano it is doubtful that in the face of union interest inher part to find employment elsewhere, the record, in Mastriano's other complaints he would have nonetheless carefullymy view, falls short of establishing that Fava took overt planned her termination thus inviting her wrath and legal recourse.HOLIDAY INN OF SANTA MARIA 663D. The Termination of Deborah Mastriano action to bring her employment to an end. Rather, theI find that the General Counsel failed to prove by the totality oftheevidenceestablishes that Fava was beingpreponderance of the credible evidence that Bruno Fava v circumspect not to force the issue of Mastnano'sterminated Deborah Mastriano because she engaged in continued tenure and may have been influenced in thisunion or other protected concerted activities. Rather, I respect by thefactthathe had once before been chargedfind that Mastriano was terminated for gross insubordina- withaviolation oftheAct i theeffectuation of Paultion and that Fava acted spontaneously as a consequence Flores' resignation, and by the active ongoing interestof severe provocation provided by Mastriano's loud, re- being demonstrated in Mastriano's complaints by repre-petitive verbal challenges in proximity of customers sentatives of the Union."3 The relationship in terms ofduring business hours. I further find that Fava had not timebetween the episode involving Flores and theplanned Mastriano's termination and that antiunion or le- events of November 28 is remote, and supplies no com-gally impermissible motivation arising from Mastriano's pelling nexus to the action taken with respect to Mas-involvement in protected concerted activity was no- triano. I find on the record as a whole that, on Novem-where present, ber 28 through words and actions, Mastriano intentional-The General Counsel contends that Fava terminated ly provoked Fava into terminating her and that Fava re-Mastriano because she had complained to the Union on sponded solely out of agitation and anger generated byher own behalf, and in the interest of other cocktail wait- Mastriano's conduct during the course of the exchangeresses, concerning the nature of the uniforms which they which took place at the end of the bar in the presence ofhad been instructed to wear, and that these complaints Connell. I find no violation of the Act evolving fromcaused Fava to contrive pretexts for justifying Mas- this conduct.triano's termination. I view the record differently and Upon the foregoing findings of fact, and upon theconclude that Fava's asserted anger at Mastriano over entire record in this proceeding, I make the following:the uniform issue was a bogus issue contrived by Mas-triano and given credence by Zenich in an effort to CONCLUSIONS OF LAWlaunchanassaultupon Fava's management techniques 1. Holiday Inn of Santa Maria is an employer engagedand code of discipline which had served to intrude upon i witi the mai of S ion 22 A...., * ... , , -* .~~~~in commerce within the meaning of Section 2(2), (6), andMastriano's past prequisites as a bartender. The record f th Actnowhere supports the notion that in Fava's mind the dis- 2. Cla A a B U, Loa .enchantment of the cocktail waitresses generally, and the 70 otl Rs Alluranteand Bartenders Union, Local No.complaints of Mastriano, specifically, with respect to the 703Hotel U nntaurant Employees and Bartenders In-uniforms, had become a matter of cardinal importance ternational Union, AFL-CIO is a labor organizationsufficient to justify a showdown. Rather, separate from within themeaning of Section 2(5) of the Act.the carefully orchestrated testimony of Mastriano and 3. By instructing employees not to go to the UnionZenich, the record reveals that Fava first endeavored to concerning work related problems until after they hadaccommodate Mastriano on the issue of modifying the discussed the problem with their supervisors and man-uniform, later experienced transitory anger over the ob- agement, and inferring that their jobs would be jeopard-jections being lodged by Mastriano about the uniform, ized if they did not do so, Respondent interfered with,acquiesced in Mastriano's wearing of the modified uni- restrained, and coerced employees in the exercise ofform, and finally permitted her to cease wearing the uni- rights guaranteed them in Section 7 of the Act and en-form entirely. Absent in this case is a sufficient showing gaged in conduct in violation of Section 8(a)(l) of theon the part of the General Counsel that Fava took any Act.exceptional actions with respect to the uniform issue. He 4. By substantially reducing the hourly wage rate ofadvised Dr. Ikola, the stockholder who had initially se- Paul Flores because he had consulted with the Unionlected the uniforms, and then communicated to the cock- concerning a dispute over the amount of overtime com-tail waitresses that Dr. Ikola preferred the uniforms to be pensation due him, Respondent constructively terminatedworn, if possible. Beyond this he responded in a dispas- Flores on March 2, 1979.sionate manner to union officials who solicited his re- 5. Respondent engaged in no other conduct violativesponse. This falls far short of the cause celebre scenario of the Act.depicted by Mastriano and advanced in support of thecomplaint by the General Counsel. The purported cool- THE REMEDYing of Fava's attitude toward Mastriano incident to the HavinRe ea in crauniform complaint has explanation having to do with the Having found that Respondent engaged mn certainself-oriented recalcitrance of Mastriano toward the con unfairlabor practices, I shall recommend that it ceaseselforintedreclciranc ofMastian toard he on- and desist therefrom and take certain affirmative actioncept of a computer bar, her refusal to report during a desin toefectuate the cesthe act.weekend to assist in the installation of a segment of it,designedtoeffectuate the policies of the Act.and Fava's identification of Mastriano as an employee Having found that Respondent constructively dis-engaged in gambling on the premises through the roll of charged Paul Flores on March 2, 1979, I shall recom-dice. In any event, although the record warrants the mend that Respondent be ordered to offer Flores imme-conclusion that Fava reached a point of exasperationwith Mastriano, causing him to welcome a decision on "Moreover, if Fava had been guilty of a process ofsexual harassmentinvolving Mastriano it is doubtful that in the face of union interest inher part to find employment elsewhere, the record, in Mastriano's other complaints he would have nonetheless carefullymy view, falls short of establishing that Fava took overt planned her termination thus inviting her wrath and legal recourse. 664 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiate and full reinstatement to his former position of em- 2. Take the following affirmative action which it isployment or, if that position no longer exists, to a sub- found will effectuate the policies of the Act:stantially equivalent position, without prejudice to his se- (a) Offer Paul Flores immediate and full reinstatementniority or other rights and privileges, and make him to his former position of employment or, if such positionwhole for any loss of earnings which he may have had no longer exists, to a substantially equivalent position,as a result of the discrimination against him. Backpay without prejudice to his seniority or other rights andshall be computed in the manner prescribed in F W. privileges, and make him whole for any loss of pay orWoolworth Company, 90 NLRB 289 (1950), and Florida other benefits he may have suffered by reason of the dis-Steel Corporation, 231 NLRB 651 (1977) See generally,. crimination against him, in the manner described in theIsis Plumbing & Heating Co., 138 NLRB 716 (1962). section of the Decision entitled, "The Remedy."Upon the foregoing findings of fact, conclusions of n e ,, e .ilaw, and the entire record herein, and pursuant to Sec- (b) Preserve and, upon request, make available to thetion 10(c) of the Act, I hereby issue the following rec- Board or its agents, for examination and copying, allommended: payroll records, social security payment records, time-cards, personnel records and reports, and all other re-ORDER36cords necessary to analyze the amount of backpay dueunder the terms of this Order.The Respondent, Holiday Inn of Santa Maria, Santa under the terms of this Order.(c) Post at its Santa Maria facility copies of the at-Maria, California, its officers, agents, successors, and as- (c) Pot at its Santa a opies of he a-signs, shall: tached notice marked "Appendix."37Copies of said1. Cease and desist from: notice, on forms provided by the Regional Director for(a) Instructing employees to refrain from contacting or Region 31, after being duly signed by a representative ofconsulting with the Union, or representatives thereof, Respondent, shall be posted by Respondent immediatelywith respect to problems or other matters relating to upon receipt thereof, and be maintained by Respondenttheir terms and conditions of employment until after they for 60 consecutive days thereafter, in conspicuous places,have consulted with supervision or management, and in- including all places where notices to employees are cus-ferring that their jobs would be in jeopardy if they did tomarily posted. Reasonable steps shall be taken by Re-not do so. spondent to insure that said notices are not altered, de-(b) Constructively discharging employees. faced, or covered by any other material.(c) In any other manner interfering with, restraining, (d) Notify the Regional Director for Region 31, inor coercing employees in the exercise of the rights guar- writing, within 20 days from the date of this Order, whatanteed them under Section 7 of the Act. steps Respondent has taken to comply herewith." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections hereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."664 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiate and full reinstatement to his former position of em- 2. Take the following affirmative action which it isployment or, if that position no longer exists, to a sub- found will effectuate the policies of the Act:stantially equivalent position, without prejudice to his se- (a) Offer Paul Flores immediate and full reinstatementniority or other rights and privileges, and make him to his former position of employment or, if such positionwhole for any loss of earnings which he may have had no longer exists, to a substantially equivalent position,as a result of the discrimination against him. Backpay without prejudice to his seniority or other rights andshall be computed in the manner prescribed in F. W. privileges, and make him whole for any loss of pay orWoolvwrth Company, 90 NLRB 289 (1950), and Florida other benefits he may have suffered by reason of the dis-Steel Corporation, 231 NLRB 651 (1977). See, generally, crimination against him, in the manner described in theIsis Plumbing & Heating Co., 138 NLRB 716 (1962). section of the Decision entitled, "The Remedy."Upon the foregoing findings of fact, conclusions of n P, u, avaib t thlaw, and the entire record herein, and pursuant to Sec- () Preserve and, upon request, make available to thetion 10(c) of the Act, I hereby issue the following rec- Boardoritsagents, forexamination and copying, allommended: payroll records, social security payment records, time-cards, personnel records and reports, and all other re-ORDER 36cords necessary to analyze the amount of backpay due_ _ .— ,., , , ,. i* * o ~~under the terms of this Order.The Respondent, Holiday Inn of Santa Maria, Santa(c) Post at its Santa Maria facility copies of the at-Maria, California, its officers, agents, successors, and as- tah ni ma4ke "Appendix. 3 e sai, —~~~~~~~~~~tached notice marked "Appendix. -7 Copies of saidsigns, shall:1. Cease and desist from: notice, on formsprovided by the Regional Director for(a) Instructing employees to refrain from contacting or Region 31, after being duly signed by a representative ofconsulting with the Union, or representatives thereof, Respondent, shall be posted by Respondent immediatelywith respect to problems or other matters relating to upon receipt thereof, and be maintained by Respondenttheir terms and conditions of employment until after they for 60 consecutive days thereafter, in conspicuous places,have consulted with supervision or management, and in- including all places where notices to employees are cus-ferring that their jobs would be in jeopardy if they did tomarily posted. Reasonable steps shall be taken by Re-not do so. spondent to insure that said notices are not altered, de-(b) Constructively discharging employees. faced, or covered by any other material.(c) In any other manner interfering with, restraining, (d) Notify the Regional Director for Region 31, inor coercing employees in the exercise of the rights guar- writing, within 20 days from the date of this Order, whatanteed them under Section 7 of the Act. steps Respondent has taken to comply herewith."1 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections hereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."664 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiate and full reinstatement to his former position of em- 2. Take the following affirmative action which it isployment or, if that position no longer exists, to a sub- found will effectuate the policies of the Act:stantially equivalent position, without prejudice to his se- (a) Offer Paul Flores immediate and full reinstatementniority or other rights and privileges, and make him to his former position of employment or, if such positionwhole for any loss of earnings which he may have had no longer exists, to a substantially equivalent position,as a result of the discrimination against him. Backpay without prejudice to his seniority or other rights andshall be computed in the manner prescribed in F. W. privileges, and make him whole for any loss of pay orWoolvwrth Company, 90 NLRB 289 (1950), and Florida other benefits he may have suffered by reason of the dis-Steel Corporation, 231 NLRB 651 (1977). See, generally, crimination against him, in the manner described in theIsis Plumbing & Heating Co., 138 NLRB 716 (1962). section of the Decision entitled, "The Remedy."Upon the foregoing findings of fact, conclusions of n P, u, avaib t thlaw, and the entire record herein, and pursuant to Sec- () Preserve and, upon request, make available to thetion 10(c) of the Act, I hereby issue the following rec- Boardoritsagents, forexamination and copying, allommended: payroll records, social security payment records, time-cards, personnel records and reports, and all other re-ORDER 36cords necessary to analyze the amount of backpay due_ _ .— ,., , , ,. i* * o ~~under the terms of this Order.The Respondent, Holiday Inn of Santa Maria, Santa(c) Post at its Santa Maria facility copies of the at-Maria, California, its officers, agents, successors, and as- tah ni ma4ke "Appendix. 3 e sai, —~~~~~~~~~~tached notice marked "Appendix. -7 Copies of saidsigns, shall:1. Cease and desist from: notice, on formsprovided by the Regional Director for(a) Instructing employees to refrain from contacting or Region 31, after being duly signed by a representative ofconsulting with the Union, or representatives thereof, Respondent, shall be posted by Respondent immediatelywith respect to problems or other matters relating to upon receipt thereof, and be maintained by Respondenttheir terms and conditions of employment until after they for 60 consecutive days thereafter, in conspicuous places,have consulted with supervision or management, and in- including all places where notices to employees are cus-ferring that their jobs would be in jeopardy if they did tomarily posted. Reasonable steps shall be taken by Re-not do so. spondent to insure that said notices are not altered, de-(b) Constructively discharging employees. faced, or covered by any other material.(c) In any other manner interfering with, restraining, (d) Notify the Regional Director for Region 31, inor coercing employees in the exercise of the rights guar- writing, within 20 days from the date of this Order, whatanteed them under Section 7 of the Act. steps Respondent has taken to comply herewith."1 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections hereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."664 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiate and full reinstatement to his former position of em- 2. Take the following affirmative action which it isployment or, if that position no longer exists, to a sub- found will effectuate the policies of the Act:stantially equivalent position, without prejudice to his se- (a) Offer Paul Flores immediate and full reinstatementniority or other rights and privileges, and make him to his former position of employment or, if such positionwhole for any loss of earnings which he may have had no longer exists, to a substantially equivalent position,as a result of the discrimination against him. Backpay without prejudice to his seniority or other rights andshall be computed in the manner prescribed in F. W. privileges, and make him whole for any loss of pay orWoolvwrth Company, 90 NLRB 289 (1950), and Florida other benefits he may have suffered by reason of the dis-Steel Corporation, 231 NLRB 651 (1977). See, generally, crimination against him, in the manner described in theIsis Plumbing & Heating Co., 138 NLRB 716 (1962). section of the Decision entitled, "The Remedy."Upon the foregoing findings of fact, conclusions of n P, u, avaib t thlaw, and the entire record herein, and pursuant to Sec- () Preserve and, upon request, make available to thetion 10(c) of the Act, I hereby issue the following rec- Boardoritsagents, for examination and copying, allommended: payroll records, social security payment records, time-cards, personnel records and reports, and all other re-ORDER 36cords necessary to analyze the amount of backpay due_ _ .— ,., , , ,. i* * o ~~under the terms of this Order.The Respondent, Holiday Inn of Santa Maria, Santa(c) Post at its Santa Maria facility copies of the at-Maria, California, its officers, agents, successors, and as- t n 44e "Appendix. 3 e sai, —~~~~~~~~~~tached notice marked "Appendix. -7 Copies of saidsigns, shall:1. Cease and desist from: notice, on formsprovided by the Regional Director for(a) Instructing employees to refrain from contacting or Region 31, after being duly signed by a representative ofconsulting with the Union, or representatives thereof, Respondent, shall be posted by Respondent immediatelywith respect to problems or other matters relating to upon receipt thereof, and be maintained by Respondenttheir terms and conditions of employment until after they for 60 consecutive days thereafter, in conspicuous places,have consulted with supervision or management, and in- including all places where notices to employees are cus-ferring that their jobs would be in jeopardy if they did tomarily posted. Reasonable steps shall be taken by Re-not do so. spondent to insure that said notices are not altered, de-(b) Constructively discharging employees. faced, or covered by any other material.(c) In any other manner interfering with, restraining, (d) Notify the Regional Director for Region 31, inor coercing employees in the exercise of the rights guar- writing, within 20 days from the date of this Order, whatanteed them under Section 7 of the Act. steps Respondent has taken to comply herewith."1 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections hereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."